
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.38



STOCK PURCHASE AGREEMENT


        THIS AGREEMENT is made as of December 30, 2002, among each of the
stockholders of MXT Holdings, Inc., an Illinois corporation (the "Company"),
each and all of whom are listed on the Stockholders List attached hereto as
Exhibit A (collectively "Sellers" and individually a "Seller") and
Magnetek, Inc., a Delaware corporation ("Purchaser").

R E C I T A L S

        A.    Sellers own all of the outstanding shares of Class A Common Stock,
$.001 par value, and Class B Common Stock, $.001 par value (collectively,
"Shares") of the Company, which Shares constitute all of the issued and
outstanding shares of capital stock of the Company. The Company is a holding
company whose wholly owned subsidiary, Maxtec International Corp., a Delaware
corporation (the "Subsidiary") is engaged in the development, production,
manufacture, marketing and sale of, and the provision of post-sale services with
respect to, radio-frequency remote controls for cranes, hoist/monorail systems,
conveyors, locomotives and other material handling applications (the "Business")
under the name "Telemotive Industrial Controls".

        B.    Purchaser desires to purchase all the outstanding Shares from
Sellers and Sellers desire to sell such Shares to Purchaser, on the terms herein
contained.

A G R E E M E N T S

        Therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

        1.    Agreement to Purchase and Sell Shares.    On the terms contained
in this Agreement, Purchaser shall purchase from Sellers, and Sellers shall sell
to Purchaser, all right, title and interest in and to the outstanding Shares,
free and clear of any and all options, proxies, voting trusts, voting
agreements, judgments, pledges, charges, escrows, rights of first refusal or
first offer, mortgages, indentures, claims, transfer restrictions, liens,
equities, security interests and other encumbrances of every kind and nature
whatsoever, whether arising by agreement, operation of law or otherwise
(collectively, "Claims").

        2.    Purchase Price.    Subject to Section 3 hereof, the aggregate
purchase price of all of the Shares (the "Purchase Price") shall be equal to:

        (a)   four million seven hundred thousand dollars ($4,700,000); plus

        (b)   the aggregate consolidated amount of cash on hand and in banks,
cash-equivalents and marketable securities of the Company and the Subsidiary as
reflected on the Closing Balance Sheet (as herein defined) (collectively, "Cash
Equivalents"); plus

        (c)   to the extent realized by the Company and the Subsidiary, the
income Tax (as herein defined) savings to the Company and the Subsidiary (the
"Tax Savings") resulting from (v) the exercise of the Options (as herein
defined), (w) the Decker Amount (as herein defined), and (x) the Dealy Amount
(as herein defined), after deduction of the portion thereof which is payable to
Decker (as herein defined) under clause (y) of section 3 of the Termination
Agreement dated December 30, 2002, between T.D. Decker ("Decker") and Subsidiary
(the "Decker Agreement"); minus

        (d)   the aggregate consolidated principal amount of, and accrued
interest and prepayment penalties or breakage fees with respect to, all
indebtedness of the Company and the Subsidiaries for borrowed money, as
reflected on the Closing Balance Sheet ("Indebtedness"); minus

--------------------------------------------------------------------------------




        (e)   the aggregate amount (the "Decker Amount") payable by the
Subsidiary to Decker (before applicable withholdings) pursuant to the Decker
Agreement; provided, however, that the Decker Amount shall not include salary,
bonus or vacation pay which are accrued as of that date and will be reflected on
the Closing Balance Sheet (as herein defined) and taken into account in the
determination of Working Capital (as herein defined); minus

        (f)    the aggregate amount (the "Dealy Amount") payable by the
Subsidiary to John Dealy ("Dealy") (before applicable withholdings) pursuant to
that certain Termination Agreement between the Subsidiary and Dealy, dated
December 30, 2002; provided, however, that the Dealy Amount shall not include
salary, bonus or vacation pay which are accrued as of that date and will be
reflected on the Closing Balance Sheet (as herein defined) and taken into
account in the determination of Working Capital (as herein defined).

The Purchase Price shall be allocated among Sellers as set forth in Exhibit B
attached hereto, and shall be payable in the manner provided in Section 6. The
amounts of Indebtedness, the Decker Amount, and the Dealy Amount shall be
payable as provided in Section 14(d).

        3.    Working Capital Adjustment.    The Purchase Price will be
(x) increased by an amount equal to the amount by which the Working Capital of
the Company and the Subsidiary and set forth in the Closing Balance Sheet is
greater than $2,817,000, or (y) reduced by the amount by which $2,817,000
exceeds the Working Capital, as the case may be. "Working Capital" shall mean
the excess of the consolidated assets of the Company and the Subsidiary which
are treated under those generally accepted accounting principles which were
applied by the Company and the Subsidiary in the preparation of the Financial
Statements, as herein defined ("GAAP") as current assets (exclusive of Cash
Equivalents) over the consolidated liabilities of the Company and the Subsidiary
which are treated under GAAP as current liabilities (exclusive of Indebtedness)
determined in the manner set forth below. Exhibit C hereto reflects the methods
which the parties intend will be employed in the computation of Working Capital,
based upon the consolidated balance sheet of the Company and the Subsidiary as
of September 30, 2002. The "Working Capital Adjustment" will be the amount by
which the Purchase Price is increased or decreased pursuant to this Section 3.

        4.    Determination of Cash Equivalents, Indebtedness and Working
Capital.    The amounts of Cash Equivalents, Indebtedness, Working Capital, and
the Working Capital Adjustment, shall each be determined from a consolidated
balance sheet of the Company and the Subsidiary as of 11:59 p.m. on the Business
Day, as herein defined, immediately preceding the Closing Date (the "Closing
Balance Sheet"). As used herein, "Business Day" shall mean any day other than a
Saturday, Sunday or other day on which banks in Chicago Illinois or Los Angeles,
California are required or authorized by law to close. The Closing Balance Sheet
and the corresponding determination of Working Capital shall each be prepared by
the Stockholders' Committee (as herein defined). The Closing Balance Sheet shall
be prepared in accordance with the provisions of this Section 4, and otherwise
in accordance with GAAP. Notwithstanding, or without limitation, as the case may
be, of the foregoing: (i) reserves and accruals shall be determined as if the
date of the Closing Balance Sheet was the last day of the Company's fiscal year;
(ii) inventories shall be valued, using the first in, first out method of
accounting, at the lower of cost or net realizable value; provided, however,
that the Wenglor laser heads ("Wenglor Heads") shall be valued at cost;
(iii) proceeds from the exercise of Options (as herein defined), to the extent
not paid in cash by the holders of Options to the Company as of the date of the
Closing Balance Sheet, shall be reflected on the Closing Balance Sheet as a Cash
Equivalent; (iv) the accrual for Taxes shall exclude the effect of the Tax
Savings; (v) Tax refund receivables in existence on the Closing Date (which
shall not include the Tax Savings) shall be treated as current assets; (vi) the
current portion of, and accrued interest in respect of Indebtedness shall be
excluded; (vii) there shall be no accruals in respect of (v) the Options,
(w) the Dealy Amount, or (x) the Decker Amount; (viii) capitalized software
development costs shall be accounted for consistent with the Financial
Statements; and (ix) the Working Capital calculation shall include (w) as a
current liability, any amount payable on or after the Closing Date in respect of
goods or services supplied to the

--------------------------------------------------------------------------------




Company before the Closing Date (even if no invoice for such amount has been
received by the Company or the Subsidiary before the Closing Date), (x) as a
current asset, any inventory in transit to the Company or the Subsidiary, and
any inventory in their possession on the Closing Date for which the Company or
the Subsidiary has not received an invoice as of the Closing Date, and (y) as an
account receivable, any sale of inventory which has been shipped by the Company
or the Subsidiary before the Closing Date but not invoiced until on or after the
Closing Date. Subject to Purchaser's compliance with the following sentence, the
Stockholders' Committee shall cause the Closing Balance Sheet to be delivered to
Purchaser not more than sixty (60) days following the Closing Date (the date on
which the Closing Balance Sheet has been delivered, the "Delivery Date").
Purchaser shall make available to the Stockholders' Committee, during normal
business hours, the books, records and personnel of the Company and the
Subsidiary which the Stockholders' Committee reasonably requires in order to
prepare and deliver the Closing Balance Sheet.

        5.    Disputes Regarding Closing Balance Sheet.    Disputes with respect
to the Closing Balance Sheet shall be resolved as follows:

        (a)   Purchaser shall have thirty (30) days after the Delivery Date (the
"Dispute Period") to dispute (i) any of the elements of or amounts reflected on
the Closing Balance Sheet and affecting the calculation of the Purchase Price
and/or (ii) the calculation of the Purchase Price (a "Dispute"). If Purchaser
does not give written notice of a Dispute within the Dispute Period to Seller (a
"Dispute Notice"), the Closing Balance Sheet shall be deemed to have been
accepted and agreed to by Purchaser in the form in which it was delivered to
Purchaser, and shall be final and binding upon the parties hereto. If Purchaser
has a Dispute, Purchaser shall give the Stockholders' Committee a Dispute Notice
within the Dispute Period, setting forth in reasonable detail the elements and
amounts with which it disagrees. Within thirty (30) days after delivery of such
Dispute Notice, the parties hereto shall attempt to resolve such Dispute and
agree in writing upon the final content of the disputed Closing Balance Sheet.

        (b)   If Purchaser and the Stockholders' Committee are unable to resolve
any Dispute within the thirty (30) day period after the Stockholders'
Committee's receipt of a Dispute Notice, the Stockholders' Committee and
Purchaser shall jointly engage as arbitrator (the "Arbitrating Accountant") a
public accounting firm of national reputation, other than Deloitte & Touche LLP.
If Purchaser and the Stockholders' Committee are unable to agree on the
appointment of the Arbitrating Accountant, the Arbitrating Accountant shall be
selected by agreement of the Stockholders' Committee's and Purchaser's
respective accountants. In connection with the resolution of any Dispute, the
Arbitrating Accountant shall have access to all documents, records, work papers,
facilities and personnel necessary to perform its function as arbitrator. The
Arbitrating Accountant's function shall be to conform the disputed elements or
amounts set forth on the Closing Balance Sheet to the requirements of Sections 3
and 4 (as applicable).

        (c)   The Arbitrating Accountant shall allow Purchaser and the
Stockholders' Committee to present their respective positions regarding the
Dispute and shall thereafter as promptly as possible provide Purchaser and the
Stockholders' Committee with a written determination of the Dispute, which shall
be final and binding upon the parties hereto. In this regard, for each
particular Dispute, the Arbitrating Accountant shall select either Purchaser's
or the Stockholders' Committee's determination of the amount that is the subject
of the Dispute based on its own assessment of whichever of the two parties'
determinations more closely approximates the Arbitrating Accountant's own
determination of such amount, and the Arbitrating Accountant may not substitute
its own determination of the amount in dispute as the final determination of
such amount. Upon the resolution of all Disputes, the Closing Balance Sheet
shall be revised to reflect such resolution. The Arbitrating Accountant shall
promptly, and in any event within sixty (60) calendar days after the date of its
appointment, render its decision on the question in writing and finalize the
Closing Balance Sheet. The

--------------------------------------------------------------------------------




Arbitrating Accountant may, at its, discretion, conduct a conference concerning
the Dispute, at which conference each party shall have the right to present
additional documents, materials and other information and to have present its
advisors, counsel and accountants. In connection with such process, there shall
be no other hearings or any oral examinations, testimony, depositions, discovery
or other similar proceedings.

        (d)   The party whose position in any Dispute is not accepted by the
Arbitrating Accountant (in favor of the other party's position) shall bear all
of the fees and expenses of the arbitration proceeding. Where more than one
Dispute is considered in such arbitration proceeding and the Arbitrating
Accountant finds in favor of each party on separate Disputes, the party which,
in aggregating all of such Disputes, has the largest dollar amount determined
against it by the Arbitrating Accountant (in favor of the other party) shall
bear all of the fees and expenses of the arbitration proceeding. The Arbitrating
Accountant may, in its discretion, also award to the party obligated to pay the
fees and expenses of the arbitration proceeding in accordance with the preceding
sentence the reasonable fees and expenses of the other party's legal, accounting
and other professional advisors incurred in connection with such Dispute if it
determines that such party's positions in connection with the Dispute were not
taken in good faith.

        6.    Manner of Payment of Purchase Price.    The Purchase Price shall
be paid or satisfied as follows:

        (a)   For purposes of the Closing, the parties have made a good-faith
estimate of the Purchase Price, exclusive of the Tax Savings (the "Closing
Estimate"), in the amount of $2,624,555.86, based upon the most recent
ascertainable financial information of the Company and the Subsidiary. At the
Closing:

        (i)    Purchaser shall pay to Bank One Trust Company, N.A., as escrowee
(the "Escrowee"), for the account of the Stockholders' Committee, the sum of
$1,000,000 (the "Escrow Deposit"), to be held by the Escrowee pursuant to, and
in accordance with the terms of, an Escrow Agreement with Escrowee, in the form
attached hereto as Exhibit D (the "Escrow Agreement"); and

        (ii)   Purchaser shall pay the balance of the Closing Estimate to or as
directed by the Stockholders' Committee, for the benefit of Sellers, by wire
transfer of immediately available funds to the Stockholders' Committee, made to
such bank account as the Stockholders' Committee shall specify by written notice
to Purchaser delivered before the Closing Date.

        (b)   Any increase in the Purchase Price over the Closing Estimate
resulting from the finalization of the Closing Balance Sheet and the final
determinations of the components of the Purchase Price (exclusive of the Tax
Savings) shall be paid by wire transfer of immediately available funds by
Purchaser within two Business Days following the final determination of the
Purchase Price. Any decrease in the Purchase Price below the Closing Estimate
resulting from the finalization of the Closing Balance Sheet and the final
determinations of the components of the Purchase Price (exclusive of the Tax
Savings) shall be paid by wire transfer of immediately available funds by the
Stockholders' Committee within two Business Days following the final
determination of the Purchase Price.

        (c)   Within five Business Days following the receipt of a federal
income Tax refund which reflects the effects of the Tax Savings as a result of
the filing of a federal income Tax return for the taxable period ending on the
Closing Date in accordance with Section 14(e), Purchaser shall pay to the
Stockholders' Committee 95% of the aggregate Tax Savings and to Decker 5% of the
aggregate Tax Savings; provided, however, that if for any reason the Company is
not allowed by the Internal Revenue Service ("IRS") to carry back the deductions
resulting in the Tax Savings, there shall be no adjustment to the Purchase Price
on account of the Tax Savings.

--------------------------------------------------------------------------------




        (d)   Section 14(d) hereof deals with the manner of payment of the
Decker Amount, the Dealy Amount and Indebtedness.

        7.    Time and Place of Closing.    The transaction contemplated by this
Agreement shall be consummated (the "Closing") at 10:00 a.m., at the offices of
Altheimer & Gray, 10 South Wacker, Suite 4000, Chicago, Illinois 60606 on the
date hereof (the "Closing Date").

        8.    Representations and Warranties of Purchaser.    Purchaser
represents and warrants to Sellers as follows:

        (a)    Corporate.    Purchaser is a corporation duly organized, existing
and in good standing, under the laws of its state of incorporation.

        (b)    Power and Authority.    Purchaser has full corporate power and
authority to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement by Purchaser and the consummation by Purchaser of
the transaction contemplated hereby has been duly and validly approved by the
board of directors of Purchaser; and no other corporate proceedings are
necessary on the part of Purchaser to authorize the execution, delivery and
performance of this Agreement by Purchaser and the consummation by Purchaser of
the transaction contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and constitutes a legal, valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms.

        (c)    Consents.    No consent, authorization, order or approval of, or
filing or registration with, any governmental authority is required for or in
connection with the consummation by Purchaser of the transaction contemplated
hereby.

        (d)    Absence of Conflicts.    Neither the execution and delivery of
this Agreement by Purchaser, nor the consummation by Purchaser of the
transaction contemplated hereby, will conflict with or result in a breach of any
of the terms, conditions or provisions of its Certificate of Incorporation or
by-laws, or of any statute or administrative regulation, or of any order, writ,
injunction, judgment or decree of any court or governmental authority or of any
arbitration award. Purchaser is not a party to any unexpired, undischarged or
unsatisfied written or oral contract, agreement, indenture, mortgage, debenture,
note or other instrument under the terms of which performance by Purchaser
according to the terms of this Agreement will be a default or an event of
acceleration, or grounds for termination, or whereby timely performance by
Purchaser according to the terms of this Agreement may be prohibited, prevented
or delayed.

        (e)    Brokers.    Neither Purchaser, nor any of its Affiliates (as
herein defined) has dealt with any Person (as herein defined) who is entitled to
a broker's commission, finder's fee, investment banker's fee or similar payment
from Sellers, the Company or the Subsidiary for arranging the transaction
contemplated hereby or introducing the parties to each other. As used herein:
(i) a "Person" means an individual, any type of business entity (including a
corporation, joint-stock company, partnership or limited liability company), any
other type of legal entity (including a trust), or any governmental agency or
instrumentality; (ii) an "Affiliate" is any Person which controls another
Person, which another Person controls, or which is under common control with
another Person; and (iii) "Control" means the power, direct or indirect, to
direct or cause the direction of the management and policies of a Person through
voting securities, contract or otherwise.

        9.    Joint and Several Representations and Warranties of
Sellers.    Sellers jointly and severally represent and warrant to Purchaser
that, except as set forth in the schedule delivered by Sellers to Purchaser
concurrently herewith and identified as the "Disclosure Schedule":

        (a)    Corporate.    The Company is a corporation duly organized,
existing and in good standing under the laws of Illinois. The Company has
qualified as a foreign corporation, and is in good standing, under the laws of
all jurisdictions where the nature of its business or the

--------------------------------------------------------------------------------

nature or location of its assets requires such qualification and where the
failure to so qualify would have a Material Adverse Effect (as herein defined).
For the purposes of this Agreement, "Material Adverse Effect" means a change in,
or effect on, the operations, affairs, financial condition, results of
operations, assets, or liabilities of the Company or the Subsidiary that results
or would reasonably be expected to result in a material adverse effect on or a
material adverse change in (i) the Business, or the Company and the Subsidiary
(taken as a whole), (ii) the ability of Purchaser or any Seller to consummate
the transactions contemplated in this Agreement, or (iii) Purchaser's ownership
of the Shares and conduct of the Business after the Closing.

        (b)    Power and Authority.    The Company has all necessary corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as such business is now being conducted.

        (c)    Consents.    No consent, authorization, order or approval of, or
filing or registration with, any governmental authority is required for or in
connection with the consummation by Sellers of the transaction contemplated
hereby.

        (d)    Absence of Conflicts.    Neither the execution and delivery of
this Agreement by Sellers, nor the consummation by Sellers of the transaction
contemplated hereby, will conflict with or result in a breach of any of the
terms, conditions or provisions of the Company's or the Subsidiary's Certificate
of Incorporation or by-laws, or of any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award to which the Company or the Subsidiary is
a party or by which the Company or the Subsidiary is bound. Neither the Company
nor the Subsidiary is a party to, or bound by, any unexpired, undischarged or
unsatisfied Material Contract (as herein defined) under the terms of which
performance by Sellers according to the terms of this Agreement will be a
default or an event of acceleration, or grounds for termination, or whereby
timely performance by Sellers of this Agreement may be prohibited, prevented or
delayed.

        (e)    The Subsidiary.    The Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, has
all necessary corporate power and authority to own or lease all of its
properties and assets and to carry on its business as such business is now being
conducted, and is qualified as a foreign corporation and is in good standing in
all jurisdictions where the nature of its business or the nature and location of
its assets requires such qualification, and where the failure to so qualify
would have a Material Adverse Effect. Other than the Subsidiary, the Company
does not hold or beneficially own, and has never held or beneficially owned, any
other direct or indirect interest (whether it be common or preferred stock or
any comparable ownership interest in any Person that is not a corporation), or
any subscriptions, options, warrants, rights, calls, convertible securities or
other agreements or commitments for any interest, in any Person.

        (f)    Corporate Records.    True and complete copies of the Certificate
of Incorporation and all amendments thereto, the by-laws as amended and
currently in force, all stock records, and corporate minute books and records,
of the Company and the Subsidiary, have been made available for inspection by
Purchaser. Said stock records accurately reflect all Share transactions and the
current stock ownership of the Company and the Subsidiary. The corporate minute
books and records of the Company and the Subsidiary contain true and complete
copies of all resolutions adopted by the stockholders or the board of directors
of the Company and the Subsidiary.

        (g)    Capitalization    

        (i)    The authorized capital stock of the Company consists of 1,000,000
shares of Class A common stock, $.001 par value, and 1,000,000 shares of Class B
Common Stock, $.001 par value. The outstanding capital stock of the Company
consists of 255,208 shares

--------------------------------------------------------------------------------

of Class A common stock and 426,715 shares of Class B common stock. There are no
shares of capital stock of the Company of any other class authorized, issued or
outstanding. All of the issued and outstanding Shares have been validly issued,
are fully paid and nonassessable, and are owned beneficially and of record by
Sellers, free and clear of all Claims. The previously outstanding (x) options to
purchase 28,783 shares of Class A common stock outstanding under the Company's
2001 Stock Option Plan and (y) Nonqualified Option to purchase 8,769 Shares of
Class A Common Stock granted to Dealy, have been cancelled and are no longer
outstanding. The warrants held by the Mass Mutual Entities (as herein defined)
to purchase a total of 135,108 Shares have all been exercised in full, the
former optionees and warrant holders are among the Sellers, and the underlying
Shares are included in the Shares being sold to Purchaser pursuant to Section 1.
There are no outstanding subscriptions, options, warrants, rights (including
preemptive rights), calls, convertible securities or other agreements or
commitments of any character relating to the issued or unissued capital stock or
other securities of the Company obligating the Company to issue any securities
of any kind. As used herein, the "Mass Mutual Entities" consist of Massachusetts
Mutual Life Insurance Company, MassMutual Corporate Investors, MassMutual
Participation Investors and MassMutual Corporate Value Partners Limited.

        (ii)   The authorized capital stock of the Subsidary consists of 120,000
shares of Class A Common Stock, $.01 par value, of which 2,084 shares are issued
and outstanding, and 12,999 shares of Class B Common Stock, $.01 par value, none
of which are issued or outstanding. There are no shares of capital stock of the
Subsidiary of any other class authorized, issued or outstanding. All of the
issued and outstanding shares of capital stock of the Subsidiary have been
validly issued, are fully paid and nonassessable, and are owned beneficially and
of record by the Company, free and clear of any Claims. There are no outstanding
subscriptions, options, warrants, rights (including preemptive rights), calls,
convertible securities or other agreements or commitments of any character
relating to the issued or unissued capital stock or other securities of the
Subsidiary obligating the Subsidiary to issue any securities of any kind.

        (h)    Financial Statements.    Copies of the consolidated balance
sheets, consolidated statements of income and retained earnings, consolidated
statements of cash flows and notes to financial statements (together with any
supplementary information thereto) of the Company and the Subsidiary as of and
for the years ended June 30, 2002 and June 30, 2001, as audited by Altschuler,
Melvoin & Glasser LLP, are contained in the Disclosure Schedule. Such financial
statements described in the preceding sentence are referred to herein as the
"Financial Statements". Copies of the consolidated balance sheet and
consolidated statements of income and cash flows of the Company and the
Subsidiary as of and for the four month period ended October 31, 2002 are also
contained in the Disclosure Schedule. The financial statements described in the
preceding sentence are referred to herein as the "Interim Financial Statements",
and October 31, 2002 is referred to herein as the "Interim Financial Statement
Date". The Financial Statements and the Interim Financial Statements present
fairly, in all material respects, the consolidated financial position of the
Company and the Subsidiary as of the dates thereof and the consolidated results
of operations and cash flows of the Company and the Subsidiary for the periods
covered by said statements, in accordance with GAAP consistently applied, except
as disclosed therein, and, in the case of the Interim Financial Statements,
except for (x) normal year-end adjustments and (y) the omission of footnote
disclosures required by GAAP.

        (i)    Liabilities.    Neither the Company nor the Subsidiary has any
obligation or liability of any nature whatsoever (direct or indirect, matured or
unmatured, absolute, accrued, contingent or otherwise) (collectively,
"Liabilities") except for: (i) Liabilities provided for or reserved against in
the Financial Statements or the Interim Financial Statements and not discharged
subsequent to the dates of the Financial Statements or the Interim Financial

--------------------------------------------------------------------------------




Statement Date, all of which, to the extent not discharged as of the date
immediately preceding the Closing Date, shall be provided for or reserved
against in the Closing Balance Sheet to the extent required by GAAP;
(ii) Liabilities which have been incurred by the Company and the Subsidiary
subsequent to the Interim Financial Statement Date in the ordinary course of the
Company's and the Subsidiary's respective businesses and not discharged since
the Interim Financial Statement Date; (iii) Liabilities under the executory
portion of any Material Contract by which the Company or the Subsidiary is bound
and which was entered into in the ordinary course of the Company's and the
Subsidiary's respective businesses; and (iv) Liabilities under the executory
portion of Permits (as herein defined) and Environmental Permits (as herein
defined) issued to, or entered into by, the Company or the Subsidiary in the
ordinary course of business.

        (j)    Title to Assets.    The Company and the Subsidiary have good
title to their respective assets, free and clear of any Claims, except for the
following: (i) statutory liens for Taxes not yet due, (ii) statutory liens of
landlords, carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due; (iii) liens incurred or
deposits made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return of money bonds
and similar obligations; (iv) minor irregularities of title which do not in the
aggregate materially detract from the value or use of the Company's or the
Subsidiary's respective assets, and (v) security interests securing the
Indebtedness. The foregoing representation and warranty shall not apply to the
Intellectual Property (as herein defined), which is dealt with exclusively in
paragraph (w).

        (k)    Insurance.    

        (i)    The Disclosure Schedule contains a true and correct list and
description (including coverages, deductibles and expiration dates), and Sellers
have made available to Purchaser copies, of all insurance policies which are
owned by the Company or the Subsidiary or which name the Company or the
Subsidiary as an insured (or loss payee), including without limitation those
which pertain to the Company's and the Subsidiary's respective assets, business,
employees and/or operations. All such insurance policies are in full force and
effect and all premiums on such policies have been paid in full as and when due.
Since December 31, 2000, neither the Company nor the Subsidiary has received
from any insurance company (or other representative thereof) notice of
(A) cancellation of any insurance policy (other than a cancellation requested by
the Company or the Subsidiary), (B) any failure to comply with the terms of any
policy, (C) any refusal of coverage (either in effect or applied for), or (D) a
policy's issuer being unwilling or unable to perform its obligations under such
policy. There have been no material changes in the Company's or the Subsidiary's
insurance coverage since December 31, 2000. The Company's and the Subsidiary's
insurance coverage is sufficient for compliance with all laws applicable to the
Company, the Subsidiary, the Business and any insurance-related requirements
under any Material Contract.

        (ii)   The Disclosure Schedule contains a description of (A) any
self-insurance arrangement by or affecting the Company or the Subsidiary,
including any reserves established thereunder, (B) any contract or arrangement,
other than a policy of insurance, for the transfer or sharing of any risk to
which the Company or the Subsidiary is a party or by which the Company or the
Subsidiary is bound, or which involves the Business, and (C) each obligation of
the Company or the Subsidiary to provide insurance coverage to any other Person,
either directly or as an additional insured or loss payee under a Company or
Subsidiary insurance policy, and identifies the policy under which such coverage
is provided.

--------------------------------------------------------------------------------



        (iii)  For each insurance policy insuring the Company or the Subsidiary
that either is currently in effect or was in effect at any time since
December 31, 2000, the Disclosure Schedule contains, for the current policy year
and each of the five (5) preceding policy years, (A) a summary of the loss
experience under each such policy, (B) a statement describing each claim under
each such policy for an amount in excess of $10,000, which sets forth the name
of the claimant, a description of the policy by insurer, type of insurance and
period of coverage and the amount and a brief description of the claim, and
(C) a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

        (iv)  Sellers have made available to Purchaser copies of any and all
reports, correspondence and other documents containing statements by the auditor
of the Company's or the Subsidiary's financial statements or by any consultant
or risk management advisor since December 31, 2000 with regard to the adequacy
of the Company's and the Subsidiary's insurance coverage and reserves for
claims.

        (l)    Banking.    The Disclosure Schedule contains a list showing:
(i) the name of each bank, safe deposit company or other financial institution
in which the Company or the Subsidiary has an account, lock box or safe deposit
box; (ii) the names of all Persons authorized to draw thereon or to have access
thereto and the names of all Persons, if any, holding powers of attorney from
the Company or the Subsidiary; and (iii) all instruments or agreements to which
the Company or the Subsidiary is a party as an endorser, surety or guarantor,
other than checks endorsed for collection or deposit in the ordinary course of
business.

        (m)    Taxes.    

        (i)    As used in this Agreement, the following terms shall have the
following meanings: (A) "Taxes" means all federal, state, local, foreign and
other income, sales, use, ad valorem, employment, transfer or other taxes, fees,
assessments or charges of any kind, together with any interest and any
penalties, with respect thereto, and the term "Tax" means any one of the
foregoing Taxes; (B) "Returns" means all returns, declarations, reports,
statements and other documents required to be filed in respect of Taxes, and the
term "Return" means any one of the foregoing Returns; (C) "Code" means the
Internal Revenue Code of 1986, as amended; and (D) "Taxing Authority" means all
federal, state, local, foreign and other governmental authorities and agencies
charged with collecting Taxes or administering Tax laws.

        (ii)   There have been filed on a timely basis all Returns required to
be filed by the Company and the Subsidiary. No extension of time within which to
file any such Return has been requested or granted. With respect to all amounts
in respect of Taxes imposed upon the Company or the Subsidiary, or for which the
Company or the Subsidiary is liable to taxing authorities, with respect to all
taxable periods or portions of periods ending on or before the Closing Date, all
applicable Tax laws have been complied with, and all amounts required to be paid
by the Company or the Subsidiary (as the case may be) to Taxing Authorities on
or before the date hereof have been paid. No issues have been raised (and are
currently pending) by any Taxing Authority in connection with any of the
Returns. No waivers of statutes of limitation with respect to the Returns have
been given by or requested from the Company or the Subsidiary. All deficiencies
asserted or assessments made as a result of any examinations of Returns
previously filed by the Company or the Subsidiary have been fully paid, or are
fully reflected as a liability in the Financial Statements and the Interim
Financial Statements, or are being contested and an adequate reserve therefor
has been established and is fully reflected as a liability in the Financial
Statements and the Interim Financial Statements. The Disclosure Schedule lists
each Return that has been audited or is currently the subject of an audit or
reassessment by a Taxing Authority or is currently being contested by any Taxing
Authority.

--------------------------------------------------------------------------------




        (iii)  Neither the Company nor the Subsidiary is a party to or bound by
any Tax indemnity, Tax sharing or Tax allocation agreement.

        (iv)  Neither the Company nor the Subsidiary: (A) has filed a consent
pursuant to the collapsible corporation provisions of section 341(f) of the Code
(or any corresponding provision of state, local or foreign income Tax law) or
agreed to have section 341(f)(2) of the Code (or any corresponding provision of
state, local or foreign income Tax law) apply to any disposition of any asset
owned by it; (B) has agreed to make, nor is either of them required to make, any
adjustment under section 481(a) of the Code by reason of a change in accounting
method or otherwise; (C) is a party to any agreement, contract, arrangement or
plan that has resulted or would result, separately or in the aggregate, in the
payment of any "excess parachute payments" within the meaning of section 280G of
the Code; (D) has made a deemed dividend election under Regulations
Section 1.1502-32(f)(2) or a consent dividend election under section 565 of the
Code; (E) has been a United States real property holding corporation (as defined
in section 897(c)(2) of the Code) during the applicable period specified in
section 897(c)(1)(A)(ii) of the Code; (F) has had a permanent establishment in
any foreign country, as defined in any applicable Tax treaty or convention
between the United States and such foreign country; or (G) has entered into any
agreement that would result in an amount that will not be deductible as a result
of section 162(m) of the Code.

        (v)   None of the assets of the Company or the Subsidiary (A) is
"tax-exempt use property" within the meaning of Section 168(h) of the Code, or
(B) secures any debt the interest on which is tax-exempt under section 103(a) of
the Code.

        (vi)  None of Sellers is a Person other than a United States person
within the meaning of the Code and the transaction contemplated hereby is not
subject to the withholding provisions of section 3406 or subchapter A of Chapter
3 of the Code.

        (vii) The Company and the Subsidiary have each withheld and paid over
all Taxes required to have been withheld and paid over in connection with
amounts paid or owing to any director, officer, employee, independent
contractor, creditor, stockholder or other Person.

        (viii) Neither the Company nor the Subsidiary will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending on or after the
Closing Date as a result of any: (A) change in method of accounting for a
taxable period ending prior to the Closing Date; (B) "closing agreement" as
described in section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax law) executed prior to the Closing Date;
(C) inter-company transaction or any excess loss account described in Treasury
Regulations under section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax law); (D) installment sale or
open transaction disposition made prior to the Closing Date; or (E) prepaid
amount received prior to the Closing Date.

        (n)    Conduct of Business.    Since the Interim Financial Statement
Date, neither the Company nor the Subsidiary has: (i) sold or transferred any
portion of its assets or property having a value in excess of $10,000
individually or $25,000 in the aggregate, except for sales of its inventory and
transfers of cash in payment of trade payables, all in the usual and ordinary
course of business, and except as permitted by this Agreement; (ii) suffered any
material loss, or any material interruption in use, of any material assets or
property (whether or not covered by insurance), on account of fire, flood, riot,
strike, theft, willful misconduct, accident or other hazard or Act of God;
(iii) suffered any material adverse change to its business, other than changes
affecting the Company's and the Subsidiary's industry generally; (iv) waived any
material right; (v) paid or declared any dividends or other distributions on its
securities of any class or purchased or redeemed any of its securities of any
class; (vi) increased the

--------------------------------------------------------------------------------

compensation payable to any officer or employee, other than in the ordinary
course of business consistent with past practices; (vii) made any change in
accounting principles, methods or practices or in the manner in which it keeps
its books and records, or any change in its practices with regard to sales,
receivables, payables or accrued expenses; (viii) without limitation by the
enumeration of any of the foregoing, entered into any material transaction other
than in the usual and ordinary course of business (the foregoing representation
and warranty shall not be deemed to be breached by virtue of the entry by
Sellers into this Agreement or their consummation of the transaction
contemplated hereby); or (ix) entered into any negotiation, commitment or
agreement to do any of the foregoing.

        (o)    Contracts.    

        (i)    The Disclosure Schedule lists and describes all Material
Contracts to which the Company or the Subsidiary is a party or is bound. All
Material Contracts are in full force and binding upon the Company or the
Subsidiary (as the case may be), and, to Sellers' knowledge, the other parties
thereto. No material default by the Company or the Subsidiary has occurred
thereunder, and, to Sellers' knowledge, no material default by the other
contracting parties has occurred thereunder. To Sellers' knowledge, no event,
occurrence or condition exists which, with the lapse of time, the giving of
notice, or both, or the happening of any further event or condition, would
become a default by the Company or the Subsidiary thereunder. Complete and
accurate copies of all Material Contracts (including any amendments or
supplements thereto) have previously been made available to Purchaser.

        (ii)   For purposes of this Agreement, "Material Contracts" shall mean
the following oral or written instruments with respect to the Company, the
Subsidiary or the Business which, as of the Closing Date, have not been fully
performed or which otherwise contain terms (including, without limitation,
warranty (other than normal product warranty) and indemnification terms):
(A) customer and/or vendor purchase orders and purchase contracts in excess of
$25,000 each; (B) contracts for capital expenditures in excess of $25,000 each;
(C) agreements or arrangements regarding confidentiality, non-competition
(exclusive of confidentiality agreements related to the proposed sale of the
Company), (D) loan agreements; notes and security agreements; (E) employment and
employment-related agreements, consulting agreements and nonsolicitation of
employees agreements; (F) collective bargaining agreements; (G) leases and
subleases of the Leased Real Property (as herein defined), and any other
agreements relating to the Leased Real Property; (H) leases and subleases of
personal property and installment purchase agreements with respect to personal
property, where the annual payments thereunder exceed $25,000 or which cannot be
canceled by the Company or the Subsidiary without payment or penalty upon notice
of sixty (60) days or less; (I) license agreements; (J) warranties and service
plans for major equipment (including all vehicles); (K) performance bonds,
completion bonds, bid bonds, suretyship agreements and similar instruments and
agreements; (L) any stockholder agreement between the Company and Sellers (or
any of them), whether or not such agreement terminates at the Closing; and
(M) and all other agreements or arrangements (oral or written) to which the
Company or the Subsidiary is a party or by which the Company or the Subsidiary
or any of its respective assets is bound and which have a notice for termination
period of more than six (6) months or obligate any party thereto to make an
annual payment of more than $25,000 or total payments of more than $100,000
during the term of such agreement or arrangement.

        (iii)  The management services letter agreement dated March 10, 2001
between Crowe, Chizek & Co., LLP, (the "Accountants") and the Subsidiary has
been terminated. The Subsidiary has fully performed all of its covenants and
obligations thereunder, except for its obligation to pay for current services
which will be due and owing and which will be accrued on the Closing Balance
Sheet and taken into account in the Working Capital

--------------------------------------------------------------------------------




calculation. There are no disputes pending, or to Sellers' knowledge, threatened
with respect to or in connection with such agreement.

        (p)    Permits.    The Company and the Subsidiary possess all licenses,
permits, registrations and government approvals (the "Permits") (other than
Environmental Permits (as defined herein), which are exclusively provided for in
Section 9(u)) which are required in order for the Company and the Subsidiary to
conduct their respective business as presently conducted, except for permits of
immaterial significance which can be obtained for nominal filing fees. All
Permits issued to the Company or the Subsidiary are described in the Disclosure
Schedule, and copies thereof have been made available to Purchaser. No Permit
will be terminated, cancelled or revoked or become terminable, cancelable or
revocable or otherwise impaired in any respect as a result of the consummation
of the transaction contemplated hereby. Any notice, other filing or other
registration required to be made by the Company, either Subsidiary or Purchaser
with any governmental authority in connection with Purchaser's acquisition of
the Shares in order to protect and maintain the effectiveness of any Permit is
described in the Disclosure Schedule.

        (q)    Benefit Plans    

        (i)    Neither the Company nor any affiliate of the Company as
determined under Code section 414(b), (c), (m) or (o) ("ERISA Affiliate")
maintains, administers or contributes to any: (A) employee pension benefit plan
(as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended ("ERISA")) ("Plan"); (B) employee welfare benefit plan (as
defined in Section 3(1) of ERISA) ("Welfare Plan"); or (C) bonus, deferred
compensation, stock purchase, stock option, severance, salary continuation,
vacation, sick leave, fringe benefit, incentive, insurance, welfare or similar
plan or arrangement ("Employee Benefit Plan") other than those Plans, Welfare
Plans and Employee Benefit Plans described in the Disclosure Schedule
(collectively, the "Benefit Plans"). Except as required by section 4980B of the
Code, Part 6 of Subtitle B of Title I of ERISA or applicable state law, neither
the Company nor any ERISA Affiliate has promised any former employee or other
individual not employed by the Company or any ERISA Affiliate medical or life
insurance coverage and neither the Company nor any ERISA Affiliate maintains or
contributes to any plan or arrangement providing medical or life insurance
benefits to former employees or their dependents, other than benefits provided
in the event of disability and conversion privileges. None of the Benefit Plans
is subject to Title IV of ERISA ("Title IV Plan") and since January 1, 1995
neither the Company nor the Subsidiary nor any of their respective ERISA
Affiliates has ever had any obligation (contingent or otherwise) with respect to
any Title IV Plan.

        (ii)   With respect to each Benefit Plan: (A) it complies, in form and
operation, in all material respects, with all applicable statutes, laws and
regulations, including ERISA and the Code; (B) if it is intended to be a funded
Benefit Plan, the funds available thereunder equal or exceed the amounts
required to be paid, or which would be required to be paid, if such Benefit Plan
were terminated as of the Closing Date; (C) if it is intended to qualify under
section 401(a) of the Code, (i) it meets in all material respects all
requirements for qualification under that section and the regulations
thereunder, and (ii) a favorable determination as to its qualification under the
Code has been made by the IRS, and Sellers have made available to Purchaser a
copy of the most recent favorable determination letter issued by the IRS
concerning its qualification; (D) it has been administered in all material
respects in accordance with its terms and the applicable provisions of ERISA and
the Code and the regulations thereunder and, to Sellers' knowledge, no matter
exists which would adversely affect its qualified tax-exempt status and that of
any related trust; (E) all material reports and information (i) required to be
filed with any governmental entity have been timely filed and are accurate in
all material respects, or (ii) required to be disclosed or provided to
participants or their beneficiaries have been timely disclosed or provided;
(F) to Sellers' knowledge, no fiduciary thereof

--------------------------------------------------------------------------------




has committed a breach of any responsibility or obligation imposed upon
fiduciaries under Title I of ERISA; (G) there has been made available to
Purchaser, copies of the following: (i) the annual report (if required under
ERISA) for the last three years (including all schedules and attachments);
(ii) the summary plan description, together with each summary of material
modifications, required under ERISA; (iii) such Benefit Plan (including any
amendments thereto), and all trust agreements, insurance contracts, accounts or
other documents which establish the funding vehicle for it, (iv) the latest
financial statements thereof; (v) any investment management agreements,
administrative services contracts, or other agreements and documents relating to
its ongoing administration and investment activities; and (vi) all
correspondence with the IRS or the Pension Benefit Guaranty Corporation with
respect thereto.

        (iii)  There are no actions, suits, proceedings, investigations or
hearings pending with respect to any Benefit Plan, or to Sellers' knowledge any
claims (other than claims for benefits arising in the ordinary course of any
Benefit Plan) threatened against or with respect to any Benefit Plan or any
fiduciary or assets thereof.

        (iv)  Each Welfare Plan which is a group health plan (within the meaning
of section 5000(b)(1) of the Code) complies in all material respects with and
has been maintained and operated in all material respects in accordance with
each of the requirements of section 4980B of the Code and Part 6 of Subtitle B
of Title I of ERISA.

        (v)   Neither any Benefit Plan fiduciary nor any Benefit Plan has
engaged in any transaction in violation of Section 406 of ERISA or any
"prohibited transaction" (as defined in section 4975(c)(l) of the Code) and
there has been no "reportable event" (as defined in Section 4043 of ERISA),
"nondeductible contribution" (as such term is defined in Section 4972 of the
Code) or "accumulated funding deficiency" (as such term is used in section 412
or 4971 of the Code) with respect to any Benefit Plan. Neither the Company nor
any ERISA Affiliate has failed to make any contributions or to pay any amounts
(including employee deferrals) due and owing as required by the terms of any
Benefit Plan, collective bargaining agreement, or ERISA or any other applicable
law. Full payment has been made of all amounts which the Company or any ERISA
Affiliate is required or committed to pay to the Benefit Plans as of the Interim
Financial Statement Date, and all such contributions have been and are
deductible for federal income Tax purposes, and no such contributions or
deductions have been challenged or disallowed by the IRS or any other
governmental authority.

        (vi)  Neither the Company nor the Subsidiary has any announced plan or
legally binding commitment to create any additional Benefit Plan or to amend or
modify any existing Benefit Plan.

        (vii) Neither the execution, delivery or performance of this Agreement
nor the consummation of the transaction contemplated hereby will (either alone
or in combination with another event): (A) result in any payment becoming due,
or increase the amount of compensation due, to any current or former employee of
the Company or the Subsidiary; (B) increase any benefits payable under any
Benefit Plan, or (iii) result in any acceleration of the time of payment or
vesting of any such compensation or benefits, other than acceleration of vesting
of the Options.

        (viii) Neither the Company nor the Subsidiary has participated in or
contributed to any multiemployer plan (as defined in Section 3(37) of ERISA).

        (ix)  If any obligation or liability incurred with respect to any
Welfare Plan is fully insured by an insurance policy, (A) there will be no
material liability of the Company, the Subsidiary or the Purchaser in the nature
of a retroactive or retrospective rate adjustment, loss sharing arrangement, or
other actual or contingent liability as of the Closing Date, nor would there be
any such liability if such insurance policy were

--------------------------------------------------------------------------------




terminated on the Closing Date, (B) each such insurance policy may be terminated
by the Company or the Subsidiary without penalty upon no more than thirty
(30) days' notice and without causing the Company or the Subsidiary to incur any
additional liability, and (C) no insurance company issuing any such policy is in
receivership, conservatorship, liquidation, or similar proceeding and, to the
knowledge of Sellers, no such proceedings with respect to any insurer pending or
threatened.

        (r)    Employees.    With respect to employees of the Company or the
Subsidiary:

        (i)    Neither the Company nor the Subsidiary is a party to a collective
bargaining agreement. There has not been, there is not presently pending or
existing, and, to Sellers' knowledge, there is not threatened: (A) any strike,
slowdown, picketing, work stoppage or employee grievance process; (B) any
material charge, grievance proceeding or other claim against or affecting the
Company or the Subsidiary (or any director, officer or employee thereof)
relating to the alleged violation of any law pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission or any comparable governmental authority; (C) any union or other
employee association organizational activity or other labor or employment
dispute against or affecting the Company or the Subsidiary; or (D) any
application for certification of a collective bargaining agent.

        (ii)   To Sellers' knowledge, no event has occurred or circumstances
exist that could provide the basis for any work stoppage or other labor dispute
with respect to the Company or the Subsidiary. There is no lockout of any
employees of the Company or the Subsidiary currently in effect and no such
action is contemplated by the Company or the Subsidiary.

        (iii)  Sellers have provided to Purchaser a detailed list of the
employees of the Company and the Subsidiary as of a date no less recent than
December 20, 2002 containing at least the following details for each such
employee: (A) name; (B) part-time or full-time status, (C) title and/or job
description, (D) employment commencement date, (E) salary or wage, (F) available
bonus or other contingent compensation; (G) accrued and unused vacation days;
(H) accrued and unused sick days, (I) Benefit Plan participation details, (J) if
on leave, the status of such leave (including reason for leave and expected
return date), and (K) details of any disciplinary problems.

        (iv)  Each employee's employment can be terminated by the Company or the
Subsidiary upon not more than thirty (30) days' notice without severance,
penalty or premium, other than (x) severance provided for in the Company's or
the Subsidiary's personnel policies, and (y) accrued salaries, wages and
vacation benefits.

        (v)   All salaries, wages and other compensation and benefits payable to
each employee have been paid by the Company or the Subsidiary when due for all
periods through the date hereof, and, as of the Closing Date, will have been
paid by the Company or the Subsidiary when due for all periods through the
Closing Date, other than with respect to any stub period existing between the
Closing Date and the last scheduled payday immediately preceding the Closing
Date.

        (s)    Litigation and Claims.    There is no claim, action, litigation
or proceeding (whether in mediation, arbitration or before any court of
competent jurisdiction), in law or in equity, underway, pending or, to the
knowledge of Sellers, threatened, against or by or with respect to the Company,
the Subsidiary, the Business, any assets of the Company or the Subsidiary or any
of the Shares or which seeks to enjoin or rescind any part of the transaction
contemplated by this Agreement. There are no proceedings or governmental
investigations before any commission or other administrative authority, pending
or, to the Sellers' knowledge, overtly threatened against the Company, the
Subsidiary or any of the Company's or the Subsidiary's

--------------------------------------------------------------------------------

officers, directors or Affiliates, with respect to or affecting the Company's or
the Subsidiary's assets, operations, business, products sales practices or
financial condition, or with respect to the consummation of the transaction
contemplated hereby. Neither the Company nor the Subsidiary is a party to, or
bound by, any decree, order, injunction, settlement agreement or arbitration
decision or award (or agreement entered into in any administrative, judicial or
arbitration proceeding with any governmental authority) with respect to or
affecting the properties, assets, personnel or business activities of the
Company or the Subsidiary.

        (t)    Compliance with Law.    Except for laws, rules and regulations
relating to the environment (which are exclusively provided for in Section 9(u)
hereof), neither the Company nor the Subsidiary is in violation in any material
respect of, or delinquent in any material respect in respect to, any decree,
order or arbitration award or law, statute, or regulation of or agreement with,
or any Permit from, any Federal, state or local governmental authority to which
the property, assets, personnel or business activities of the Company or the
Subsidiary are subject, including, without limitation, federal, state or local
laws, statutes and regulations relating to equal employment opportunities, fair
employment practices, occupational health and safety, wages and hours, and
discrimination.

        (u)    Environmental Matters.    

        (i)    The Company and the Subsidiary are in full compliance with all
applicable Environmental Laws (as herein defined) and Environmental Permits (as
herein defined). The Company and the Subsidiary possess all Environmental
Permits which are required for the operation of their respective businesses. The
Disclosure Schedule contains a complete list of all Environmental Permits issued
to the Company or the Subsidiary. Neither the Company nor the Subsidiary has
received any written communication alleging that the Company or the Subsidiary
currently is not or was not since January 1, 1995, in compliance with applicable
Environmental Laws or Environmental Permits. There is no Environmental Claim (as
herein defined) pending or, to Sellers' knowledge, threatened, against the
Company or the Subsidiary. No Facility (as herein defined) that is or has been
owned, leased, occupied or used by the Company or the Subsidiary is currently
listed on the National Priorities List or the Comprehensive Environmental
Response, Compensation and Liability Information System, both promulgated under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended ("CERCLA") or any comparable state list. Neither the Company
nor the Subsidiary has received any written notice from any Person with respect
to any Off-Site Facility (as herein defined), of potential or actual liability
or a written request for information from any Person under or relating to CERCLA
or any comparable state or local law. There are no and has not been any
Hazardous Substances used, generated, treated, stored, transported, disposed of,
handled or otherwise existing on, under or about any Facility owned, leased,
operated or used by the Company or the Subsidiary as a result of the operations
of the Company or the Subsidiary, or otherwise as permitted by or known to the
Company or the Subsidiary, in any such case in violation of Environmental Laws.
There are no above-ground storage tanks or, to Sellers' knowledge, underground
storage tanks, located on any real property presently owned, leased, operated or
used by the Company or the Subsidiary.

        (ii)   For the purposes of this Agreement: (A) "Environmental Claim"
shall mean any and all civil, administrative, regulatory or judicial or
quasi-judicial actions, suits, demands, demand letters, directives, claims,
liens, investigations, proceedings or notices of noncompliance or violation
(written or oral) by any Person alleging potential liability (including
potential liability for enforcement, investigatory costs, cleanup costs,
governmental response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising out of, based
on or resulting from: (i) the presence, or release into the environment, of any
Hazardous Substance at any location, whether or not owned by the Company or the
Subsidiary; or

--------------------------------------------------------------------------------




(ii) circumstances forming the basis of any violation or alleged violation, of
any Environmental Law; or (iii) any and all claims by any Person seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence or Release of any Hazardous
Substances; (B) "Environmental Laws" shall mean all federal, state or local
statutes, laws, rules, ordinances, codes, rule of common law, regulations,
judgments and orders in effect on the Closing Date and relating to protection of
human health or the environment (including ambient air, surface water, ground
water, drinking water, wildlife, plants, land surface or subsurface strata),
including laws and regulations relating to Releases or threatened Releases of
Hazardous Substances, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances; (C) "Environmental Permits" shall mean all environmental,
health and safety permits, licenses, registrations, and governmental approvals
and authorizations; (D) "Facility" means any facility as defined in CERCLA;
(E) "Hazardous Substances" shall mean: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls (PCBs) and radon gas; and (ii) any
chemicals, materials or substances which are now or ever have been defined as or
included in the definition of "hazardous substances," "hazardous wastes,"
"hazardous materials," "extremely hazardous wastes," "restricted hazardous
wastes," "toxic substances," "toxic pollutants," or other words of similar
import, under any Environmental Law; (E) "Offsite Facility" shall mean any
Facility which is not presently, and never has been, owned, leased or occupied
by the Company or the Subsidiary; and (F) "Release" shall mean any release,
spill, emission, emptying, leaking, injection, deposit, disposal, discharge,
dispersal, leaching, pumping, pouring, or migration into the atmosphere, soil,
surface water, groundwater or property.

        (iii)  Sellers have made available to Purchaser all environmental
documents, studies and reports relating to (x) the Leased Real Property and any
other real property leased, operated, occupied or used by the Company or either
Subsidiary, either presently or in the past, or (y) any liability of the Company
or the Subsidiary under any Environmental Laws.

        (v)    Real Property.    Neither the Company nor the Subsidiary owns or
has ever owned any real property, and neither of them occupies any real property
other than the leased real property identified in the Disclosure Schedule (the
"Leased Real Property"). The Disclosure Schedule accurately sets forth the
street address and legal description of the Leased Real Property. The Leased
Real Property: (i) constitutes all real property and improvements leased or used
by the Company or the Subsidiary in the conduct of the Business; (ii) to
Sellers' knowledge, is not in possession of any adverse possessors; (iii) is not
subject to any leases or tenancies of any kind (except for the Subsidiary's
lease); and (iv) is, and has been since the date of possession thereof by the
Subsidiary, in the peaceful possession of the Subsidiary. There are no
challenges or appeals pending regarding the amount of the real estate Taxes on,
or the assessed valuation of, the Leased Real Property brought by the Company or
the Subsidiary, and no special arrangements or agreements entered into by the
Company or the Subsidiary exist with any governmental authority with respect
thereto (the representations and warranties contained in this sentence shall not
be deemed to be breached by any prospective general increase in real estate Tax
rates). There are no condemnation proceedings pending or, to Sellers' knowledge,
threatened with respect to any portion of the Leased Real Property. There is no
tax assessment (in addition to the normal, annual general real estate Tax
assessment) pending or, to Sellers' knowledge, threatened with respect to any
portion of the Leased Real Property. The Company's and/or the Subsidiary's use
of the Leased Real Property for the various purposes for which it is used is
permitted as of right under all applicable zoning requirements and is not
subject to permitted nonconforming use or structure classifications.

--------------------------------------------------------------------------------

        (w)    Personal Property.    The machinery and equipment of the Company
and the Subsidiary are, in the aggregate, in good working order and condition,
ordinary wear and tear excepted.

        (x)    Intellectual Property.    

        (i)    The Company or the Subsidiary (as indicated in the Disclosure
Schedule) is the owner of or has exclusive rights to use all of the Intellectual
Property (as herein defined). The Disclosure Schedule: (A) sets forth a complete
and accurate list of all U.S. and foreign copyright registrations, copyright
applications, patents and patent applications, trademark and service mark
registrations (including Internet domain name registrations), trademark and
service mark applications and material unregistered trademarks and service marks
included within the Intellectual Property (noting jurisdiction of registration
or application, and registration or application numbers); (B) lists all Software
(as herein defined) which is owned ("Proprietary Software") or licensed, leased
or otherwise used by the Company or the Subsidiary (other than "off-the-shelf"
Software), and identifies which Software is owned, licensed, leased or otherwise
used, as the case may be; and (C) sets forth a complete and accurate list of all
agreements (other than agreements with respect to "off-the-shelf" Software)
between the Company or the Subsidiary, on the one hand, and any Person, on the
other hand, granting any right to use or practice any rights under any of the
Intellectual Property owned either by the Company or the Subsidiary or by any
other Person (collectively, "Intellectual Property Licenses").

        (ii)   The Company or the Subsidiary (as the case may be) have a
practice of requiring all employees who have access to confidential information,
or who may be involved in the invention or development of Intellectual Property,
to execute agreements requiring such employees to agree to preserve the
confidentiality of such confidential information and to assign to the Company or
the Subsidiary their rights, if any, in such Intellectual Property. All present
and former employees who, in the course of performance of their duties have
access to confidential information or who may be involved in the invention or
development of Intellectual Property, and, to Sellers' knowledge, substantially
all of the other present and former employees of the Company or the Subsidiary,
have executed such agreements.

        (iii)  To Sellers' knowledge: (A) the conduct of the Company's and the
Subsidiary's respective businesses and the exercise of their respective rights
relating to their Intellectual Property does not infringe upon or otherwise
violate, Intellectual Property rights of any Person; and (B) no Person is
infringing upon or otherwise violating any of the Intellectual Property. Neither
the Company nor the Subsidiary has received notice of any threatened claims,
and, to Sellers' knowledge, there are no pending claims, of any Persons relating
to the scope, ownership or use of any of the Intellectual Property.

        (iv)  Neither the Company nor the Subsidiary has licensed or sublicensed
its rights in any of their Intellectual Property or received or granted any such
rights, other than pursuant to Intellectual Property Licenses.

        (v)   All Proprietary Software set forth in the Disclosure Schedule was
either developed: (A) by employees of the Company or the Subsidiary within the
scope of their employment; or (B) by independent contractors who have assigned
their right to the Company or the Subsidiary pursuant to written agreements.

        (vi)  All patents, trademarks and copyrights (registered and
unregistered) included in the Company's and the Subsidiary's Intellectual
Property are currently in material compliance with formal legal requirements
(including, in respect of patents, payment of filing, examination and
maintenance fees and proofs of working or use, and, in respect of trademarks,
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), and are not subject to any maintenance fees or Taxes
or actions

--------------------------------------------------------------------------------




falling due within ninety (90) days after the Closing Date. To Sellers'
knowledge, all patents, trademarks and copyrights included in the Company's and
the Subsidiary's Intellectual Property are valid and enforceable. No patent
included in such Intellectual Property has been or is now involved in, or has
been or is the subject of, any interference, reissue, reexamination or
opposition proceeding, and, to Sellers' knowledge, (i) no such proceeding is
pending or threatened, and (ii) there is no potentially interfering patent or
patent application of any Person. No trademark included in such Intellectual
Property has been or is now involved in, or has been or is the subject of, any
opposition, invalidation, or cancellation proceeding and, to Sellers' knowledge,
(i) no such proceeding is pending or threatened, and (ii) there is no
potentially interfering trademark or trademark application of any Person. All
products made, used or sold under any patent included in the Intellectual
Property of the Company and the Subsidiary have been marked with the proper
patent notice. All products made, used or sold that contain a trademark included
in the Company's or the Subsidiary' s Intellectual Property bear the proper
federal registration notice with respect to such trademark where permitted by
law. All products or other works encompassed by any copyright included in the
Company's or the Subsidiary's Intellectual Property have been marked with the
proper copyright notice.

        (vii) With respect to each trade secret included in the Intellectual
Property, the Company and the Subsidiary have taken reasonable precautions to
protect the secrecy, confidentiality and value of all trade secrets included in
the Intellectual Property. No trade secret included in the Intellectual Property
is subject to any adverse claim or has been challenged or threatened in any way.

        (viii) With respect to Internet web sites and domain names used by the
Company or the Subsidiary, (i) all such sites and domain names have been
registered in the name of the Company or the Subsidiary and are in compliance
with all formal legal requirements, (ii) no such site or domain name has been or
is now involved in, or has been or is the subject of, any dispute, opposition,
invalidation or cancellation proceeding and, to Sellers' knowledge, no such
proceeding is pending or threatened, (iii) to Sellers' knowledge, there is no
domain name application pending of any Person which would or could potentially
interfere with or infringe any Company or Subsidiary domain name, and (iv) no
Company or Subsidiary web site or domain name has been challenged, interfered
with or threatened in any way or, to Sellers' knowledge, infringes, interferes
with or is alleged to interfere with or infringe the trademark, copyright or
domain name of any other Person.

        (ix)  As used herein: (A) "Intellectual Property" means all intellectual
property rights, including, without limitation, all patents, trademarks,
designs, service marks, copyrights, Internet domain names and web sites, trade
or business names, trade dress and slogans (and all registrations of any of the
foregoing, and all applications for registration thereof), discoveries,
inventions, ideas, concepts, technology, know-how, trade secrets, processes,
formulas, drawings, designs, Proprietary Software, license rights and all
goodwill associated-with such intellectual property rights; and (B) "Software"
means any and all (i) computer programs, including any and all software
implementation of algorithms, models and methodologies whether in source code or
object code, (ii) databases and computations, including any and all data and
collections of data, (iii) all documentation, including user manuals and
training materials, relating to any of the foregoing, and (iv) the content and
information contained in any Internet web site.

        (y)    Inventories.    The inventories of the Company and the Subsidiary
consist of items of merchantable quality and quantity usable or salable in the
ordinary course of business, and are salable at prevailing market prices for not
less than the book value amounts thereof, and are not obsolete, damaged,
slow-moving or defective, except, in each case to the extent such inventories
have been written down to their net realizable value on the Financial Statements
or the Interim Financial Statements. The Company's and the Subsidiary's current
inventories have been purchased and maintained in amounts and of types and
characters consistent with

--------------------------------------------------------------------------------

past practices and the reasonable requirements of the Business and the
operations of the Company and the Subsidiary. As of November 30, 2002 the
Company and the Subsidiary had a combined backlog of customer product orders,
the aggregate value of which was not less than $871,000.

        (z)    Accounts Receivable.    All accounts receivable of the Company
and the Subsidiary are reflected properly in the books and records of the
Company or the Subsidiary and represent valid and enforceable obligations
arising from bona fide transactions in the ordinary course of business. Such
accounts receivable are subject to no defenses, claims or rights of setoff, and
are fully collectible in the ordinary course of business without cost in
collection efforts therefor, except to the extent of the reserve for
uncollectible accounts reflected in the Financial Statements and the Interim
Financial Statements. The Disclosure Schedule contains all details of (i) any
account debtor that is delinquent in its payment by more than sixty (60) days,
(ii) any account debtor that has refused or threatened to refuse to pay its
obligations for any reason, (iii) any account debtor that is, to the knowledge
of Sellers', insolvent or bankrupt, and (iv) any account receivable that has
been factored to any Person.

        (aa)    Accounts Payable.    The Company and the Subsidiary have
satisfied, paid and discharged their accounts payable and other current
liabilities and obligations in a timely manner, except when in bona fide
dispute. Any and all such bona fide disputes that are currently unresolved are
described in the Disclosure Schedule.

        (bb)    Sufficiency of Assets.    The real property, plants, equipment
and intangible personal property of the Company and the Subsidiary constitute
all of the assets necessary for the continued conduct of the Business after the
Closing in substantially the same manner as presently being conducted.

        (cc)    Transactions With Related Parties.    No director, officer or
employee of the Company or the Subsidiary, nor any stockholder of the Company
(or any family member of any such director, officer, employee or stockholder)
(collectively, "Related Parties") now has or at any time since January 1, 1998,
either directly or indirectly, had any ownership or other interest in (i) any
Person which furnishes or sells or during such period furnished or sold services
or products to the Company or the Subsidiary, or purchases or during such period
purchased from the Company or the Subsidiary any goods or services, or otherwise
does or during such period did business with the Company or the Subsidiary, or
(ii) any contract, commitment or agreement to which the Company or the
Subsidiary is or during such period was a party or under which it is or during
such period was obligated or bound or to which any of its assets may be or
during such period may have been subject. No Related Party owns any asset
(including, without limitation, any Intellectual Property), which is used in the
conduct of the Business.

        (dd)    Product Liability.    

        (i)    There has not been, and there is not presently, any action, suit,
inquiry, proceeding or, to the knowledge of Sellers', investigation by or before
any court of competent jurisdiction or governmental authority pending or, to the
knowledge of Sellers, threatened against or involving the Company, the
Subsidiary or the Business relating to any product alleged to have been
manufactured, procured, marketed or sold by the Company or the Subsidiary and
alleged to have been defective, unsafe or improperly designed or manufactured.

        (ii)   There has not been any product recall, or post-sale warning or
similar action conducted with respect to any product manufactured, procured,
marketed or sold by the Company or the Subsidiary, or, to the knowledge of
Sellers, any investigation or consideration of whether or not to undertake or
give any such recall, warning or notice. Neither the Company nor the Subsidiary
has received any written notice of any statement, citation or decision by any
governmental authority stating that any product manufactured, procured, marketed
or sold by the Company or the Subsidiary is defective or unsafe or fails to meet
any standards promulgated by such governmental authority, or has received
written notice of any recall, warning or notice ordered by any such governmental
authority, nor, to Sellers' knowledge, is there any valid basis for notice of
any such action.

--------------------------------------------------------------------------------



        (ee)    Compliance With Foreign Corrupt Practices Act and Export Control
and Anti-Boycott Laws.    

        (i)    Neither the Company nor the Subsidiary has, and no Seller has on
the Company's or the Subsidiary's behalf, to obtain, facilitate or retain
business, directly or indirectly, offered, paid or promised to pay, or
authorized the payment of, any money or other thing of value (including any fee,
gift, sample, travel expense or entertainment with a value in excess of $100 in
the aggregate to any one Person in any year) or any commission payment in excess
of ten percent (10%) of any amount payable, to (i) any Person who is an
official, officer, agent, employee or representative of any domestic or foreign
governmental authority or of any existing or prospective customer (whether
government or non-government owned), (ii) any political party or official
thereof, (iii) any candidate for political or political party office, or
(iv) any other Person, while knowing or having reason to believe that all or any
portion of such money or thing of value would be offered, given, or promised,
directly or indirectly, to any such official, officer, agent, employee,
representative, political party, political party official, candidate,
individual, or any entity affiliated with such customer, political party or
official or political office.

        (ii)   To Sellers' knowledge, neither the Company nor the Subsidiary,
nor any director, officer, employee, consultant, agent or other Person acting on
behalf of the Company or the Subsidiary has accepted or received any unlawful
contribution, payment, gift or expenditure in connection with the conduct of the
Business or any other affairs of the Company or the Subsidiary.

        (iii)  The Company and the Subsidiary have at all times been and acted
in compliance with all applicable laws relating to export control and trade
embargoes. No product or service sold or provided by the Company or the
Subsidiary since January 1, 1998 has been, directly or indirectly, sold to or
performed on behalf of any country identified by the Office of Foreign Assets
Control of the United States Department of the Treasury during such period as
being subject to trade sanctions or embargoes, including, without limitation,
Cuba, Iraq, Iran, Libya or North Korea.

        (iv)  Neither the Company nor the Subsidiary has violated the
anti-boycott prohibitions contained in 50 U.S.C. sect. 2401 et seq. or taken any
action that can be penalized under Section 999 of the Code. Since January 1,
1998, neither the Company nor the Subsidiary has been a party to, or a
beneficiary under, any agreement with, or sold or delivered any product or
service to, any customer in Bahrain, Iraq, Jordan, Kuwait, Lebanon, Libya, Oman,
Qatar, Saudi Arabia, Sudan, Syria, United Arab Emirates or the Republic of
Yemen.

        (ff)    Brokers.    With the exception of BMO Nesbitt Burns, Inc.,
neither Sellers, nor any of their Affiliates, nor the Company nor the
Subsidiary, have dealt with any Person who is entitled to a broker's commission,
finder's fee, investment banker's fee, expense reimbursement or similar payment
from Purchaser, the Company or the Subsidiary for arranging the transaction
contemplated hereby or introducing the parties to each other.

        (gg)    Telemotive Brazil.    The representations and warranties set
forth in paragraphs (b) through (ff) and paragraph (hh) of this Section 9 are
true and correct in all respects with regard to Telemotive Industrial Controls
do Brasil Llda. ("TIC Brazil"), as if each applicable reference (express or
implied) to the Company and/or the Subsidiary in each such paragraph included an
additional reference to TIC Brazil, except to the extent of any particular
representation and warranty that provides information specific only to the
Company or the Subsidiary (e.g., the provisions of paragraph (g) regarding the
Company's outstanding capital stock). TIC Brazil was officially formed on
December 20, 2002, and has only commenced to engage in business since that date,
and none of TIC Brazil, the Subsidiary or the Company has any liability or
obligation with respect to any action or circumstance or on behalf of any other
Person arising, accruing or existing before the date of TIC Brazil's formation.

--------------------------------------------------------------------------------




        (hh)    Accuracy of Representations.    No representation, warranty,
statement, schedule or information furnished by Sellers to Purchaser in this
Agreement contains any untrue statement of material fact or omits to state any
material fact necessary to make the statements contained herein or therein not
misleading.

        10.    Individual Representations and Warranties of Sellers.    Each of
the Sellers, individually, represents and warrants to Purchaser as follows:

        (a)    Power and Authority.    Such Seller has full power and authority
to execute and perform this Agreement.

        (b)    Seller Entities.    If such Seller is a corporation, limited
partnership, limited liability company, trust or entity (a "Seller Entity"),
such Seller Entity is duly organized, existing and in good standing under the
laws of its jurisdiction of incorporation or formation. The execution and
delivery of this Agreement by such Seller Entity and the performance by it of
all of its obligations under this Agreement have been duly authorized prior to
the date of this Agreement by all requisite action of its board of directors,
general partners, managers, trustees or the like, as the case may be. The
approval of such Seller Entity's shareholders, limited partners, members,
beneficiaries or the like (as the case may be), for it to execute this Agreement
and consummate the transaction contemplated hereby is either not required or has
been duly given. This Agreement has been duly executed and delivered by it.
Neither the execution and delivery of this Agreement by such Seller Entity, nor
the consummation by such Seller Entity of the transaction contemplated hereby
will conflict with or constitute a breach of any of the terms, conditions or
provisions of its Certificate or Articles of Incorporation, by-laws, Agreement
of Limited Partnership, operating agreement, trust agreement or declaration of
trust, or other organizational documents, as the case may be.

        (c)    Conflicts.    Neither the execution and delivery of this
Agreement by such Seller, nor the consummation by him or it of the transaction
contemplated hereby will conflict with or constitute a breach of any of the
terms, conditions or provisions of any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award, to which such Seller is a party or by
which such Seller is bound. Such Seller is not a party to, or bound by, any
unexpired, undischarged or unsatisfied Contract, under the terms of which the
execution, delivery and performance by such Seller of this Agreement and the
consummation of the transaction contemplated hereby by such Seller will require
a consent, approval, or notice or will result in a breach, lapse, cancellation,
right to terminate, default or acceleration of any right or obligation or result
in a lien on the Shares owned by such Seller.

        (d)    Solvency.    Such Seller is not insolvent, nor has such Seller
proposed a compromise or arrangement to his or its creditors generally, filed a
petition in bankruptcy, had any petition in bankruptcy filed against him or it,
or filed a petition or undertaken any other action or proceeding to be declared
bankrupt. The transaction contemplated by this Agreement will not cause such
Seller to become insolvent or to be unable to satisfy and pay his or its debts
and obligations generally as they come due.

        (e)    Enforceability.    This Agreement has been duly executed and
delivered by such Seller and constitutes a legal, valid and binding agreement of
such Seller, enforceable against such Seller in accordance with its terms.

        (f)    Ownership.    Such Seller owns full legal and beneficial title to
the number of Shares listed opposite such Seller's name on Exhibit A, free and
clear of all Claims, other than agreements between the Company and such Seller
which will be terminated as of the Closing.

        11.    Limitation on Warranties.    Except as expressly set forth in
Sections 9 and 10, Sellers make no express or implied warranty of any kind
whatsoever, including, without limitation, any representation as to physical
condition or value of any of the assets of the Company or the Subsidiary or the
future profitability or future earnings performance of the Company or the

--------------------------------------------------------------------------------

Subsidiary. ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED.

        12.    Definition of Knowledge.    For the purposes of this Agreement,
the knowledge of Sellers shall be deemed to be limited to the knowledge as of
the Closing Date which any of Sellers and/or Decker, Mark Ecton, Fernando Bello,
Robert Beckmann, Dealy, John Downey, Robert Patterson and Charles M. Allen,
actually have or should reasonably be expected to have after conducting the sort
of reasonable investigations and inquires into the financial, operational,
business, legal and other affairs of the Company and the Subsidiary that a
reasonable and prudent person would conduct in support of giving the
representations and warranties set forth in Section 9 hereof.

        13.    Closing.    At the Closing:

        (a)   Sellers shall deliver, either directly or through the
Stockholders' Committee:

        (i)    to Purchaser:

        (A)  certificates representing all outstanding Shares (including all
Shares issued upon exercise of outstanding Options and Warrants), duly endorsed
for transfer to Purchaser or with duly executed stock powers attached;

        (B)  evidence that all outstanding and unexercised Options and Warrants,
if any, have been validly cancelled;

        (C)  written resignations of each director of the Company and the
Subsidiary and each officer of the Company and/or the Subsidiary of which
Purchaser notifies the Stockholders' Committee prior to the Closing Date;

        (D)  payout statements, current as of the closing date, from all holders
of Indebtedness;

        (E)  with respect to any Seller for which its Shares represent all or
substantially all of the assets of such Seller, (1) a copy, certified by a
senior officer (or equivalent) of such Seller, of the resolution of such
Seller's board of directors or similar governing body authorizing the sale of
such Shares to Purchaser, and (2) if the approval by the shareholders, limited
partners, members, beneficiaries or the like (as the case may be) of such sale
of the Shares is required by applicable law, the Certificate or Articles of
Incorporation, by-laws, Agreement of Limited Partnership, operating agreement,
trust agreement or declaration of trust, or other organizational documents, a
copy, certified by a senior officer (or equivalent) of such Seller, of the
resolution of the shareholders, limited partners, members, beneficiaries or the
like (as the case may be) giving such approval;

        (F)  the releases required to be delivered by Decker and Dealy under the
Decker Employment Agreement and the Dealy Employment Agreement;

        (G)  the Escrow Agreement, duly executed by the Stockholders' Committee
on Sellers' behalf and the Escrowee; and

        (ii)   to the Escrowee, the Escrow Agreement, duly executed by Sellers.

        (b)   Purchaser shall deliver:

        (i)    to the Stockholders' Committee, (A) payment of the portion of the
Closing Estimate referred to in Section 6(a)(ii), and (B) the Escrow Agreement,
duly executed by Purchaser; and

        (ii)   to the Escrowee, (A) the Escrow Deposit, and (B) the Escrow
Agreement, duly executed by Purchaser; and

        (iii)  to the Company, funds in an amount sufficient to pay the amounts
which are payable by the Company on the Closing Date pursuant to Section 14(d).

--------------------------------------------------------------------------------




        (c)   Sellers, either directly or through the Stockholders' Committee,
on the one hand, and Purchaser, on the other hand, shall deliver such incumbency
certificates and other documents and instruments, and do such other acts and
things, as are reasonably necessary to effectuate the consummation of the
transaction contemplated hereby.

        14.    Post-Closing Agreements.    From and after the Closing:

        (a)    Inspection of Records.    Purchaser shall make the books and
records (including work papers in the possession of their respective
accountants, if permitted by such accountants) of the Company and the Subsidiary
available for inspection by the Stockholders' Committee, or by its duly
accredited representatives, at reasonable times during normal business hours,
for a seven (7) year period after the Closing Date, with respect to all
transactions of the Company and the Subsidiary occurring prior to and/or
relating to the Closing, and the historical (i.e., pre-Closing) financial
condition, assets, liabilities, operations and cash flows of the Company and the
Subsidiary, provided that the Stockholders' Committee (or its representatives)
may only have such access and may only use such books and records for
(i) accounting and Tax reporting matters (including responding to inquiries or
audits of any Taxing Authority), or (ii) defending or prosecuting litigation
relating to the Company, the Subsidiary or the Business to which one or more
Sellers is a party. As used in this Section 14(a), the right of inspection
includes the right to make extracts or copies.

        (b)    Agreement to Defend and Indemnify.    

        (i)    Purchaser shall cause the Company and the Subsidiary to indemnify
and hold harmless each present and former director, officer, employee and agent
of the Company and each present or former director, officer, employee, agent or
trustee of any Benefit Plan (individually, an "Indemnified Employee," and
collectively, the "Indemnified Employees") against any losses, claims, damages,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys' fees), judgments, fines and amounts paid in settlement in connection
with any threatened, pending or completed claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative (any of
which, an "Indemnified Employee Liability"), arising out of or pertaining to any
action or omission occurring prior to the Closing Date (including, without
limitation, any which arise out of or relate to the transaction contemplated by
this Agreement), whether asserted or commenced prior to or after the Closing
Date, to the full extent permitted under the Delaware General Corporation Law
(in the case of indemnification by the Subsidiary) and the Illinois Business
Corporation Act of 1983 (in the case of indemnification by the Company), as such
rights to indemnification may be expanded subsequent to the Closing Date under
said laws, but subject to the terms of, and limitations set forth in, the
Company's and the Subsidiary's respective Certificate or Articles of
Incorporation and by-laws as currently in effect on the date hereof. Purchaser
acknowledges and accepts as contract rights (and agrees to cause the Company and
the Subsidiary to honor in accordance with their terms) the provisions of the
Company's and the Subsidiary's respective Certificate or Articles of
Incorporation and/or by-laws as in effect on the date hereof with respect to
indemnification of Indemnified Employees (including provisions relating to
contributions, advancement of expenses and the like) and agrees that such
provisions shall not be modified or amended except as required by law, unless
such modification or amendment expands the rights of the Indemnified Employees
to indemnification (including with respect to contribution, advancement of
expenses and the like). Purchaser shall cause the Company or the Subsidiary to
advance expenses (including attorneys' fees) to each such Indemnified Employee
to the full extent permitted by law in effect from time to time, subject to the
terms of, and limitations set forth in, the Company's and the Subsidiary's
respective Certificate or Articles of Incorporation and/or by-laws as in effect
on the date hereof.

--------------------------------------------------------------------------------

        (ii)   Notwithstanding anything set forth in subparagraph (b)(i) above,
Purchaser shall not be required to cause the Company or the Subsidiary, and
neither the Company nor the Subsidiary shall be required, to indemnify or hold
harmless any Indemnified Employee in respect of any Indemnified Employee
Liability where the act or omission of the applicable Indemnified Employee in
respect of which such Indemnified Employee Liability arose would be direct
grounds, or could reasonably lead to an event constituting grounds, for
indemnification by Sellers pursuant to any provision of Section 15,
notwithstanding the expiration of any applicable time period for the making of a
claim for such indemnification.

        (iii)  Each Seller, for itself, its Affiliates and its and their
respective heirs, executors, personal representatives, successors and assigns
(as applicable), hereby waives, releases, remises and forever discharges the
Company, the Subsidiary and each Indemnified Employee (collectively, the "Seller
Releasees") from and against any and all claims, demands, proceedings, causes of
action, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity,
which such Seller or any Affiliate thereof or any heir, executor, personal
representative, successor or assign thereof now has, has ever had or may
hereafter have against the respective Seller Releasees (or any of them) arising
prior to the Closing Date or on account of or arising out of any matter, cause,
event or circumstance occurring prior to the Closing Date; provided, however,
that such release shall have no effect with respect to any right of such Seller
to indemnification or reimbursement from the Company or the Subsidiary, whether
pursuant to the respective organizational documents of the Company or the
Subsidiary, any contract or otherwise and whether or not relating to claims
pending on or before, or asserted after, the Closing Date.

        (c)    Non-Competition; Non-Solicitation; Confidentiality.    In
consideration of the benefits of this Agreement to Sellers and in order to
induce Purchaser to enter into this Agreement, each of the Sellers, other than
the Mass Mutual Entities, hereby individually covenants and agrees as follows:

        (i)    from and after the Closing and until the third anniversary of the
Closing Date (except that (A) if such time period is determined or declared by a
court of competent jurisdiction to be illegal, unenforceable, invalid, contrary
to public policy, void or voidable under any applicable law, and (B) if required
by such court of competent jurisdiction in order for this subparagraph (i) to
remain valid and enforceable against such Seller, such time period shall be
reduced to expire on the second anniversary of the Closing Date, or if required
by such court of competent jurisdiction in order for this subparagraph (i) to
remain valid and enforceable against such Seller, such time period shall be
reduced to expire on the first anniversary of the Closing Date), such Seller
shall not, nor shall it cause any Person (including, without limitation, any
Affiliate or any director, officer, employee or agent of such Seller or any such
Affiliate) to, directly or indirectly, as a partner, stockholder, proprietor,
director, officer, manager, member, consultant, joint venturer, investor or in
any other capacity:

        (A)  engage in, own, manage, operate or control, provide consulting
services to, or participate in the ownership, management, operation or control
of or provision of consulting services to, any business or entity which engages
anywhere in North America (except that (1) if such geographic scope is
determined or declared by a court of competent jurisdiction to be illegal,
unenforceable, invalid, contrary to public policy, void or voidable under any
applicable law, and (2) if required by such court of competent jurisdiction in
order for this subparagraph (A) to remain valid and enforceable against such
Seller, such geographic scope shall be reduced to the United States of America,
or if required by such court of competent jurisdiction in order for this
subparagraph (A) to remain valid and enforceable against such Seller, such
geographic scope shall be reduced to the State of Illinois, or if required by
such

--------------------------------------------------------------------------------

court of competent jurisdiction or arbitrator in order for this subparagraph
(A) to remain valid and enforceable against such Seller, such geographic scope
shall be reduced to a range of fifty (50) miles around the city limits of
Glendale Heights, Illinois, in any business which competes with the Business;
provided, however, that nothing herein shall prohibit such Seller and its
Affiliates from owning, in the aggregate, not more than five percent (5%) of any
class of securities of a publicly traded entity in any of the foregoing lines of
business so long as neither such Seller nor any of its Affiliates participates
in any way in the management, operation or control of such entity; and

        (B)  hire or solicit to perform services (as an officer, employee,
consultant or otherwise) any Persons who are or, within the six (6) month period
immediately preceding such Seller's or such Affiliates action were, employees of
the Company or either Subsidiary or take any actions which are intended to
persuade any employee of the Company or either Subsidiary to terminate his or
her association with the Company or either Subsidiary; provided, however, that
(x) general solicitations of employment published in a journal, newspaper or
other publication of general circulation or listed on any internet job site and
not specifically directed towards such employees shall not be deemed to
constitute solicitation for purposes of this subparagraph (B) and (y) this
subparagraph shall not apply with respect to the hiring or solicitation of
employment of Decker or Dealy by any such Seller (but, in such event, subject to
the noncompetition provisions of paragraph (A) above and the Dealy Agreement (in
the case of Dealy) and the noncompetition provisions of the Decker Agreement (in
the case of Decker); or

        (C)  call on or solicit for purposes of diverting or taking away from
the Company or the Subsidiary any Person that is a customer of or material
supplier to the Company or the Subsidiary, or who was actively solicited as a
potential customer of the Company or the Subsidiary during the one year period
ending on the Closing Date, for the sale or purchase of products or services of
the type then supplied by the Business, or induce or attempt to induce any
customer, supplier, licensor, licensee or other Person to cease conducting
business with the Company or the Subsidiary or in any way intentionally
interfere with the relationship between any such customer, supplier, licensor,
licensee or other Person and the Company or the Subsidiary; and

        (ii)   from and after the Closing, such Seller shall, and shall cause
its Affiliates and its and their directors, officers, employees and agents to,
keep confidential and not disclose to any other Person or use for their own
benefit or the benefit of any other Person (other than as permitted by
paragraph (a)), any information regarding the Company, the Subsidiary or the
Business. The obligation of such Seller under this subparagraph (ii) shall not
apply to information which (i) such Seller can demonstrate is generally known to
the public other than as a result of the breach of this Agreement or any other
agreement pursuant to which such Seller or any other Person owes any duty of
confidentiality to the Company, the Subsidiary or Purchaser; or (ii) is required
to be disclosed by law, order or regulation of a court or tribunal or government
authority; provided, however, that in any such case, such Seller shall notify
Purchaser as early as reasonably practicable prior to disclosure to allow
Purchaser to take appropriate measures to preserve the confidentiality of such
information.

        (iii)  Such Seller hereby acknowledges and agrees that (A) the
provisions of subparagraphs (i) and (ii) of this Section 14(c) are reasonable
and necessary to protect the legitimate business interests of Purchaser,
(B) Purchaser would not have entered into this Agreement without such Seller
providing the covenants contained in subparagraphs (i) and (ii) of this
Section 14(c), (C) the violation of any covenant contained in such subparagraphs
would result in irreparable injury to Purchaser (direct or indirect), the

--------------------------------------------------------------------------------




exact amount of which would be difficult to ascertain or estimate, and (D) the
remedies at law for any such violation would not be reasonable or adequate
compensation to Purchaser for such a violation. Accordingly, notwithstanding any
other provision of this Agreement, such Seller agrees that if it violates any
covenant or agreement given or made by it under subparagraph (i) or (ii) of this
Section 14(c), then, in addition to any other remedy which may be available to
Purchaser at law or in equity (including, without limitation, indemnification
under Section 15), Purchaser will be entitled to specific performance and
injunctive relief in addition to all other legal and equitable rights and
remedies, which Purchaser may seek to obtain through any court of competent
jurisdiction.

        (d)    Payment of Decker Amount, Dealy Amount and
Indebtedness.    Purchaser shall cause the Subsidiary to pay the Decker Amount
and the Dealy Amount at the time set forth, and in the manner provided, in the
Decker Agreement and the Dealy Agreement, respectively. The Decker Amount and
the Dealy Amount shall each be subject to Tax withholding as required by law.
Purchaser shall cause the Subsidiary to pay the Indebtedness in full on the
Closing Date.

        (e)    Income Tax Matters.    This paragraph(e) shall apply for the
purposes of United States federal income Tax law. To the extent permitted by
law, the principles of this paragraph (e) shall also apply for the purposes of
state, local, foreign and other income Tax laws. The parties shall take all
steps, and do all acts and things, as are or may be necessary or appropriate to
implement the provisions and effectuate the purposes and intents of this
paragraph (e): Accordingly, the parties agree as follows:

        (i)    the taxable year of the Company and the Subsidiary shall end on
the Closing Date at the end thereof. Pursuant to 26 C.F.R. ("Reg.")
§1.1502-76(b)(1)(ii)(B)(4), Reg. §1.1502-76(b)(1)(ii)(B) (the next day rule)
shall not be applicable to the payment of the estimated Decker Amount, the
payment of the Dealy Amount and the exercise of the Options, all of which the
parties agree are prearranged transactions; rather, the deductions therefor
shall be reported, to the extent allowable, in the taxable year of the Company
and the Subsidiary ending on the Closing Date;

        (ii)   except as contemplated by this Agreement, there shall be no
transactions on the Closing Date after the Closing, except in the ordinary
course of business;

        (iii)  the items in the taxable year of the Company and/or the
Subsidiary ending on the Closing Date shall be determined under a
closing-of-the-books method, and no ratable or other yearly, monthly or other
elective allocation method under Reg. §1.1502-76(b)(2) or otherwise straddling
the close of such taxable year shall apply;

        (iv)  for all taxable years of the Company and the Subsidiary ending on
or before, or including, the Closing Date, the Company and the Subsidiary shall
file all Returns (which have not been filed on or prior to the Closing Date) and
pay all income Taxes (which have not been paid on or prior to the Closing Date)
as required by and in accordance with law. Purchaser shall cause the Company and
the Subsidiary to vest in the Stockholders' Committee the primary authority to
act on behalf of the Company and the Subsidiary with respect to the filing of
such Returns, the payment of such Taxes, and the dealing with taxing authorities
with respect thereto and with respect to all matters relating to such taxable
years (including Tax refunds) and shall provide to the Stockholders' Committee
such resources, and such use of the services of personnel, as are required or
reasonably appropriate with respect to the foregoing and shall so provide the
same in a timely manner and in sufficient amounts; provided, however, that
Purchaser's independent public accountants shall be kept fully informed with
respect to all matters relating to the preparing and filing of such Returns and
such dealings with Taxing Authorities, and the Stockholders' Committee shall not
take any action that, in the reasonable opinion of Purchaser's accountants,
shall be contrary to any Laws or that is reasonably likely to

--------------------------------------------------------------------------------




adversely affect the Company and the Subsidiary (taken as a whole) without the
prior consent of Purchaser (which shall not unreasonably be withheld).

        (f)    Edson Partners II, L.P.    For a period of two years following
the Closing Date, Edson Partners II, L.P. ("Edson II"), one of the Sellers,
individually agrees that (x) it will not dissolve, and (y) that it will retain
funds which (when taken together with its share of the Escrow Deposit and the
holdback by the Stockholders' Committee referred to in Section 20(d)) will be
sufficient to enable it to satisfy any liability it may have to Purchaser and
the other Purchaser Indemnitees hereunder.

        (g)    Wenglor Heads.    To the extent the Wenglor Heads shall not have
been sold in their entirety, or all or some shall have been sold for less than
the cost thereof, during the period running from the date hereof through the
date which is eighteen months following the Closing Date, Sellers shall pay to
Purchaser (x) with respect to Wenglor Heads which have been sold, the aggregate
amount (if any) by which the cost of such Wenglor Heads exceeds the sales
proceeds thereof; plus (y) the aggregate cost of all then unsold Wenglor Heads.

        (h)    Further Assurances.    The parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Shares to Purchaser, on the terms herein contained, and to otherwise
comply with the terms of this Agreement and consummate the transaction
contemplated hereby.

        15.    Sellers' Indemnification Obligations.    Subject to the
provisions of Section 16, Sellers shall indemnify, save and keep Purchaser, its
Affiliates, and its and their officers, directors, managers, employees, agents,
successors and assigns (each a "Purchaser Indemnitee" and collectively, the
"Purchaser Indemnitees") harmless against and from all Damages (as herein
defined) sustained or incurred by any Purchaser Indemnitee (whether or not
involving a Third Party Claim, as herein defined), as a result of or arising out
of or by virtue of:

        (a)   any inaccuracy in or breach of any representation and warranty
made by Sellers to Purchaser herein or in any closing document delivered to
Purchaser in connection herewith; provided, however, that in the case of an
inaccuracy or breach of any of the representations and warranties contained in
Section 10, only the Seller whose representation and warranty was inaccurate or
breached shall have an obligation of indemnification under this Section 15(a);

        (b)   the breach by any Seller or the Stockholders' Committee of, or
failure of any Seller or the Stockholders' Committee to comply with any of the
covenants or obligations under this Agreement to be performed by Sellers or the
Stockholders' Committee; provided, however, that in the case of a breach of
Section 14(c), only the Seller in breach of such section shall have an
obligation of indemnification under this Section 15(b);

        (c)   any liability of Purchaser, the Company or either Subsidiary for
the payment of any Tax accrued and unpaid for any period up to and including the
date immediately preceding the Closing Date, regardless of whether or not there
has been any inaccuracy in or breach of any representation or warranty made by
Sellers in this Agreement (including the Disclosure Schedule) with respect to
such matters;

        (d)   any liability with respect to environmental health and safety
arising (before, on or after the Closing Date) out of or relating to (i) the
ownership or operation by the Company or the Subsidiary at any time prior to the
Closing Date of any property (whether real, personal, or mixed and whether
tangible or intangible) or of any business of the Company or the Subsidiary, or
(ii) any Hazardous Substances that were, or allegedly were, at any time before
the Closing Date, present on, at or in any such property of the Company or the
Subsidiary by reason of the acts or omissions of the Company or the Subsidiary,
or otherwise handled by the Company or the Subsidiary or any other Person for
whose conduct the Company or the Subsidiary are or may be held responsible,
regardless of whether or not there has been any inaccuracy in or breach of any
representation or warranty made by Sellers in this Agreement (including the
Disclosure Schedule) with respect to such matters;

--------------------------------------------------------------------------------




        (e)   any bodily injury (including illness, disability or death, and
regardless of when any such bodily injury occurred, was incurred or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction, and deprivation of the use of real property) or other damage
of or to any Person, including any employee or former employee of the Company or
the Subsidiary or any other Person for whose conduct the Company or either
Subsidiary are or may be held responsible, in any way arising from or allegedly
arising from any Hazardous Activity (as herein defined) conducted by any Person
with respect to the business of the Company or either Subsidiary prior to the
Closing Date or from any Hazardous Substance that was (i) present on or before
the Closing Date on, at or in any property (whether real or personal) owned,
leased, occupied or used by the Company or either Subsidiary prior to the
Closing Date by reason of the acts or omissions of the Company or the
Subsidiary, or (ii) Released or allegedly Released by the Company or the
Subsidiary from any such property at any time prior to the Closing Date, in any
such case regardless of whether or not there has been any inaccuracy in or
breach of any representation or warranty made by Sellers in this Agreement
(including the Disclosure Schedule) with respect to such matters. As used
herein, "Hazardous Activity" shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of any Hazardous Substance in, on,
under, about or from any of the real properties owned, leased, occupied or used
by the Company or the Subsidiary into the environment;

        (f)    any indemnification claim either made or pending against the
Company or the Subsidiary by any Indemnified Employee on or after the Closing
Date in respect of an Indemnified Employee Liability where the act or omission
of such Indemnified Employee in respect of which such Indemnified Employee
Liability arose would be direct grounds, or could reasonably lead to an event
constituting grounds, for indemnification by Sellers pursuant to any other
provision of this Section 15, notwithstanding the expiration of any applicable
time period for the making of a claim for such indemnification;

        (g)   any liability in respect of or in connection with (i) the
business, assets, liabilities or operations of the Subsidiary's former B + K
Precision Products division, or (ii) the 1996 sale by the Subsidiary to G.E.M.
Illinois, Inc. of the assets and business of such division, including, without
limitation, any indemnity given by the Subsidiary to G.E.M. Illinois, Inc. in
connection with such sale;

        (h)   any product or component thereof manufactured by or shipped, or
any service provided by, the Company or the Subsidiary, in whole or in part,
prior to the Closing Date, including, without limitation the direct costs (i.e.,
material, labor and freight out) incurred by the Company in honoring any
warranty claim with respect thereto that is not covered by the warranty reserve
taken by the Company or the Subsidiary in the Closing Balance Sheet and taken
into account in the computation of Working Capital and further including,
without limitation, any claim or action referred to in Section 9(dd) of the
Disclosure Schedule where the Damages arising therefrom or related thereto
exceed the reserve (if any) taken by the Company or the Subsidiary on the
Closing Balance Sheet and taken into account in the Computation of Working
Capital, in any such case, regardless of whether or not there has been any
inaccuracy in or breach of any representation or warranty made by Sellers in
this Agreement (including the Disclosure Schedule) with respect to such matters;
and/or

        (i)    any liability for Company or Subsidiary employee-related claims
arising out of the wrongful or unlawful conduct of the Company or the
Subsidiary, where such liability arose or accrued prior to the Closing Date or,
in any case where a claim is first made or a liability first accrues on or after
the Closing Date, where the factual circumstances giving rise to such claim or
liability occurred prior to the Closing Date, regardless of whether or not there
has been any inaccuracy in or breach of any representation or warranty made by
Sellers in this Agreement (including the Disclosure Schedule) with respect to
such matters.

--------------------------------------------------------------------------------




As used in this Agreement, (x) the term "Damages" shall mean all liabilities,
demands, claims, actions or causes of action, regulatory, legislative or
judicial proceedings or investigations, assessments, levies, losses, fines,
penalties, damages, amounts paid in settlement of Third Party Claims, costs and
expenses, including reasonable attorneys', accountants', investigators', and
experts' fees and expenses, sustained or incurred in connection with the defense
or investigation of any claim, and (y) "Third-Party Claim" shall mean any claim,
complaint, action or proceeding made or undertaken against the Company, the
Subsidiary, any Purchaser Indemnitee or Seller Indemnitee by a Person that is
not a Purchaser Indemnitee or Seller Indemnitee.

        16.    Limitation on Sellers' Indemnification Obligations.    Sellers'
obligations pursuant to the provisions of Section 15 are subject to the
following limitations:

        (a)   the Purchaser Indemnitees shall not be entitled to recover under
Sections 15(a), (c), (d), (e), (g), or (i) until the total amount which the
Purchaser Indemnitees would recover under such Sections, but for this
Section 16(a), exceeds $50,000 (the "Deductible"), and then the Purchaser
Indemnitees shall be entitled to recover only for the excess over the
Deductible. Notwithstanding the foregoing, for the sole purpose of determining
whether the Deductible has been satisfied, all references in Section 9 to
materiality or Material Adverse Effect shall be disregarded;

        (b)   the Purchaser Indemnitees shall not be entitled to recover
pursuant to Sections 15(a) with respect to a breach of or inaccuracy in any of
Sections 9(h), (i), (y), (z), (aa) or (ee) unless a claim has been asserted by
written notice, specifying the details of the alleged misrepresentation or
breach of warranty or claim for indemnification under such section, delivered to
the Stockholders' Committee on or prior to the expiration of 18 full calendar
months following the Closing Date. The Purchaser Indemnitees shall not be
entitled to recover (x) pursuant to Section 15(a) with respect to the remaining
paragraphs of Section 9 (other than with respect to a breach of any of Sections
9(a), (b), (c), (d), (e), (g), (j), (m) or (u)) or (y) pursuant to Section 15
(g), (h) or (i) unless a claim has been asserted by written notice, specifying
the details of the alleged misrepresentation or breach of warranty or claim for
indemnification under such section, delivered to the Stockholders' Committee on
or prior to the second anniversary of the Closing Date. The Purchaser
Indemnitees shall not be entitled to recover pursuant to Sections 15(a) with
respect to a breach of Section 9(m) or pursuant to Section 15(c) unless a claim
has been asserted by written notice, specifying the details of the alleged
misrepresentation or breach of warranty or claim for indemnification under such
section, delivered to the Stockholders' Committee on or prior to the expiration
of the applicable statute of limitations with respect to Taxes. The Purchaser
Indemnitees shall not be entitled to recover pursuant to Sections 15(a) with
respect to a breach of Section 9(u) or pursuant to Section 15(d) or (e) unless a
claim has been asserted by written notice, specifying the details of the alleged
misrepresentation or breach of warranty or claim for indemnification under such
sections, is delivered to the Stockholders' Committee on or prior to the
expiration of the fourth anniversary of the Closing Date;

        (c)   the Purchaser Indemnitees shall not be entitled to recover under
Section 15:

        (i)    with respect to: (A) consequential damages of any kind, damages
consisting of business interruption or lost profits (regardless of the
characterization thereof), damages for diminution in value of the Company and/or
the Subsidiary, damages computed or a multiple of earnings or similar basis, and
punitive damages;

        (ii)   to the extent: (A) the aggregate claims under Section 15(a), (c),
(d), (e), (g), (h) and (i) of the Purchaser Indemnitees and paid by Sellers
exceed $1,500,000; or (B) the matter in question, taken together with all
similar matters, does not exceed the amount of any reserves or accruals
established with respect thereto which are reflected in the Closing Balance
Sheet and taken into account in the calculation of Working Capital;

--------------------------------------------------------------------------------




        (d)   no Seller shall be liable to Purchaser for indemnification with
respect to any claim of Purchaser which is indemnifiable hereunder in an amount
which exceeds such Seller's pro rata portion of the aggregate amount of such
claim (such pro rata portion being computed on the basis of the ratio of the
total number of Shares owned by such Seller immediately prior to the Closing to
the total number of Shares then outstanding). Notwithstanding the preceding
sentence, (x) in the event a representation and warranty of a Seller pursuant to
Section 10 shall be incorrect, or in the event a Seller shall violate
Section 14(c), only that Seller shall have an obligation of indemnification
pursuant to Section 15, and (y) Edson II agrees that it will not dissolve except
(i) in accordance with Section 14(f) and (ii) unless, in connection with such
dissolution, its partners agree to be jointly and severally liable for any
remaining obligations of Edson II under this Agreement;

        (e)   Sellers shall have no obligation of indemnification under
Section 15(h) to the extent the Damages which are the substance of such
indemnification claim (x) are covered by insurance presently or heretofore
maintained by the Company or the Subsidiary (excluding deductibles), and (y) the
insurer under such insurance policy shall have assumed the defense of such
matter. Purchaser's remedy for a breach of an inaccuracy in the representations
and warranty contained in Section 9(dd)(i) shall be indemnification pursuant to
Section 15(h).

        17.    Purchaser's Indemnification Covenants.    Subject to the
provisions of Section 18, Purchaser shall indemnity, save and keep Sellers and
their respective officers, directors, managers, employees, agents, successors
and assigns ("Seller Indemnitees"), harmless against and from all Damages
sustained or incurred by any Seller Indemnitee, whether or not involving a Third
Party Claim against such Seller Indemnitee, as a result of or arising out of or
by virtue of:

        (a)   any inaccuracy in or breach of any representation and warranty
made by Purchaser to Sellers herein or in any closing document delivered to
Sellers in connection herewith; and/or

        (b)   any breach by Purchaser of, or failure by Purchaser to comply
with, any of the covenants or obligations under this Agreement to be performed
by Purchaser.

        18.    Limitation on Purchaser's Indemnification
Obligations.    Purchaser's obligations pursuant to the provisions of Section 18
are subject to the following limitations:

        (a)   the Seller Indemnitees shall not be entitled to recover under
Section 17(a) until the total amount which the Seller Indemnitees would recover
under such Sections, but for this Section 18(a), exceeds the Deductible, and
then the Seller Indemnitees shall be entitled to recover only for the excess
over the Deductible;

        (b)   no Seller Indemnitee may make any claim for indirect, special or
consequential damages, damages consisting of business interruption or lost
profits or punitive damages; and

        (c)   Purchaser's aggregate liability for indemnification claims made
under Section 17(a) shall not exceed $1,500,000 (with such aggregate liability
being based on amounts actually paid by Purchaser pursuant to Section 17(a)).

        19.    Third-Party Claim Procedures.    

        (a)   Promptly after receipt by a Seller Indemnitee or a Purchaser
Indemnitee, as the case may be (an "Indemnitee") of notice of the assertion of a
Third-Party Claim against it, such Indemnitee shall give prompt notice to the
Person(s) obligated to indemnify such Indemnitee under Section 15 or 17, as the
case may be (each, an "Indemnitor") of the assertion of such Third-Party Claim,
provided that the failure to so notify the Indemnitor will not relieve the
Indemnitor of any liability that it may have to such Indemnitee, except to the
extent that the Indemnitor demonstrates that the defense of such Third-Party
Claim was prejudiced by the Indemnitee's failure to give such prompt notice.

        (b)   If an Indemnitee gives notice to an Indemnitor pursuant to
paragraph (a) of the assertion of a Third-Party Claim, the Indemnitor shall be
entitled to participate in the defense

--------------------------------------------------------------------------------




of such Third-Party Claim (at its sole cost) and, subject to paragraph (c)
below, to assume control of the defense of such Third-Party Claim with counsel
reasonably satisfactory to the Indemnitee. After notice from the Indemnitor to
the Indemnitee of its election to assume the defense of such Third-Party Claim,
the Indemnitor shall not, so long as it diligently conducts such defense, be
liable to the Indemnitee under Section 15 or 17 (as applicable) for any fees of
other counsel or any other expenses with respect to the defense of such
Third-Party Claim, in each case subsequently incurred by the Indemnitee in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnitor assumes the defense of a Third-Party
Claim, (i) such assumption will conclusively establish for purposes of this
Agreement that the claims made in that Third-Party Claim are within the scope
of, and subject to, indemnification as provided herein, and (ii) no compromise
or settlement of such Third-Party Claims may be effected by the Indemnitor or
shall be binding on the Indemnitee without the Indemnitee's consent (not to be
unreasonably withheld), unless (A) there is no finding or admission of any
violation of law or of the rights of any Person, and (B) the sole relief
provided is monetary damages that are paid in full by the Indemnitor. If notice
is given to an Indemnitor of the assertion of any Third-Party Claim and the
Indemnitor does not, within ten (10) Business Days after the Indemnitee's notice
is given, give notice to the Indemnitee of its election to assume the defense of
such Third-Party Claim, the Indemnitee will be entitled, to the Indemnitor's
exclusion and at the Indemnitor's cost, to fully assume the defense of such
Third-Party Claim, and the Indemnitor will be bound by any determination made in
such Third-Party Claim or any compromise or settlement effected by the
Indemnitee in respect thereof.

        (c)   Notwithstanding the foregoing, the Indemnitee may require that the
Indemnitor not assume or maintain control of, or actively participate in (in
which case, the Indemnitor shall not assume, maintain control of or actively
participate in) the defense, of a Third Party Claim against the Indemnitee if
(i) the Indemnitor is also a Person against whom the Third-Party Claim is made
and the Indemnitee determines in good faith that joint representation of the
Indemnitor and Indemnitee would be inappropriate, (ii) the Indemnitee requests,
and the Indemnitor fails to provide, reasonable assurance to the Indemnitee of
the Indemnitor's financial capacity to defend such Third-Party Claim and to
provide indemnification with respect thereto, or (iii) the Indemnitee determines
in good faith that there is a reasonable probability that the Third-Party Claim
may adversely affect it or its Affiliates other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement.
In any of these events, the Indemnitee may, by written notice to the Indemnitor,
assume the exclusive right to defend, compromise or settle such Third-Party
Claim, but the Indemnitor will not be bound by any compromise or settlement of
such Third-Party Claim for the purposes of this Agreement without its consent
(not to be unreasonably withheld) to such compromise or settlement.

        (d)   Sellers and Purchaser hereby consent to the nonexclusive
jurisdiction of any court in which an action or proceeding in respect of a
Third-Party Claim is brought against any Indemnitee for purposes of any claim
that an Indemnitee may have under this Agreement with respect to such action or
proceeding or the matters alleged therein, and agree that process may be served
on any Indemnitor with respect to such a claim anywhere in the world.

        (e)   With respect to any Third-Party Claim subject to indemnification
under Section 15 or 17, (i) the Indemnitee(s) and the Indemnitor(s), as the case
may be, shall keep the other(s) fully informed of the status of such Third-Party
Claim and any related actions or proceedings at all stages thereof, and (ii) the
parties agree (each at its own expense) to render to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third-Party
Claim.

        (f)    With respect to any Third-Party Claim subject to indemnification
under Section 15 or 17, the parties agree to cooperate in such a manner as to
preserve to the greatest extent possible the confidentiality of all confidential
and proprietary information of the parties and the attorney-client and
work-product privileges as between the parties and their respective legal
advisors. In connection therewith, each Party agrees that: (i) it will use all
reasonable efforts in respect of any Third-Party Claim in which it assumes or
participates in the defense to avoid production of confidential and proprietary
information (consistent with applicable law and rules of procedure), and
(ii) all communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the greatest
extent possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

--------------------------------------------------------------------------------



        20.    Set-Off and Recovery from Escrow.    

        (a)   Sellers may set off the amount of any valid claim for
indemnification made by any Seller Indemnified Party under Section 17 against
any amounts payable by Sellers to Purchaser under Section 3 and/or Section 15.

        (b)   Purchaser may set off the amount of any valid claim for
indemnification made by any Purchaser Indemnified Party under Section 15,
against any amount payable by Purchaser to Sellers under Section 3 and/or
Section 17. Purchaser may also set off the amount of any valid claim for
indemnification made by any Purchaser Indemnified Party against a particular
Seller under Section 15 (with respect to such Seller's breach of either
Section 10 or Section 14(c)) against any amount payable by Purchaser to the same
Seller (or its successors or assigns) under Section 3 or Section 17.

        (c)   The indemnification obligations of Sellers pursuant to Section 15
shall first be satisfied from the Escrow Deposit until the Escrow Deposit has
been exhausted in accordance with the terms of the Escrow Agreement. The amount
of any such recovery by Purchaser from the Escrow Deposit will correspondingly
reduce by the same amount Sellers' liability under Section 15 for the
indemnification claim in respect of which such recovery is made.

        (d)   Sellers shall have direct liability for indemnification under
Section 15 only to the extent that the amount of any indemnification claim made
under Section 15 exceeds the balance of the Escrow Deposit. To provide a fund
for the payment of any such liability, Sellers shall cause the Stockholders'
Committee to retain, on behalf of the Sellers, a fund of not less than $500,000.
In the event no claim for indemnification by the Purchaser Indemnitees shall be
pending on the second anniversary of the Closing Date, the Stockholders'
Committee may disburse such sum thereafter to Sellers. If a claim for
indemnification shall then be pending, and such claim (taken together with the
amount of the Escrow Deposit then on deposit with the Escrowee) is less than the
amount being held back by the Stockholders' Committee, the Stockholders'
Committee may distribute the surplus to the Sellers.

        21.    Indemnification Exclusive Remedy.    Except for fraudulent
misrepresentations, indemnification pursuant to the provisions of Section 15 or
17 shall be the exclusive remedy of the parties for any misrepresentation or
breach of any warranty or covenant contained herein or in any closing document
executed and delivered pursuant to the provisions hereof. Without limiting the
generality of the preceding sentence, except for any claim of fraudulent
misrepresentation, no legal action sounding in tort or strict liability may be
maintained by any party.

        22.    Appointment of Stockholders' Committee.    Each of Sellers hereby
irrevocably constitutes and appoints the Accountants (represented by Charles M.
Allen) and David L. Babson & Company Inc. (represented by Michael Klofas)
(collectively, the "Stockholders' Committee"), as such Seller's
attorneys-in-fact and agents in connection with the execution and performance of
this Agreement. This power is irrevocable and coupled with an interest, and
shall not be affected by the death, incapacity, illness, dissolution or other
inability to act of any of Sellers. The rights, powers and duties of the
Stockholders' Committee are as follows:

        (a)    Authority.    Each of Sellers hereby irrevocably grants the
Stockholders' Committee full power and authority to: (i) execute and deliver, on
behalf of such Seller, and to accept delivery of, on behalf of such Seller, such
documents as may be deemed by the Stockholders' Committee, in their sole
discretion, to be appropriate to consummate this Agreement; (ii) endorse and to
deliver on behalf of such Seller, certificates representing the Shares to be
sold by such Seller at the Closing; (iii) acknowledge receipt at the Closing of
the Purchase Price for each Share sold by such Seller at the Closing, as payment
in full for such Shares, and to designate the manner of payment of such Purchase
Price; (iv) dispute or refrain from disputing, on behalf of such Seller, any
claim made by Purchaser under this Agreement; (v) negotiate and compromise, on
behalf of such Seller, any dispute that may arise under, and to exercise or
refrain from exercising any remedies available under, this Agreement;

--------------------------------------------------------------------------------

(vi) execute, on behalf of such Seller, any settlement agreement, release or
other document with respect to such dispute or remedy; (vii) give or agree to,
on behalf of such Seller, any and all consents, waivers, amendments or
modifications, deemed by the Stockholders' Committee, in their sole discretion,
to be necessary or appropriate, under this Agreement, and, in each case, to
execute and deliver any documents that may be necessary or appropriate in
connection therewith; (viii) enforce, on behalf of such Seller, any claim
against Purchaser arising under this Agreement; (ix) engage attorneys,
accountants and agents at the expense of Sellers; (x) retain a portion of the
Purchase Price as a fund for the payment of expenses payable by the Sellers
pursuant to the provisions hereof, adjustments to the Purchase Price, and
potential claims for indemnification by Purchaser, and to invest such retained
portion for the benefit of the Sellers; (xi) amend this Agreement (other than
this Section 22) or any of the instruments to be delivered to Purchaser by such
Seller pursuant to this Agreement; and (xii) give such instructions and to take
such action or refrain from taking such action, on behalf of such Seller, as the
Stockholders' Committee deems, in their sole discretion, necessary or
appropriate to carry out the provisions of this Agreement. Purchaser shall at
all times be entitled to treat the statements and actions (including
non-actions) of the Stockholders' Committee (including any representative
thereof), to the extent falling within its authority under this paragraph (a)),
as the statements and actions of any and all Sellers, and Purchaser shall have
no duty or obligation to independently verify or confirm with any Seller, any
member of the Stockholders' Committee or any other Person the accuracy,
truthfulness or validity of any statement or action (including non-action) of
the Stockholders' Committee or the authority of the Stockholders' Committee (or
any representative thereof) to make or take such statement or action (or
non-action).

        (b)    Reliance.    Each Seller hereby agrees that: (i) in all matters
in which action by the Stockholders' Committee is required or permitted, a
majority of the members of the Stockholders' Committee is authorized to act on
behalf of such Seller, notwithstanding any dispute or disagreement among the
Sellers, among the members of the Stockholders' Committee, or between any Seller
and the Stockholders' Committee, and Purchaser shall be entitled to rely on any
and all action taken by the Stockholders' Committee, or a majority of the
members thereof, under this Agreement without any liability to, or obligation to
inquire of, any of the Sellers or the other members of the Stockholders'
Committee, notwithstanding any knowledge on the part of the Purchaser of any
such dispute or disagreement; (ii) notice to any member of the Stockholders'
Committee, delivered in the manner provided in Section 23(c), shall be deemed to
be notice to all of the members of the Stockholders' Committee and to all
Sellers for the purposes of this Agreement; (iii) the power and authority of the
Stockholders' Committee, as described in this Agreement, shall continue in force
until all rights and obligations of Sellers under this Agreement shall have
terminated, expired or been fully performed; (iv) a majority in interest of
Sellers shall have the right, exercisable from time to time upon written notice
delivered to the Stockholders' Committee and Purchaser: (A) to remove any member
or members of the Stockholders' Committee, with or without cause; (B) to appoint
a Seller (or, in the case of a Seller Entity, an officer, employee, partner,
accountant or attorney of such Seller Entity) to fill a vacancy caused by the
death, resignation or removal of a member of the Stockholders' Committee; and
(C) subject to paragraph (c), to expand the number of members of the
Stockholders' Committee and to appoint Sellers (or officers, employees,
partners, accountants or attorneys as aforesaid) to fill the vacancies created
thereby;

        (c)    Replacement.    If any member of the Stockholders' Committee
resigns or is removed or otherwise ceases to function in his capacity as such
for any reason whatsoever, and no successor is appointed pursuant to
paragraph (b) within thirty (30) days, the Stockholders' Committee shall consist
solely of the remaining member of the Stockholders' Committee. If, as a result
of such resignation, removal or cessation, there are no remaining members of the
Stockholders' Committee and no successor is appointed by a majority in interest
of the Sellers within thirty (30) days, then Purchaser shall have the right to
appoint a Seller or an officer,

--------------------------------------------------------------------------------




employee, partner, accountant or attorney as aforesaid, to act as the sole
member of the Stockholders' Committee, to serve as described in this Agreement.
Notwithstanding anything to the contrary contained in this Section 22, there
shall at no time be more than two members of the Stockholders' Committee.

        (d)    Actions by Sellers.    Each Seller agrees that, notwithstanding
the foregoing, at the request of Purchaser, such Seller shall take all actions
necessary or appropriate to consummate the transaction contemplated hereby
(including, without limitation, delivery of such Seller's Shares and acceptance
of the Purchase Price therefor) individually on such Seller's own behalf, and
delivery of any other documents required of Sellers pursuant to the terms
hereof.

        (e)    Indemnification of Purchaser Indemnitees.    Sellers, jointly and
severally, shall indemnify the Purchaser Indemnitees against, and agree to hold
the Purchaser Indemnitees harmless from, any and all Damages incurred or
suffered by any Purchaser Indemnitee arising out of, with respect to or incident
to the operation of, or any breach of any covenant or agreement pursuant to,
this Section 22, or the designation, appointment and actions of the
Stockholders' Committee pursuant to the provisions hereof, including without
limitation, with respect to (x) actions taken by the Stockholders' Committee or
any member thereof, and (y) reliance by any Purchaser Indemnitee on, and actions
taken by any Purchaser Indemnitee in response to or in reliance on, the
instructions of, notice given by or any other action taken by the Stockholders'
Committee.

        (f)    Indemnification of Stockholders' Committee.    Each Seller shall
severally indemnify each member of the Stockholders' Committee against any
Damages (except such Damages as result from such member's gross negligence or
willful misconduct) that such member may suffer or incur in connection with any
action or omission of such member as a member of the Stockholders' Committee.
Each Seller shall bear its pro-rata portion of such Damages. No member of the
Stockholders' Committee shall be liable to any Seller with respect to any action
or omission taken or omitted to be taken by the Stockholders' Committee pursuant
to this Section 22, except for such member's gross negligence or willful
misconduct.

        23.    Miscellaneous    

        (a)    Fees.    Sellers shall pay all fees and expenses charged by BMO
Nesbitt Burns, Inc.

        (b)    Publicity.    Except as otherwise required by law (including
without limitation the Securities Exchange Act of 1934, as amended) or
applicable New York Stock Exchange rules, press releases and other publicity
concerning this transaction shall be made only with the prior agreement of the
Stockholders' Committee and Purchaser (and in any event, the Stockholders'
Committee and Purchaser shall use all reasonable efforts to consult and agree
with each other with respect to the content of any such required press release
or other publicity). Except as otherwise required by law or New York Stock
Exchange rules, no such press releases or other publicity shall state the amount
of the Purchase Price.

        (c)    Notices.    All notices required or permitted to be given
hereunder shall be in writing and delivered by hand, by facsimile, by nationally
recognized private courier, or by United States mail, registered or certified
mail, return receipt requested, postage prepaid. Notices delivered by mail shall
be deemed given three (3) Business Days after being deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested. Notices delivered by hand by facsimile, or by nationally recognized
private courier shall be deemed given on the first Business Day following
receipt; provided, however, that a notice delivered by facsimile shall only be
effective if such notice is also delivered by hand, or

--------------------------------------------------------------------------------




deposited in the United States mail, postage prepaid, registered or certified
mail, on or before two (2) Business Days after its delivery by facsimile. All
notices shall be addressed as follows:

If to Sellers or the Stockholders' Committee:

c/o Crowe, Chizek & Company, LLP
One Mid America Plaza
Suite 700
Oak Brook, Illinois 60101
Attention: Charles M. Allen
Fax: (630) 574-1609

with a copy to:

Altheimer & Gray
10 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: David W. Schoenberg
Fax: (312) 715-4800

If to Purchaser:

Magnetek, Inc.
26 Century Boulevard
Suite 600
Nashville, TN 37214
Attention: John P. Colling, Jr.
Fax: (615) 316-5192

and to

Magnetek, Inc.
10900 Wilshire Boulevard
Suite 850
Los Angeles, CA 90024
Attention: Tina McKnight
Fax:(310) 208-6133

with a copy to:

Snell & Wilmer, LLP
One Arizona Center
400 E. Van Buren
Phoenix, AZ 85004
Attention: Matthew P. Feeney
Fax: (602) 382-6070

and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 23(c).

        (d)    Expenses; Transfer Taxes.    Except as otherwise provided herein,
each party hereto shall bear all fees and expenses incurred by such party in
connection with, relating to or arising out of the negotiation, preparation,
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby, including, without limitation, financial
advisors', attorneys', accountants' and other professional fees and expenses.
Without limiting the generality of the immediately preceding sentence, any of
such fees and expenses incurred by Sellers, whether before or after the date
hereof, may not be paid by, or out of the assets of, the Company or the
Subsidiary. Each party hereto will be liable for, and will timely pay, any and
all

--------------------------------------------------------------------------------

Taxes to which it is subject under applicable federal, state, local and foreign
laws in connection with the transaction contemplated hereby.

        (e)    Entire Agreement.    This Agreement and the instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties and shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
permitted assigns. Each Exhibit, schedule and the Disclosure Schedule, shall be
considered incorporated into and made a part of this Agreement. Any amendments,
or alternative or supplementary provisions, to this Agreement, must be made in
writing and duly executed by an authorized representative or agent of each of
the parties hereto. Each item of disclosure in the Disclosure Schedule shall
correspond only to the particular paragraph or subparagraph of Section 9 hereof
to which such item of disclosure is expressly stated to refer. The inclusion in
any part of the Disclosure Schedule of any item of disclosure in respect of a
particular paragraph or subparagraph of Section 9 hereof shall not, nor shall it
be deemed to, constitute disclosure for purposes of any other part of the
Disclosure Schedule unless specific reference to such item of disclosure is made
in each applicable portion of the Disclosure Schedule. The inclusion of any item
in the Disclosure Schedule is not evidence of the materiality of such item for
the purposes of this Agreement. The parties make no representations or
warranties to each other, except as contained in this Agreement, and any and all
prior representations and warranties made by any party or its representatives,
whether verbally or in writing, are deemed to have been merged into this
Agreement, it being intended that no such prior representations or warranties
shall survive the execution and delivery of this Agreement. Subject to the
limitations on indemnification set forth in Sections 16 and 18, the
representations, warranties, covenants and obligations of the parties hereto in
this Agreement will survive the Closing and continue in full force and effect,
regardless of any investigation conducted by the party to which such
representation, warranty, covenant or obligation was given (including such
party's representatives) or any knowledge acquired (or capable of being
acquired) by such party (or its representatives) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of, or compliance with, any such
representation, warranty, covenant or obligation. Purchaser acknowledges that
any estimates, forecasts, or projections furnished or made available to it
concerning the Company or the Subsidiary (including, without limitation, the
contents of the confidential offering memorandum circulated by BMO Nesbitt
Burns, Inc.) on their properties, business or assets have not been prepared in
accordance with GAAP or standards applicable under the Securities Act of 1933,
as amended, and such estimates, and the estimates reflected in the Financial
Statements and the Interim Financial Statements, reflect numerous assumptions,
and are subject to material risks and uncertainties.

        (f)    Non-Waiver.    The failure in any one or more instances of a
party to insist upon performance of any of the terms, covenants or conditions of
this Agreement, to exercise any right or privilege in this Agreement conferred,
or the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.

        (g)    Counterparts.    This Agreement may be executed in multiple
counterparts and delivered in original form or by electronic facsimile, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument. This Agreement will become effective when each
party hereto, or its counsel, has received a counterpart hereof signed by each
other party hereto.

        (h)    Severability.    If any provision of this Agreement, or the
application of any such provision to any Person or circumstance, is held to be
unenforceable or invalid by any court of competent jurisdiction or arbitrator or
under any applicable law, the parties hereto will negotiate an equitable
adjustment to the provisions of this Agreement with the view to effecting, to
the greatest extent possible, the original purpose and intent of this Agreement.
If any provision of Section 14(c)

--------------------------------------------------------------------------------




hereof is found by any court of competent jurisdiction or arbitrator to exceed
the temporal, geographic or occupational limits permitted by any applicable law,
such provision shall be, and is hereby, reformed to the maximum temporal,
geographic and/or occupational limitations permitted by such applicable law. In
any event, the invalidity of any provision of this Agreement or portion of a
provision shall not affect the validity of any other provision of this Agreement
or the remaining portion of the applicable provision.

        (i)    Applicable Law.    The provisions of Section 14(c) shall be
governed and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the internal laws of the State
of Illinois, without reference to choice or conflicts of law rules. All other
provisions of this Agreement and any other agreement, instrument or document
delivered at Closing in connection with the transaction contemplated hereby
shall be governed and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the internal laws of the State
of Delaware, without reference to choice or conflicts of law rules.

        (j)    Binding Effect; Benefit.    This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their successors and
permitted assigns. Nothing in this Agreement, express or implied, shall confer
on any Person other than the parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including, without limitation, third party beneficiary
rights, except that the Indemnified Employees shall be third party beneficiaries
of Section 14(b), the Stockholders' Committee shall be third party beneficiaries
of Section 22(f), the Purchaser Indemnitees (other than Purchaser) shall be
third party beneficiaries of Sections 15, and 22(e), and the Seller Indemnitees
(other than Sellers) shall be third party beneficiaries of Section 17.

        (k)    Assignability.    This Agreement shall not be assignable by any
Seller without the prior written consent of Purchaser, or by Purchaser without
the prior written consent of the Stockholders' Committee; provided, however,
that Purchaser may assign this Agreement to a wholly-owned subsidiary without
such consent if Purchaser remains liable for its covenants and obligations
hereunder.

        (l)    Governmental Reporting.    Anything to the contrary in this
Agreement notwithstanding, nothing in this Agreement shall be construed to mean
that a party hereto or other Person must make or file, or cooperate in the
making or filing of, any return or report to any governmental authority in any
manner that such Person or such party reasonably believes or reasonably is
advised is not in accordance with law.

        (m)    Waiver of Trial by Jury.    Each of the parties hereto waives the
right to a jury trial in connection with any suit, action or proceeding seeking
enforcement of such party's rights under this Agreement.

        (n)    Consent to Jurisdiction.    This Agreement has been executed and
delivered in and shall be deemed to have been made in Chicago, Illinois. Sellers
and Purchaser each agree to the nonexclusive jurisdiction of any state or
Federal court within the City of Chicago, Illinois or the City of Los Angeles,
California, with respect to any claim or cause of action arising under or
relating to this Agreement, and waives personal service of any and all process
upon it, and consents that all services of process be made by registered or
certified mail, return receipt requested, directed to it at its address as set
forth in Section 23(c), and service so made shall be deemed to be completed when
received. Sellers and Purchaser each waive any objection based on forum non
conveniens and waive any objection to venue of any action instituted hereunder.
Nothing in this paragraph shall affect the right of Sellers or Purchaser to
serve legal process in any other manner permitted by law.

        (o)    Amendments.    This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.

--------------------------------------------------------------------------------

        (p)    Dates and Times.    Dates and times set forth in this Agreement
for the performance of the parties' respective duties and obligations will be
strictly construed, time being of the essence of this Agreement.

        (q)    Headings; Section References; Interpretation.    The headings
contained in this Agreement are for convenience of reference only and, shall not
affect the meaning or interpretation of this Agreement. Unless otherwise
expressly indicated, any reference in this Agreement (including any Schedule
hereto) to a "Section", "paragraph" or "subparagraph" followed by a number or
letter or combination of the two shall be a reference to the particular Section,
paragraph or subparagraph of this Agreement bearing such number, letter or
combination thereof. The terms "hereof," "herein," "hereunder" and comparable
terms refer, unless otherwise expressly indicated, to this Agreement as a whole
and not to any particular Section, paragraph, subparagraph or other subdivision
hereof or any Schedule, Exhibit or other attachment hereto. The terms "include",
"includes" and "including" shall be deemed to be followed by "without
limitation" whether or not they are in fact followed by such words or words of
like import. Whenever the context so requires, the singular number will include
the plural and the plural will include the singular, and the gender of any
pronoun will include the other gender or neuter, as applicable.

        (r)    Table of Definitions.    The following Capitalized terms are
defined in the following sections of this Agreement:

DEFINED TERM

--------------------------------------------------------------------------------

  SECTION LOCATION

--------------------------------------------------------------------------------

Accountants   9(o)(iii) Affiliate   8(e)(ii) Arbitrating Accountant   5(b)
Benefit Plans   9(q)(i)(c) Business   Recital A Business Day   4 Cash
Equivalents   2(b) CERCLA   9(u)(i) Claims   1 Closing   7 Closing Balance Sheet
  4 Closing Date   7 Closing Estimate   6(a) Code   9(m)(i)(C) Company  
Preamble Control   8(e)(iii) Damages   15(x) Dealy   2(f) Dealy Amount   2(f)
Decker Agreement   2(c) Decker Amount   2(e) Deductible   16(a) Delivery Date  
4 Disclosure Schedule   9 Dispute   5(a) Dispute Notice   5(a) Dispute Period  
5(a) Edson II   14(f) Employee Benefit Plan   9(q)(i)(c) Environmental Claim  
9(u)(ii) Environmental Laws   9(u)(ii)(B) Environmental Permits   9(u)(ii)(C)
ERISA   9(q)(i)(A) ERISA Affiliate   9(q)(i) Escrow Agreement   6(a)(i)      

--------------------------------------------------------------------------------

Escrow Deposit   6(a)(i) Escrowee   6(a)(i) Facility   9(u)(ii)(D) Financial
Statements   9(h) GAAP   3 Hazardous Activity   15(e) Hazardous Substances  
9(u)(ii)(D) Indebtedness   2(d) Indemnified Employee   14(b)(i) Indemnified
Employee Liability   14(b)(i) Indemnified Employees   14(b)(i) Indemnitee  
19(a) Indemnitor   19(a) Intellectual Property   9(x)(ix)(A) Intellectual
Property Licenses   9(x)(i)(C) Interim Financial Statement Date   9(h) Interim
Financial Statements   9(h) IRS   6(c) Leased Real Property   9(v) Liabilities  
9(i) Mass Mutual Entities   9(g)(i) Material Adverse Effect   9(a) Material
Contracts   9(o)(ii) Offsite Facility   9(u)(ii)(E) Permits   9(p) Person  
8(e)(i) Plan   9(q)(i)(A) Proprietary Software   9(x)(i)(B) Purchase Price   2
Purchaser   Preamble Purchaser Indemnitee   15 Purchaser Indemnitees   15
Related Parties   9(cc) Release   9(u)(ii)(F) Return   9(m)(i)(B) Returns  
9(m)(i)(B) Seller   Preamble Seller Entity   10(b) Seller Indemnitees   17
Seller Releases   14(b)(iii) Sellers   Preamble Shares   Recital A Software  
9(x)(ix)(B) Stockholders' Committee   22 Subsidiary   Recital A Tax   9(m)(i)(A)
Tax Savings   2(c) Taxes   9(m)(i)(A) Taxing Authority   9(m)(i)(D) Telemotive
Industrial Controls   Recital A TIC Brazil   9(gg) Third-Party Claim   15(y)
Title IV Plan   9(q)(i)(c) Welfare Plan   9(q)(i)(B) Wenglor Heads   4 Working
Capital   3 Working Capital Adjustment   3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

    SELLERS:
 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY     By: David L. Babson &
Company, Inc., its investment adviser
 
 
By:
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------

    Name: Michael L. Klofas     Title: Managing Director
 
 
MASSMUTUAL CORPORATE INVESTORS
 
 
By:
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------

    Name: Michael L. Klofas     Title: Vice President
 
 
The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust, but the Trust's property only shall be bound.
 
 
MASSMUTUAL PARTICIPATION INVESTORS
 
 
By:
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------

    Name: Michael L. Klofas     Title: Vice President
 
 
The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust's assets and
property only shall be bound.
 
 
MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED     By: David L. Babson &
Company, Inc., under delegated authority from Massachusetts Mutual Life
Insurance Company, its investment Manager
 
 
By:
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------

    Name: Michael L. Klofas     Title: Managing Director        

--------------------------------------------------------------------------------


 
 
EDSON PARTNERS II, L.P.
 
 
By: EHE, Inc., sole general partner
 
 
By
/s/  CHARLES M. ALLEN      

--------------------------------------------------------------------------------

Charles M. Allen, President

PURCHASER:

MAGNETEK, INC.

By:   /s/  JOHN P. COLLING, JR.      

--------------------------------------------------------------------------------

    Its:   V.P. & TREASURER

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


EXHIBIT A

STOCKHOLDERS LIST
OF MXT HOLDINGS, INC.


Name of Shareholder


--------------------------------------------------------------------------------

  Class of
Common
Stock

--------------------------------------------------------------------------------

  Cert. #

--------------------------------------------------------------------------------

  Number
of
Shares

--------------------------------------------------------------------------------

  Date of
Issuance

--------------------------------------------------------------------------------

  Disposition

--------------------------------------------------------------------------------

  Reason for Issuance

--------------------------------------------------------------------------------

Edson Partners II, L.P.   A   A-1   255,208   06/28/95   Outstanding   Original
Issue Massachusetts Mutual Life Insurance Company   B   B-1   49,679.5  
06/28/95   Outstanding   Original Issue Massachusetts Mutual Life Insurance
Company   B   B-2   49,679.5   06/28/95   Outstanding   Original Issue
MassMutual Corporate Investors   B   B-3   76,923   06/28/95   Outstanding  
Original Issue MassMutual Participation Investors   B   B-4   38,462   06/28/95
  Outstanding   Original Issue MassMutual Corporate Value Partners Limited
(registered in the name of Webell & Co.)   B   B-5   76,923   06/28/95  
Cancelled—transferred to Certificate B-6   Original Issue Gerlach & Co.   B  
B-6   76,923   02/15/96   Outstanding   Transferred from Certificate B-5
Massachusetts Mutual Life Insurance Company   B   B-7   23,013   12/02  
Outstanding   Exercise of Warrant RW-1 Massachusetts Mutual Life Insurance
Company   B   B-8   23,013   12/02   Outstanding   Exercise of Warrant RW-2
MassMutual Corporate Investors   B   B-9   35,633   12/02   Outstanding  
Exercise of Warrant RW-3 MassMutual Participation Investors   B   B-10   17,816
  12/02   Outstanding   Exercise of Warrant RW-4 Gerlach & Co.   B   B-11  
35,633   12/02   Outstanding   Exercise of Warrant RW-5

--------------------------------------------------------------------------------


EXHIBIT B

ALLOCATION OF PURCHASE PRICE


NAME


--------------------------------------------------------------------------------

  ALLOCATION

--------------------------------------------------------------------------------

Edson Partners II, L.P.   $ 607,746.34 Massachusetts Mutual Life Insurance
Company   $ 346,680.22 MassMutual Corporate Investors   $ 268,051.72 MassMutual
Participation Investors   $ 134,025.86 Gerlach & Co.   $ 268,051.72 TOTAL   $
1,624,555.86

--------------------------------------------------------------------------------


Exhibit C

Working Capital Calculation—September 30, 2002
Dollars in Thousands


CURRENT ASSETS       Accounts Receivable, net   $ 1,711.5 Inventory, net    
1,866.9 Prepaid Expenses     112.7    

--------------------------------------------------------------------------------

  Total Current Assets   $ 3,691.2
CURRENT LIABILITIES
 
 
  Accounts Payable   $ 437.8 Current Portion of HP Lease     9.9 Accrued
Liabilities     426.1    

--------------------------------------------------------------------------------

    $ 873.8
Working Capital(1)
 
$
2,817.4

--------------------------------------------------------------------------------

(1)Equal to non-cash Current Assets less non-debt (except HP Lease) Current
Liabilities.

--------------------------------------------------------------------------------

Exhibit D to the Stock Purchase Agreement
Escrow Agreement

--------------------------------------------------------------------------------


EXHIBIT D

ESCROW AGREEMENT


        This ESCROW AGREEMENT (this "Agreement") is made this 30th day of
December, 2002 by and among Magnetek, Inc., a Delaware corporation ("Magnetek"),
the MXT Holdings, Inc. Stockholders' Committee, represented by Crowe, Chizek &
Co. LLP and David L. Babson & Company Inc. (collectively, the "Stockholders'
Committee") and Bank One Trust Company, N.A. ("Bank One") as escrow agent.
Magnetek, the Stockholders' Committee and Bank One are sometimes referred to
herein collectively as the "Parties" and individually as a "Party". All
initially capitalized words or terms not otherwise defined in this Agreement
have the respective meanings ascribed to them in the Stock Purchase Agreement
(as defined below).

R E C I T A L S

        Pursuant to that certain Stock Purchase Agreement made by and among
Magnetek and the Sellers dated as of December 30th, 2002 (the "Stock Purchase
Agreement"), Magnetek purchased and acquired from the Sellers all of the issued
and outstanding stock of MXT Holdings, Inc., an Illinois corporation.

        Pursuant to Section 15 of the Stock Purchase Agreement, the Sellers have
agreed to indemnify Magnetek for damages, losses and other liabilities arising
from, among other things, breaches of covenants, agreements, representations and
warranties set forth in the Stock Purchase Agreement.

        This Agreement is entered into pursuant to Section 6(a)(i) of the Stock
Purchase Agreement to establish an escrow of a portion of the Purchase Price,
which escrow, pursuant to Section 20(c) of the Stock Purchase Agreement, may be
accessed in respect of a claim for indemnification by Magnetek under Section 15
of the Stock Purchase Agreement against the Sellers, or any of them.

        The Sellers have authorized the Stockholders' Committee to represent
them with respect to all matters contemplated in this Agreement, as more fully
described in Section 5.1.

        NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

ESCROW AGENT: ESCROW OF FUNDS

        1.1    Appointment of Escrow Agent.    The Stockholders' Committee and
Magnetek hereby appoint Bank One as escrow agent hereunder, and Bank One hereby
accepts such appointment. For purposes of this Agreement, the term "Escrow
Agent" will mean Bank One acting in the capacity of escrow agent hereunder or
any other Person that replaces Bank One as escrow agent following Bank One's
resignation or removal as escrow agent pursuant to the provisions hereof.

        1.2    Delivery of Escrow Amount.    Simultaneously with the execution
of this Agreement, pursuant to the provisions of the Stock Purchase Agreement,
Magnetek has delivered to the Escrow Agent, by wire transfer of immediately
available funds, One Million Dollars ($1,000,000) (the "Escrow Amount"), and the
Escrow Agent hereby acknowledges receipt of the Escrow Amount and agrees to
hold, safeguard and disburse the Escrow Amount only in accordance with the
provisions hereof.

        1.3    Investment of Funds Held by Escrow Agent: Interest and
Income.    Pending distribution in accordance with the provisions hereof, the
Escrow Amount held by the Escrow Agent pursuant to this Agreement will be
invested in The One Group U.S. Treasury Money Market Fund or, if directed in
writing by the Stockholders' Committee and Magnetek, in short term, liquid U.S.
Government securities. The Parties hereby acknowledge and agree that unless the
Escrow Amount and any such written instructions are delivered to the Escrow
Agent by 11:00 a.m. Central Time on a Business Day, the Escrow Amount will
remain uninvested until the next Business Day. All interest or other income
earned on the Escrow Amount will be the exclusive property of Sellers and will
not form part of the

--------------------------------------------------------------------------------


Escrow Amount. Unless otherwise required by applicable law, the Stockholders'
Committee and Magnetek agree, for United States federal income tax purposes, to
treat all interest and other income earned on the Escrow Amount as income to the
Sellers, and the Stockholders' Committee agrees to cause each Seller to file all
tax returns on a basis consistent with such treatment. The Stockholders'
Committee may request at any time, and in which event the Escrow Agent will
promptly release from escrow and pay to the Stockholders' Committee on behalf of
the Sellers, by wire transfer of immediately available funds, any and all
interest or other income earned on the Escrow Amount. The Escrow Agent shall
have no responsibility or liability for any diminution in value of any asset
held hereunder which may result from any investment or reinvestment made in
accordance with any provision of this Agreement.

        1.4    Availability of Funds/Delivery of Property.    The release and
payment of the Escrow Amount, or any portion thereof, as provided herein will be
subject to the sale and final settlement of the permitted investments referred
to in Section 1.3. Delivery by Magnetek and/or the Stockholders' Committee to
the Escrow Agent of any Payout Direction (as defined in Section 2.1(a)) or other
notice or direction for the release and payment of the Escrow Amount, or any
portion thereof, when the Escrow Amount is invested in The One Group U.S.
Treasury Money Market Fund, must be made to the Escrow Agent by 11:00 a.m.
Central Time if the Escrow Amount is required under such notice or direction to
be delivered by the close of that Business Day. Otherwise, the Escrow Amount
will be delivered on the next Business Day. With respect to the sale of any
other permitted investment, if the final settlement of that sale has not
occurred by 1:00 p.m. Central Time on the day such notice or direction for
release and payment is delivered to the Escrow Agent, then the portion of the
Escrow Amount to be released and paid by the Escrow Agent will be released and
paid on the next Business Day following the day on which such Payout Direction
or other notice or direction is delivered to the Escrow Agent.

ARTICLE II

DISTRIBUTION OF ESCROW AMOUNT

        2.1    Distribution of Escrow Amount.    Subject to the provisions of
Sections 2.2 and 2.3, the Escrow Agent will distribute the Escrow Amount only as
follows:

        (a)   If Magnetek is entitled to any payment for Damages for any valid
indemnification claim pursuant to Section 15 of the Stock Purchase Agreement,
Magnetek will execute and deliver to the Escrow Agent, with a copy
simultaneously sent to the Stockholders' Committee in accordance with
Section 5.2, an originally executed direction (a "Payout Direction") directing
the Escrow Agent to pay to Magnetek that portion of the Escrow Amount which is
equal to the amount of such Damages claim, up to the full amount of the Escrow
Amount, less any unpaid portion of Magnetek's share of the Escrow Agent's fees
and expenses contemplated in Section 3.1(g).

        (b)   At any time after the second (2nd) anniversary of the Closing
Date, the Stockholders' Committee may execute and deliver to the Escrow Agent,
with a copy simultaneously sent to Magnetek in accordance with Section 5.2, a
Payout Direction directing the Escrow Agent to pay to release from escrow and
pay to the Stockholders' Committee any and all remaining Escrow Amount, less any
unpaid portion of the Escrow Agent's fees and expenses contemplated in
Section 3.1(g).

        2.2    Treatment of Payout Directions and Escrow Release.    The Escrow
Agent will act on any Payout Direction that it receives pursuant to Sections
2.1(a) or (b) as follows:

        (a)   The Escrow Agent may not act on a Payout Direction delivered to it
by Magnetek pursuant to Section 2.1(a) or by the Stockholders' Committee
pursuant to Section 2.1(b) unless such Payout Direction contains (i) a reference
to the specific provisions of the Stock Purchase Agreement and/or this Agreement
pursuant to which such Payout Direction is delivered, (ii) the amount of the
Escrow Amount requested for payment, and (iii) a certification that a copy of
such Payout Direction has been sent to the Party (the "Opposing Party") that
would be entitled to

--------------------------------------------------------------------------------

deliver an Objection Notice (as defined below) with respect thereto in
accordance with the provisions of Section 2.1.

        (b)   The Escrow Agent will hold any Payout Direction that it receives
pursuant to Section 2.1(a) or (b), without taking any action, for ten
(10) Business Days, during which time the applicable Opposing Party may deliver
to the Escrow Agent, with a copy sent to the Party that delivered the Payout
Direction in accordance with Section 5.2, written notice of its good faith
objection to such Payout Direction or the amount sought therein, which notice
must contain reasonable details as to the reason for such objection (an
"Objection Notice"). For purposes of this Section 2.2(b), Magnetek may only give
an Objection Notice on the basis that it has made a claim against the Sellers,
or any of them, for indemnification under Section 15 of the Stock Purchase
Agreement, and in connection therewith, Magnetek intends to claim any part of
the remaining Escrow Amount in full or partial satisfaction of such
indemnification claim. If the Escrow Agent does not receive an Objection Notice
from the Stockholders' Committee in respect of a Magnetek Payout Direction or
from Magnetek in respect of a Stockholders' Committee Payout Direction within
the time period specified above, the Party that would have the right to give
such Objection Notice will be irrevocably deemed to have agreed with and
consented to the Payout Direction, in which event the Escrow Agent will be,
without further notice, authorized and directed to promptly deliver to the Party
that delivered the Payout Direction payment of the amount of the Escrow Amount
referred to in such Payout Direction (less any applicable withholdings of the
Escrow Agent's fees and expenses, as contemplated in Section 2.1) by wire
transfer of immediately available funds.

        (c)   If the Stockholders' Committee or Magnetek delivers an Objection
Notice within the ten (10) Business Day period specified in Section 2.2(b), the
Escrow Agent will continue to hold the amount of the Escrow Amount sought in the
Payout Direction that triggered such Objection Notice pending the resolution
between Magnetek and the Stockholders' Committee of the disagreement or dispute
forming the basis of the Objection Notice.

        (d)   Within ten (10) Business Days following delivery of an Objection
Notice, Magnetek and the Stockholders' Committee will commence discussions with
a view to resolving the disagreement or dispute forming the basis of the
Objection Notice. If Magnetek and the Stockholders' Committee resolve such
disagreement or dispute through such discussions, they will deliver a joint
written notice to the Escrow Agent of such resolution, including the details of
any payment to be made out of the Escrow Amount. Following its receipt of such
notice, the Escrow Agent will promptly deliver to the applicable Party payment
of the specified amount of the Escrow Amount referred to in such notice (less
any applicable withholdings of the Escrow Agent's fees and expenses, as
contemplated in Section 2.1) by wire transfer of immediately available funds.
If, within sixty (60) calendar days after the date of delivery of an Objection
Notice, the disagreement or dispute on which such Objection Notice is based is
not resolved through discussions, Magnetek or the Stockholders' Committee will
be entitled to undertake formal proceedings to resolve such dispute, subject to
the provisions of Sections 5.9 and 5.10. If either Party prevails in such
proceedings so as to entitle such Party to receive some or all of the Escrow
Amount, the Escrow Agent will be authorized to immediately release from escrow
and pay such amount to such Party (less any applicable withholdings of the
Escrow Agent's fees and expenses, as contemplated in Section 2.1) upon receipt
from such Party of (i) an executed Payout Direction indicating the amount of
such payment to be made, and (ii) a copy of the court order or finding in favor
of such Party stating an amount being awarded in favor of such Party that is
equal to or greater than the amount referred to in such Payout Direction.

        2.3    Joint Payout Direction.    Notwithstanding any provision of
Section 2.1 or 2.2, Magnetek and the Stockholders' Committee may, at any time,
jointly execute and deliver to the Escrow Agent one or more Payout Directions
directing the Escrow Agent to pay to Magnetek and/or the Stockholders' Committee
such amounts of the Escrow Amount as may be provided in such Payout
Direction(s), less any unpaid portion of the Escrow Agent's fees and expenses
contemplated in Section 3.1(g).

--------------------------------------------------------------------------------

ARTICLE III

ESCROW AGENT

        3.1    Concerning the Escrow Agent.    

        (a)   The Parties acknowledge and agree that the Escrow Agent is acting
solely and exclusively as a depository hereunder, and will have only those
duties as are specifically provided herein, which will be deemed purely
ministerial in nature. The Escrow Agent will under no circumstances be deemed a
fiduciary for any of the other Parties. The Escrow Agent will neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument or document between the other Parties in
connection herewith, including, without limitation, the Stock Purchase Agreement
(except that the Escrow Agent has been provided with a copy of the Stock
Purchase Agreement for the sole purpose of understanding certain terms used
herein that are defined in the Stock Purchase Agreement, and the Escrow Agent
acknowledges that it has reviewed and understands such definitions). The Escrow
Agent will have no liability to any Person in acting upon any written notice,
request, waiver, consent, certificate, receipt, authorization, or other paper or
document which the Escrow Agent believes in good faith to be genuine and what it
purports to be.

        (b)   The Escrow Agent may confer with legal counsel in the event of any
dispute or question as to the construction of any of the provisions hereof, or
its duties hereunder, and it will incur no liability and it will be fully
protected in acting in accordance with the opinions of such counsel. The Escrow
Agent may perform any of its duties hereunder through agents, attorneys,
custodians or nominees; provided, however, that (i) the Escrow Agent will remain
solely liable for the performance of its duties and obligations hereunder (and
for any nonperformance by any such delegate), and (ii) if the Escrow Agent seeks
to delegate all or substantially all of its duties and obligations hereunder, it
will resign as Escrow Agent in accordance with Section 3.1(f).

        (c)   In the event of any conflicting or inconsistent claims or demands
being made in connection with the subject matter of this Agreement, or in the
event that the Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent may, at its option, refuse to comply with any claim,
direction or demand made against or on it, or refuse to take any other action
hereunder so long as such disagreement continues or such doubt exists. If the
Escrow Agent has any doubt as to the course of action it should take under this
Agreement, the Escrow Agent is hereby authorized to petition any state or
federal court of Illinois for instructions or to interplead the Escrow Amount
into such court. For purposes of the immediately preceding sentence only, the
Parties agree to the jurisdiction of any of said courts over their persons as
well as the Escrow Amount, waive personal service of process, and agree that
service of process by certified or registered mail, return receipt requested, to
the address set forth below each Party's signature to this Agreement will
constitute adequate service. The Escrow Agent will not be or become liable in
any way or to any Person for its failure or refusal to act hereunder, and the
Escrow Agent will be entitled to continue to refrain from acting hereunder until
(i) the rights of all Parties have been fully and finally adjudicated pursuant
to the provisions of this Section 3.1(c) or Section 5.9, as applicable, or
(ii) all differences have been settled and all doubt resolved by agreement among
all of the interested Parties, and the Escrow Agent is notified thereof in
writing signed by Magnetek and the Stockholders' Committee. the Stockholders'
Committee and Magnetek hereby agree to indemnify and hold the Escrow Agent
harmless from any liability or losses occasioned thereby and to pay any and all
of its fees, costs, expenses, and counsel fees and expenses incurred in any such
action and agree that, on such petition or interpleader action, the Escrow
Agent, its servants, agents, employees and officers will be relieved of further
liability. The Escrow Agent is hereby given a lien upon, and security interest
in, the Escrow Amount to secure the Escrow Agent's rights to payment or
reimbursement (or both) under this Agreement.

        (d)   THE ESCROW AGENT WILL NOT BE LIABLE TO MAGNETEK, THE STOCKHOLDERS'
COMMITTEE, ANY SELLER OR ANY OTHER PERSON FOR ANYTHING WHICH THE ESCROW AGENT
MAY DO OR REFRAIN FROM DOING

--------------------------------------------------------------------------------




PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT, INCLUDING ANY ACTION OR
FAILURE TO ACT WHICH MAY CONSTITUTE THE ESCROW AGENT'S OWN NEGLIGENCE, BUT
EXCLUDING THE ESCROW AGENT'S OWN GROSS NEGLIGENCE, FRAUD OR WILLFUL MALFEASANCE.
IN NO EVENT WILL THE ESCROW AGENT BE LIABLE TO MAGNETEK, THE STOCKHOLDERS'
COMMITTEE, ANY SELLER OR ANY OTHER PERSON FOR SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES, OR LOST PROFITS OR LOSS OF BUSINESS, ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

        (e)   MAGNETEK AND THE STOCKHOLDERS COMMITTEE HEREBY AGREE JOINTLY AND
SEVERALLY TO PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE ESCROW AGENT
AGAINST ANY AND ALL COSTS, LOSSES, DAMAGES, LIABILITIES, CLAIMS AND EXPENSES
(INCLUDING REASONABLE LEGAL COUNSEL FEES AND EXPENSES) INCURRED BY IT ARISING
OUT OF OR IN CONNECTION WITH ITS ENTERING INTO THIS AGREEMENT AND THE CARRYING
OUT OF ITS DUTIES HEREUNDER, INCLUDING THE COSTS AND EXPENSES OF DEFENDING
ITSELF AGAINST ANY CLAIM OF LIABILITY RELATING TO THIS AGREEMENT; PROVIDED,
HOWEVER, THAT SUCH INDEMNITY WILL NOT APPLY TO ANY COSTS, LOSSES, DAMAGES,
LIABILITIES, CLAIMS OR EXPENSES ARISING OUT OF OR IN CONNECTION WITH ANY GROSS
NEGLIGENCE, FRAUD OR WILLFUL MALFEASANCE ON THE ESCROW AGENT'S PART. THE ABOVE
INDEMNIFICATION SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE ESCROW AGENT
AND/OR THE TERMINATION OF THIS AGREEMENT.

        (f)    The Escrow Agent may resign as escrow agent hereunder for any
reason upon at least thirty (30) days' prior written notice to the Stockholders'
Committee and Magnetek. Forthwith upon expiration of such notice period, the
Escrow Agent will deliver the Escrow Amount, after the payment to itself of all
fees and expenses of the Escrow Agent due and payable hereunder, to any
successor escrow agent appointed jointly by the Stockholders' Committee and
Magnetek (and of which the Escrow Agent is notified), or if no successor escrow
agent has been so appointed, to any court of competent jurisdiction referred to
in Section 3.1(c). Upon either such delivery, the Escrow Agent will be released
from its obligations and liabilities hereunder, other than any liability for
gross negligence, fraud or willful malfeasance of the Escrow Agent occurring
before or in connection with such delivery. Release of the Escrow Agent under
this Section 3.1(f) will in no way discharge the Stockholders' Committee or
Magnetek of their obligations under this Section 3.1 regarding reimbursement of
expenses, indemnity and fees.

        (g)   In consideration for its services hereunder, the Escrow Agent will
be entitled only to the fees set forth in Schedule A to this Agreement. The
Escrow Agent acknowledges and agrees that it will provide the services described
herein in consideration of such fees and that, subject to the express provisions
of this Section 3.1, the Escrow Agent will not be entitled to receive, and no
other Party will be obligated to pay the Escrow Agent, any other fees or
expenses for its services hereunder. Simultaneously with the execution and
delivery of this Agreement by the Parties, Magnetek will pay to the Escrow Agent
the aggregate Two Thousand Dollar ($2,000) Acceptance Fee and Annual
Administrative Fee referred to in Schedule A. All other fees and expenses owing
to the Escrow Agent under Schedule A will be paid by Magnetek as and when due.

        (h)   It is strictly understood that the Escrow Agent has no duty to
disburse the Escrow Amount (or any portion thereof) to any Person until the
Escrow Amount has been collected by the Escrow Agent and the Escrow Amount is
available in accordance with normal banking procedures and/or policies.

        (i)    No assignment of the rights and interests herein and hereunder of
either Magnetek or the Stockholders' Committee will be binding upon the Escrow
Agent unless and until written evidence of such assignment, in form and
substance satisfactory to the Escrow Agent, is delivered to and accepted by the
Escrow Agent.

--------------------------------------------------------------------------------




        (j)    Any Person into which the Escrow Agent is converted or merged, or
with which it is consolidated, or to which it may sell or transfer its corporate
trust business and assets as a whole or in part, or any Person resulting from
any such conversion, sale, merger, consolidation or transfer to which it is a
party, will be and become the successor Escrow Agent hereunder and will be
vested with all of the title to the whole property or trust estate and all the
trust, powers, immunities, privileges, protections and all other matters as was
its predecessor, without the execution or filing of any instrument or any
further act, deed or conveyance on the part of any of the Parties, anything
herein to the contrary notwithstanding.

        3.2    Removal of the Escrow Agent.    the Stockholders' Committee and
Magnetek may terminate, discharge and relieve the Escrow Agent of its duties
hereunder at any time upon delivery of written notice thereof, jointly executed
by the Stockholders' Committee and Magnetek. Forthwith, after its receipt of
such notice, the Escrow Agent will make all necessary arrangements to promptly
and securely transfer the Escrow Amount into the possession of whichever Person
or Persons as the Stockholders' Committee and Magnetek may specify in such
written notice or in any other jointly executed notice to the Escrow Agent. Upon
delivery by the Escrow Agent of the Escrow Amount to such specified Person or
persons in the manner provided in such notice, the Escrow Agent will be released
from its obligations and liabilities under this Agreement, other than any
liability for gross negligence, fraud or willful malfeasance of the Escrow Agent
occurring before or in connection with such delivery. Release of the Escrow
Agent under this Section 3.2 will in no way discharge the Stockholders'
Committee and Magnetek of their obligations under Section 3.1 regarding
reimbursement of expenses, indemnity and fees. The Escrow Agent will have the
right to deduct from the Escrow Amount to be transferred to the Person or
Persons referred to in the Stockholders' Committee's and Magnetek's notice an
amount equal to any unpaid fees and expenses due and payable hereunder.

        3.3    Successor Escrow Agent.    Any successor Escrow Agent appointed
by the Stockholders' Committee and Magnetek in connection with the Escrow
Agent's resignation or removal will be required to execute and deliver to each
of the Stockholders' Committee and Magnetek an instrument accepting such
appointment and all duties and obligations provided hereunder, in which event
such successor Escrow Agent will become vested in all rights, powers, duties and
obligations of its predecessor for execution of the mandate provided herein,
with like effect as if originally named as the Escrow Agent hereunder.

ARTICLE IV

TERM OF AGREEMENT

        4.1    Term of Escrow.    This Agreement will take effect as of the date
hereof. Notwithstanding any other provision hereof, the term of this Agreement,
other than the Stockholders' Committee's and Magnetek's joint and several
indemnities hereunder, will terminate on the date which is the earlier of:

        (a)   the date on which all of the Escrow Amount has been properly
disbursed by the Escrow Agent in accordance with the provisions of Article II;
and

        (b)   the effective date of termination of this Agreement, as specified
in a written notice of termination jointly executed by the Stockholders'
Committee, Magnetek and the Escrow Agent, provided that such termination is not
contrary to any order, judgment or decree of a court of competent jurisdiction.

ARTICLE V

MISCELLANEOUS

        5.1    Authority of Stockholders' Committee.    The Stockholders'
Committee hereby represents and warrants to Magnetek and the Escrow Agent that,
pursuant to Section 22 of the Stock Purchase Agreement, the Stockholders'
Committee has been appointed by each Seller as such Seller's agent and
attorney-in-fact for all purposes of this Agreement, and in such regard, the
Stockholders' Committee has all necessary authority to act for and on behalf of,
and to bind, the Sellers with respect to all

--------------------------------------------------------------------------------

matters contemplated herein, and that any action (including any inaction) of the
Stockholders' Committee hereunder or in connection herewith will be binding upon
the Sellers as if such action (or inaction) was undertaken directly by each
Seller. Each of Magnetek and the Escrow Agent will at all times be entitled to
treat the statements and actions (including non-actions) of the Stockholders'
Committee (including any representative thereof) in connection with this
Agreement as the statements and actions of any and all of the Sellers, and
neither Magnetek nor the Escrow Agent will have any duty or obligation to
independently verify or confirm with any Seller, any member of the Stockholders'
Committee or any other Person the accuracy, truthfulness or validity of any such
statement or action (including non-action) of the Stockholders' Committee or the
authority of the Stockholders' Committee (or any representative thereof) to make
or take such statement or action (or non-action).

        5.2    Notices.    All notices required or permitted to be given
hereunder shall be in writing and delivered by hand, by facsimile, by nationally
recognized private courier, or by United States registered or certified mail,
return receipt requested, postage prepaid. Notices delivered by mail shall be
deemed given three (3) Business Days after being deposited in the United States
registered or certified mail, return receipt requested, postage prepaid. Notices
delivered by hand by facsimile, or by nationally recognized private courier
shall be deemed given on the first Business Day following receipt; provided,
however, that a notice delivered by facsimile shall only be effective if such
notice is also delivered by hand, or deposited in the United States mail,
postage prepaid, registered or certified mail, on or before two (2) Business
Days after its delivery by facsimile. All notices shall be addressed as follows:

        (a)   If to Magnetek, to

10900 Wilshire Boulevard, Suite 850
Los Angeles, California
90024-6501
Attention: Tina McKnight
Fax No: 310-208-1322


and to:

26 Century Boulevard, Suite 600
Nashville, Tennessee 37214
Attention: John P. Colling, Jr.
Fax No: 615-316-5192

with a copy (which will not constitute notice) to:

Snell & Wilmer L.L.P.
One Arizona Center
Phoenix, Arizona 85004
Attention: Matthew P. Feeney
Fax No: (602) 382-6070

        (b)   If to the Stockholders' Committee, to:

Crowe, Chizek & Company, LLP
One Mid America Plaza
Suite 700
Oak Brook, Illinois 60101
Attention: Charles M. Allen
Fax No: (630) 574-1609

--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Altheimer & Gray
10 South Wacker Drive
Suite 400
Attention: David W. Schoenberg
Fax No: (312) 715-4800

        (c)   If to the Escrow Agent, to:

Bank One Trust Company, N.A.
416 West Jefferson Street, Third Floor
Louisville, Kentucky 40202
Attention: Deborah Killebrew
Telephone: (502) 566-2069
Fax: (502) 566-1760

and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 5.1.

        5.3    Amendments; No Waiver.    

        (a)   Any provision of this Agreement may be amended or waived if, and
only if, such, amendment or waiver is in writing and signed, in the case of an
amendment, by all Parties, or in the case of a waiver, by the Party against whom
the waiver is to be effective.

        (b)   No waiver by a Party of any default, misrepresentation or breach
of warranty or covenant hereunder, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence. No failure or delay by a Party in
exercising any right, power or privilege hereunder will operate as a waiver
thereof nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.

        5.4    Successors and Assigns.    This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Except as expressly set forth herein, no Party may assign its
rights or delegate its covenants and obligations hereunder without the prior
written approval of the other Parties; provided, however, that Magnetek may
assign this Agreement to a wholly-owned subsidiary without such consent if
Magnetek remains liable for its covenants and obligations hereunder.

        5.5    Applicable law.    This Agreement will be governed and controlled
as to validity, enforcement, interpretation, construction, effect and in all
other respects by the internal laws of the State of Delaware, without reference
to choice or conflicts of law rules.

        5.6    Counterparts.    This Agreement may be executed in multiple
counterparts and delivered in original form or by electronic facsimile, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument. This Agreement will become effective when each
party hereto has received a counterpart hereof signed by each other party
hereto.

        5.7    Entire Agreement.    This Agreement and, as between Magnetek and
the Stockholders' Committee, the provisions of the Stock Purchase Agreement
applicable to this Agreement, constitutes the entire, final and complete
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements, promises, understandings, negotiations,
representations and commitments, both written and oral, among the Parties with
respect to the subject matter hereof.

        5.8    Third Party Beneficiaries.    Nothing in this Agreement, express
or implied, will confer on any Person other than the Parties and their
respective successors and permitted assigns, any right, remedy, obligation or
liability under or by reason of this Agreement.

--------------------------------------------------------------------------------


        5.9    Waiver of Trial by Jury.    Each Party hereby waives the right to
a jury trial in connection with any suit, action or proceeding seeking
enforcement of such Party's rights under this Agreement.

        5.10    Consent to Jurisdiction.    This Agreement has been executed and
delivered in, and shall be deemed to have been made in, Chicago, Illinois.
Subject to the provisions of Section 3.1(c) regarding the Escrow Agent's right
to take certain actions through the state or federal courts of Illinois, each
Party agrees to the nonexclusive jurisdiction of any state or federal court
within the City of Chicago, Illinois or the City of Los Angeles, California,
with respect to any claim or cause of action arising under or relating to this
Agreement, and waives personal service of any and all process upon it, and
consents that all services of process be made by registered or certified mail,
return receipt requested, directed to it at its address as set forth in
Section 5.2 hereof, and service so made shall be deemed to be completed when
received. Each Party hereby waives any objection based on forum non conveniens
and waives any objection to venue of any action instituted hereunder. Nothing in
this paragraph shall affect the right of any Party to serve legal process in any
other manner permitted by law.

        5.11    Severability.    If any provision of this Agreement, or the
application of any such provision to any Person or circumstance, is held to be
unenforceable or invalid by any court of competent jurisdiction or arbitrator or
under any applicable law, the Parties will negotiate an equitable adjustment to
the provisions of this Agreement with the view to effecting, to the greatest
extent possible, the original purpose and intent of this Agreement. In any
event, the invalidity of any provision of this Agreement or portion of a
provision shall not affect the validity of any other provision of this Agreement
or the remaining portion of the applicable provision.

        5.12    Headings; Section References; Interpretation.    The headings
contained in this Agreement are for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement. Unless otherwise
expressly indicated, any reference in this Agreement (including any Schedule
hereto) to a "Section", "subsection", "paragraph" or "subparagraph" followed by
a number or letter or combination of the two shall be a reference to the
particular Section, subsection, paragraph or subparagraph of this Agreement
bearing such number, letter or combination thereof. The terms "hereof,"
"herein," "hereunder" and comparable terms refer, unless otherwise expressly
indicated, to this Agreement as a whole and not to any particular Section,
paragraph, subparagraph or other subdivision hereof or any Schedule or other
attachment hereto. The terms "include", "includes" and "including" shall be
deemed to be followed by "without limitation" whether or not they are in fact
followed by such words or words of like import. Whenever the context so
requires, the singular number will include the plural and the plural will
include the singular, and the gender of any pronoun will include the other
gender or neuter, as applicable.

        5.13    Dates and Times.    Dates and times set forth in this Agreement
for the performance of the Parties' respective obligations will be strictly
construed, time being of the essence of this Agreement. All provisions in this
Agreement which specify or provide a method to compute a number of days for the
performance, delivery, completion or observance by a Party of any action,
covenant, agreement, obligation or notice hereunder will mean and refer to
calendar days, unless otherwise expressly provided. If the date specified or
computed under this Agreement for the performance, delivery, completion or
observance of a covenant, agreement, obligation or notice by any Party, or for
the occurrence of any event provided for herein, is a day other than a Business
Day, then the date for such performance, delivery, completion, observance or
occurrence will automatically be extended to the next Business Day following
such date.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have duly executed or caused this
Agreement to be duly executed as of the day and year first above written.

MAGNETEK, INC.   BANK ONE TRUST COMPANY, N.A.
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  John P. Colling, Jr.   Name:     Vice President & Treasurer    

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------


MXT HOLDINGS, INC.
STOCKHOLDERS COMMITTEE,
by its duly authorized representatives:
 
 
 
CROWE, CHIZEK & CO. LLP
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

     
DAVID L. BABSON & COMPANY, INC.
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


SCHEDULE A

ESCROW FEE SCHEDULE


Acceptance Fee:   $1,000
Annual Administrative Fee:
 
$1,000
Transaction Fees:
 
$10 per check issued
$25 per outgoing wire
Tax Reporting fee:
 
$300 per year (if applicable)
Extraordinary Fee:
 
$250 per hour; minimum increments of one hour.

        The fees quoted in this schedule apply to services ordinarily rendered
in administering an escrow account and are subject to reasonable adjustment when
the Escrow Agent is called upon to undertake unusual duties or as changes in the
law, procedures or the cost of doing business demand. The extraordinary fee rate
in effect ($250/hour) will apply at the time services are provided.

        Unless otherwise agreed upon, the Acceptance Fee and the first year
Administration Fee are payable upon the execution of the Escrow Agreement to
which this Schedule A is attached whether or not the escrow account is funded.
In the event the escrow is not funded, the Acceptance Fee and all related
expenses will not be refunded. Annual Administration fees cover a full year in
advance, or any part thereof, and thus are not pro-rated in the year of
termination.

        Upon a client's direction, cash balances will be invested in any one of
the following:

        (a)   Cash balances may be invested on a daily basis in a time deposit
account with a BANC ONE affiliate bank in which event Bank One will waive its
cash management fee.

        (b)   Cash balances may be invested in The One Group Money Market Funds
in which event Bank One will charge a 25 basis point (.0025) cash management
fee. The One Group will pay Banc One Investment Advisors Corporation, an
affiliate of BANC ONE, an investment advisory fee as described in the
prospectuses.

        (c)   Cash balances may be invested in an alternative short-term
investment fund in which event Bank One will charge a 25 basis point (.0025)
cash management fee.

        In determining the general schedule of fees, Bank One takes into
consideration the various incidental benefits accruing to it from the operation
of the accounts. Collected funds must be on deposit prior to disbursement of
payments. In addition, Bank One has the use of funds deposited to pay checks
that have not yet been presented for payment. No interest will be paid to the
client on these funds, it being understood that the float on these funds is
considered in the calculation of our fees.

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

TO

STOCK PURCHASE AGREEMENT

DATED DECEMBER 30, 2002

BY AND AMONG

EACH OF THE STOCKHOLDERS
OF MXT HOLDINGS, INC.,

AS SELLERS,

MAGNETEK, INC.,

AS PURCHASER

--------------------------------------------------------------------------------

        This Disclosure Schedule (the "Disclosure Schedule") is part of, and is
incorporated by reference into, Section 9 and is subject to the limitations
contained in Section 23(e), of the Stock Purchase Agreement dated December 30,
2002 by and among the Sellers and the Purchaser (the "Agreement").

        The inclusion of any item in any section of the Disclosure Schedule
shall not constitute evidence of the materiality of such item, evidence that
such item is required to be disclosed in the Disclosure Schedule or an admission
of any pending or threatened charge, claim or proceeding or any breach of or
event of default under any contract. No general disclosure in any section herein
shall be limited by any more specific disclosure in either that section or any
other section herein. The fact that any item is disclosed in any section of the
Disclosure Schedule shall not give rise to any implication that the failure to
disclose it would result in any breach of any representation or warranty
contained in the Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings ascribed to them in the Agreement. The attachments to any
section of this Disclosure Schedule form an integral part of the Disclosure
Schedule and are incorporated by reference for all purposes as if set forth
fully herein.

SELLERS:
MXT Holdings, Inc.
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: David L. Babson & Company, Inc., its investment adviser
By:
 
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------


 
 
Its:
 
Managing Director

--------------------------------------------------------------------------------


 
 
MASSMUTUAL CORPORATE INVESTORS
By:
 
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------


 
 
Its:
 
Vice President

--------------------------------------------------------------------------------


 
 
MASSMUTUAL PARTICIPATION INVESTORS
By:
 
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------


 
 
Its:
 
Vice President

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED
By: David L. Babson & Company, Inc., under delegated authority from
Massachusetts Mutual Life Insurance Company, its Investment Manager
By:
 
/s/  MICHAEL L. KLOFAS      

--------------------------------------------------------------------------------


 
 
Its:
 
Managing Director

--------------------------------------------------------------------------------


 
 
EDSON PARTNERS II, L.P.
By: EHE, Inc., sole general partner
By
 
/s/  CHARLES M. ALLEN      

--------------------------------------------------------------------------------

Charles M. Allen, President
 
 
PURCHASERS
Magnetek, Inc.
 
 
By:
 
/s/  JOHN P. COLLING JR.      

--------------------------------------------------------------------------------


 
 
Its:
 
V.P. & TREASURER

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

Schedule


--------------------------------------------------------------------------------

  Subject


--------------------------------------------------------------------------------

9(a)   Corporate 9(b)   Power and Authority 9(c)   Consents 9(d)   Absence of
Conflicts 9(e)   The Subsidiary 9(f)   Corporate Records 9(g)   Capitalization
9(h)   Financial Statements 9(i)   Liabilities 9(j)   Title to Assets 9(k)  
Insurance 9(l)   Banking 9(m)   Taxes 9(n)   Conduct of Business 9(o)  
Contracts 9(p)   Permits 9(q)   Benefit Plans 9(r)   Employees 9(s)   Litigation
and Claims 9(t)   Compliance with Law 9(u)   Environmental Matters 9(v)   Real
Property 9(w)   Personal Property 9(x)   Intellectual Property 9(y)  
Inventories 9(z)   Accounts Receivable 9(aa)   Accounts Payable 9(bb)  
Sufficiency of Assets 9(cc)   Transactions with Related Parties 9(dd)   Product
Liability 9(ee)   Compliance with Foreign Corrupt Practices Act and Export
Control and Anti-Boycott Laws 9(ff)   Brokers 9(gg)   Accuracy of
Representations

--------------------------------------------------------------------------------


SCHEDULE 9(a)

CORPORATE


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(b)

POWER AND AUTHORITY


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(c)

CONSENTS


1.Subsidiary owns various equipment authorizations from the FCC (see attached
list). Per 63 FR 36598, Section 2.929(d) (July 7, 1998), Buyer will be required
to send a written notification to the FCC of the change in control within
60 days after the consummation of the transaction.

--------------------------------------------------------------------------------


SCHEDULE 9(d)

ABSENCE OF CONFLICTS


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(e)

The Subsidiary


        See Schedule 9(n)

--------------------------------------------------------------------------------


SCHEDULE 9(f)

CORPORATE RECORDS


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(g)

CAPITALIZATION


1.Options to purchase 37,552 shares of Class A common stock were previously
outstanding under the Company's 2001 Stock Option Plan and a Non-Qualified Plan,
and warrants to purchase 135,108 shares of Class A common stock or Class B
common stock were previously outstanding under the Company's Securities Purchase
Agreement, dated June 28, 1995:


 
  1995 Warrants

--------------------------------------------------------------------------------

  2001 Options

--------------------------------------------------------------------------------

   
Robert Beckmann       6,059 *   John Downey       5,681 *   Robert Patterson    
  5,681 *   Fernando Bello       5,681 *   John Dealy       8,769 *  
Massachusetts Mutual Life Insurance Company   23,013 **       Massachusetts
Mutual Life Insurance Company   23,013 **       MassMutual Corporate Investors  
35,633 **       MassMutual Participation Investors   17,816 **       Gerlach &
Co.   35,633 **      
Totals
 
135,108
 
331,871
 
172,660            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*See paragraph 2.

**All warrants have been exercised in full.

2.All the options described in paragraph 1 were cancelled in exchange for the
following payments to the optionee (see list bellow) and warrants stated above
have been exercised and the underlying shares are included in the shares to be
sold.


•   John Dealy   $20,332    
•
 
Robert Beckmann
 
$7,500
 
 
•
 
Fernando Bello
 
$7,500
 
 
•
 
John Dwney
 
$5,000
 
 
•
 
Robert Patterson
 
$5,000
 
 

--------------------------------------------------------------------------------


SCHEDULE 9(h)

FINANCIAL STATEMENTS


1.See Attached Financial Statements.

2.See Schedule 9(y)

3.Capitalized software costs are recorded in the "salesmen's demos" ledger
account; however, such costs have been capitalized in accordance with GAAP.

--------------------------------------------------------------------------------


SCHEDULE 9(i)

LIABILITIES


        See Schedule 9(dd)

--------------------------------------------------------------------------------



SCHEDULE 9(j)

TITLE TO ASSETS


1.   MXT Holdings, Inc.
 
 
a.
 
Filing:
 
UCC-1 Financing Statement #3418423
 
 
 
 
 
 
i)
 
Date:
 
06/28/95
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Blanket Lien
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
b.
 
Filing:
 
UCC-3 Financing Statement #4215298
 
 
 
 
 
 
i)
 
Date:
 
05/18/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
[Amended Debtor's address on UCC-1 Financing Statement #3418423]
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
c.
 
Filing:
 
UCC-3 Financing Statement #4215299
 
 
 
 
 
 
i)
 
Date:
 
05/18/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iv)
 
Collateral:
 
[Continuation of UCC-1 Financing Statement #3418423]
 
 
 
 
 
 
v)
 
Jurisdiction:
 
IL Secretary of State
 
 
d.
 
Filing:
 
UCC-1 Financing Statement #3732771
 
 
 
 
 
 
i)
 
Date:
 
08/27/97
 
 
 
 
 
 
ii)
 
Creditors:
 
LaSalle National Bank
 
 
 
 
 
 
iii)
 
Collateral:
 
Blanket Lien
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
e.
 
Filing:
 
UCC-1 Financing Statement #00U1181 and #00U1183
 
 
 
 
 
 
i)
 
Date:
 
06/27/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Fixtures
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
DuPage County, IL                      

--------------------------------------------------------------------------------


2.
 
Telemotive Industrial Controls, Inc. ("Maxtec International Corp.")
 
 
a.
 
Filing:
 
UCC-1 Financing Statement #3418422
 
 
 
 
 
 
i)
 
Date:
 
06/28/95
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Blanket Lien
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
b.
 
Filing:
 
UCC-3 Financing Statement #3617802
 
 
 
 
 
 
i)
 
Date:
 
11/27/96
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Partial Release to UCC-1 Financing Statement 3418422
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
c.
 
Filing:
 
UCC-3 Financing Statement #4220329
 
 
 
 
 
 
i)
 
Date:
 
05/31/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Amendment to UCC-1 Financing Statement #3418422 with additional Debtors' names
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
d.
 
Filing:
 
UCC-3 Financing Statement #4232817
 
 
 
 
 
 
i)
 
Date:
 
06/22/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Continuation of Blanket Lien UCC 3418422
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
e.
 
Filing:
 
UCC-1 Financing Statement #3732772
 
 
 
 
 
 
i)
 
Date:
 
08/72/97
 
 
 
 
 
 
ii)
 
Creditors:
 
LaSalle National Bank
 
 
 
 
 
 
iii)
 
Collateral:
 
Blanket Lien
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
f.
 
Filing:
 
UCC-1 Financing Statement #4092658
 
 
 
 
 
 
i)
 
Date:
 
09/13/99
 
 
 
 
 
 
ii)
 
Creditors:
 
Orix Credit Alliance, Inc.
 
 
 
 
 
 
iii)
 
Collateral:
 
Specific Equipment                      

--------------------------------------------------------------------------------


 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
g.
 
Filing:
 
UCC-1 Financing Statement #3829001
 
 
 
 
 
 
i)
 
Date:
 
04/06/98
 
 
 
 
 
 
ii)
 
Creditors:
 
IBM Credit Corporation
 
 
 
 
 
 
iii)
 
Collateral:
 
Specific Computer Equipment
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
IL Secretary of State
 
 
h.
 
Filing:
 
UCC-1 Financing Statement #00U1180
 
 
 
 
 
 
i)
 
Date:
 
06/27/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Fixtures
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
DuPage County, IL
 
 
i.
 
Filing:
 
UCC-1 Financing Statement #00U1182
 
 
 
 
 
 
i)
 
Date:
 
06/27/00
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
Fixtures
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
DuPage County, IL
 
 
j.
 
Filing:
 
Trademark Lien
 
 
 
 
 
 
i)
 
Date:
 
06/28/95
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
"GATEMATE"
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
US Patent and Trademark Office
 
 
k.
 
Filing:
 
Trademark Lien
 
 
 
 
 
 
i)
 
Date:
 
06/28/95
 
 
 
 
 
 
ii)
 
Creditors:
 
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMutual Participation Investors, and MassMutual Corporate Value Partners
Limited
 
 
 
 
 
 
iii)
 
Collateral:
 
"TELEMOTIVE"
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
US Patent and Trademark Office
 
 
l.
 
Filing:
 
Trademark Lien
 
 
 
 
 
 
i)
 
Date:
 
(NO INFORMATION)
 
 
 
 
 
 
ii)
 
Creditors:
 
(NO INFORMATION)
 
 
 
 
 
 
iii)
 
Collateral:
 
"10-K"
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
Canada                      

--------------------------------------------------------------------------------


 
 
m.
 
Filing:
 
Trademark Lien
 
 
 
 
 
 
i)
 
Date:
 
(NO INFORMATION)
 
 
 
 
 
 
ii)
 
Creditors:
 
(NO INFORMATION)
 
 
 
 
 
 
iii)
 
Collateral:
 
"TELEMOTIVE"
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
Canada
 
 
n.
 
Filing:
 
Trademark Lien
 
 
 
 
 
 
i)
 
Date:
 
(NO INFORMATION)
 
 
 
 
 
 
ii)
 
Creditors:
 
(NO INFORMATION)
 
 
 
 
 
 
iii)
 
Collateral:
 
"TELTEC"
 
 
 
 
 
 
iv)
 
Jurisdiction:
 
Canada

--------------------------------------------------------------------------------


SCHEDULE 9 (k)

INSURANCE


(i)            
1.
 
General Liability     a.   Insurer:   Westchester Surplus Lines     b.   Policy
No.:   OGL065525     c.   Date:   03/01/02 - 03/01/03     d.   Deductible:  
$25,000 per claim     e.   Limits:    

        i)   Each Occurrence:   $1,000,000             ii)   Fire Damage:  
$50,000             iii)   Personal & Adv Injury:   $1,000,000             iv)  
General Aggregate:   $2,000,000             v)   Products—Comp/Op Agg:  
$1,000,000    


2.
 
Automobile Liability (Property, Business Auto & Transportation)     a.  
Insurer:   Cincinnati Insurance Co.     b.   Policy No.:   CAP5060882AWR     c.
  Date:   10/01/02 - 10/01/03     d.   Limits:    

        i)   Combined Single Limit:   $1,000,000    


3.
 
Excess Liability (Umbrella)     a.   Insurer:   First Specialty Ins. Corp.    
b.   Policy No.:   UMF1041601     c.   Date:   03/01/02 - 03/01/03     d.  
Limits:    

        i)   Each Occurrence:   $10,000,000             ii)   Aggregate:  
$10,000,000    


4.
 
Workers' compensation insurance is provided through Synergy, Inc. See
Schedule 9(o)(E)(10). Synergy, Inc. may adjust the rate if the average wage for
the Subsidiary increases or decreases by 10%.
5.
 
Wrap (Directors and Officers, Fiduciary Liability, IPLI and Crime)     a.  
Insurer:   Travelers Casualty & Surety Co.     b.   Policy No.:  
08LB103357204BCM     c.   Date:   10/01/02 - 10/01/03     d.   Coverage:    

        i)   Liability Coverage Parts:             a)   Directors and Officers
Liability: aggregate limit of liability             b)   Employment Practices
Liability aggregate limit of liability             c)   Fiduciary Liability:
aggregate limit of liability         ii)   Crime Coverage Parts             a)  
Fidelity             b)   Kidnap and Ransom/Extortion: single loss limit of
liability     e.   Limits:             i)   Aggregate Limit of Liability for all
purchased Liability Coverage Parts combined: $2,000,000         ii)   Aggregate
Limit of Liability for all purchased Crime Coverage Parts combined: N/A
(ii)
 
No exceptions.
(iii)
 
See attached Loss Summary list.

--------------------------------------------------------------------------------


SCHEDULE 9(l)

BANKING


Financial Institution:   LaSalle Bank
Persons authorized to draw upon the accounts:
 
T.D. Decker, Mark Ecton, John Downey and Robert Patterson

--------------------------------------------------------------------------------


SCHEDULE 9(m)

TAXES


No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(n)

CONDUCT OF BUSINESS


(i)No exceptions.

(ii)No exceptions.

(iii)No exceptions.

(iv)No exceptions.

(v)No exceptions.

(vi)No exceptions.

(vii)No exceptions.

(viii)The Subsidiary and Jose Alfredo Machado de Assis ("Machdo") have executed
and filed an Articles of Incorporation for the formation of a Brazilian limited
liability company named "Telemotive Industrial Controls do Brasil Ltda."
(Telemotive Brasil"). The Subsidiary is to own 90% of the equity of Telemotive
Brasil and Machado is toown the balance. The Company and Machado have also
entered into a Partnership and Service Agreement, dated October 15, 2002. In
connection with the formation of Telemotive Brasil, the Company has executed a
power of attorney in favor of its Brazilian counsel. Copies of these documents
have been made available to Purchaser.

(ix)No exceptions.

--------------------------------------------------------------------------------




SCHEDULE 9(o)

CONTRACTS


A.Customer and/or Vendor Purchase Orders

1.Customer Purchase Order


a.   Western Iowa Coop   $ 33,690     b.   Misissippi Line Co.   $ 35,018     c.
  Champion & Associates   $ 50,954     d.   DOT Rail Service   $ 28,044     e.  
General Conveyor   $ 25,400     f.   Double Eagle Steel   $ 48,498     g.  
International Steel Group   $ 24,712     h.   Craneveyor   $ 21,960    

2.Vendor Purchase Orders


a.   Suncoast Digital   $ 26,256   PO# 10161 b.   Tadiran Batteries   $ 68,180  
PO# 8892 c.   Tadairan Batteries   $ 228,000   PO# 9287

B.Capital Expenditures: No exceptions.

C.Confidentiality, Non-Competition Agreements

1.Confidentiality and Non-Disclosure Agreement between Telemotive Industrial
Controls, Inc. and Tension Robotics, LLC dated June 10, 2002.

2.Confidentiality and Non-Disclosure Agreement between Telemotive Industrial
Controls, Inc. and Canac, Inc. dated October 10, 2002.

2.Following employees have signed a confidentiality agreement:


a.   Frank Adrovel   09/30/02 b.   Timothy Baker   09/30/02 c.   Victor
Bartholowmew   09/30/02 d.   Alecia Bauler   09/30/02 e.   Gigi Benitez  
09/30/02 f.   Mark Berger   09/30/02 g.   Martha Campos   09/30/02 h.   Ramon
Carrasco   09/30/02 i.   Eugene Dahlbacka   09/30/02 j.   Rudy Deguzman  
09/30/02 k.   Ruperto Delgado   09/30/02 l.   Abraham Fanco   09/30/02 m.   Lupe
Gomez   09/30/02 n.   Duc Khong   09/30/02 o.   Dan Koziel   09/30/02 p.   Angie
Mora   09/30/02 q.   Sandy Morgan   10/01/02

3.The following have signed an Employee Agreement, which includes
confidentiality, non-competition and assignment of invention provisions:


a.   Abdul Ahmad   10/31/02 b.   Robert Beckmann   12/05/01          

--------------------------------------------------------------------------------

c.   Fernando Bello   09/27/02 d.   James Bringer   10/01/02 e.   Mervin
Berthrong   10/01/02 f.   Nancy Burrell   09/30/02 g.   Richard Choy   09/30/02
h.   Chris Cline   09/30/02 i.   John Dealy*   10/04/02 j.   John Downey  
09/24/02 k.   Mark Ecton   10/04/02 l.   Mitch Gordon   09/30/02 m.   Jerry
Grimm   10/01/02 n.   Cynthia Hilton   10/08/02 o.   Christine Kearns   09/30/02
p.   Michael Lee   09/30/02 q.   Ken Loar   09/24/02 r.   Jerry McCarver  
10/04/02 s.   Jim McGuire   09/30/02 t.   Sandy Morgan   10/01/02 u.   Chan
Patel   10/01/02 v.   Robert Patterson   10/02/02 w.   Marco Salas   09/24/02 x.
  Ken Shults   10/02/02 y.   Matt Smith   09/24/02 z.   Len Stella   09/24/02
aa.   Ben Stoller   09/27/02 bb.   Talmage Wesley   05/12/99 cc.   Jay Whitaker
  09/30/02 dd.   T.D. Decker*   (See E.1 of this section)

D.Loan Agreements, Note, and Security Agreements

1.Stock Purchase Agreement dated June 28, 1995, as amended by the First
Amendment to Stock Purchase Agreement dated October 20, 1999, the Second
Amendment to Stock Purchase Agreement dated May 15, 2001, the Third Amendment to
Stock Purchase Agreement dated September 15, 2001 and the Fourth Amendment to
Stock Purchase Agreement dated October 4, 2002 between MXT Holdings, Inc.,
Maxtec International Corp., and MassMutual Life Insurance Company, MassMutual
Corporate Investors, MassMutual Participation Investors, and MassMutual
Corporate Value Partners, expiring on April 15, 2003.

2.See 9(j) Title to Assets section.

E.Employment Agreements

1.Employment Agreement dated May 11, 2000 between T.D. Decker and Maxtec
International Corp. for the position of President and Chief Executive Officer.
Contract expiration date is June 30, 2005, with automatic year to year extension
unless notice of termination provided. Said Employment Agreement amended three
times subsequently: First Amendment executed on February 23, 2001; Second
Amendment executed on July 2001; Third Amendment executed on June 7, 2002.

2.Employment Agreement dated July 17, 2000 between John Dealy and Maxtec
International Corp. for the position of Vice President of Marketing and Business
Development. Contract expiration date is June 30, 2005, with automatic year to
year extension unless notice of termination provided.

--------------------------------------------------------------------------------

3.Employment Agreement dated September 1, 2002 between Mark Ecton and Maxtec
International Corp. for the position of Vice President of Finance. No fixed
employment term is included in the contract.

4.MXT Holdings, Inc. 2001 Stock Option Plan:

a.Stock Option Grant to Robert Beckmann dated October 17, 2001, for 6,059 shares
of Class A common stock at $5.49 per share, expiring on October 16, 2011. Robert
Beckmann will waive his right to exercise options granted to him by executing a
Waiver of Stock Options in exchange for a lump sum. (See Schedule 9(g))

b.Stock Option Grant to John Downey dated October 17, 2001, for 5,681 shares of
Class A common stock at $5.49 per share, expiring on October 16, 2011. John
Downey will waive his right to exercise options granted to him by executing a
Waiver of Stock Options in exchange for a lump sum. (See Schedule 9(g))

c.Stock Option Grant to Fernando Bello dated October 17, 2001, for 5,681 shares
of Class A common stock at $5.49 per share, expiring on October 16, 2011.
Fernando Bello will waive his right to exercise options granted to him by
executing a Waiver of Stock Options in exchange for a lump sum. (See
Schedule 9(g))

d.Stock Option Grant to Robert Patterson dated October 17, 2001, for 5,681
shares of Class A common stock at $5.49 per share, expiring on October 16, 2011.
Robert Patterson will waive his right to exercise options granted to him by
executing a Waiver of Stock Options in exchange for a lump sum. (See
Schedule 9(g))

5.Nonqualified Stock Option Agreement between MXT Holdings, Inc. and John Dealy
dated July 17, 2000, for 8,769 shares of Common Stock at $1.00 per share,
expiring on July 17, 2010. The agreement will be waived before closing date by
John Dealy's execution of a Letter of Agreement and Release in which in exchange
for a lump sum, Dealy waives his right to exercise options entitled to him under
said agreement. (See Schedule 9(g))

6.Also see C.2 of this section.

7.Consultation Agreement dated August 18, 1988, between Maxtec International
Corp. and Apton Corporation, as independent contractor. Apton Corporation agrees
to solicit business, hire, direct and pay assistants, maintain an office, own
such equipment and materials as are necessary to conduct its business, hold a
business or trade license, and advertise its services in newspapers, trade
journals, magazines, etc. Agreement does not have a definitive term and each
party may terminate by sending written notice. Same agreement also contains a
confidentiality clause.

8.Consultation Agreement dated September 27, 2002, between Subsidiary, the
Corporation, and Solutions, Inc. Webcom is an independent contractor. Agreement
does not have a definitive term and each party may terminate by sending written
notice. Same agreement contains a confidentiality clause. $42,636 is due at the
completion and final acceptance of the website. (Total Project cost is $51,996)

9.Services Agreement between MXT Holdings, Inc., Maxtec International Corp., and
Crowe, Chizek and Company, LLP dated March 10, 2001, for the specific services
of Charles M. Allen to serve as Interim Chairman of the Board of MXT
Holdings, Inc. Agreement may be terminated upon a thirty day written notice by
either party without cause.

10.Client Service Agreement between Telemotive Industrial Controls, Inc. and
Synergy, Inc. whereby Telemotive remains the worksite employer and Synergy is
the administrative employer of record. As such, Synergy pays all employee wages
and provides employee benefits (except for the 401(k) plan) including the
following: health and dental insurance, life and AD&D insurance, long term
disability, Section 125 and 129 pre-tax Benefit Plans, Secton 132(f) Qualified
Transportation Fringe Plan, Workers' Compensation, Employee Assistance Program,

--------------------------------------------------------------------------------

and Synergy Partners Credit Union. Contract became effective on September 1,
2002, and continues for a one year period, with automatic annual renewal periods
unless terminated according to the contract term.

11.Exclusive Listing Agreement between Telemotive Industrial Controls, Inc. and
Cushman & Wakefield of Illinois, Inc. ("C&W"). From October 11, 2002, to
October 10, 2003, C&W has the exclusive right to sublease the premises located
at 175 S. Wall Street, Glendale Heights.



F.Collective Bargaining Agreements: No exceptions.

G.Leases and Subleases of Real Property

1.Assignment of Lease and Consent dated August 11, 1997 between California
Microwave, Inc. (Assignor) and Maxtec International Corp. (Assignee). Effective
from November 1, 1997 to April 30, 2006.

H.Leases and Subleases of Personal Property (>$25,000)

1.Office printer lease with Imagetec, L.P. dated June 27, 2001. Terms are $668
per month for 48 months.

2.Equipment Lease (C4923953) for ESG Series RF Signal Generator, billing by GE
Capital.

3.Equipment Lease (C49218548) for Spectrum Analyzer and RF Signal Generator by
GE Capital (formerly Orix Credit Alliance, Inc.)

I.License Agreements

1.Amended and Restated License Agreement dated September 1, 1999, between Maxtec
International Corp. ("Maxtec") and Berlet Electronics Limited ("Berlet"). Berlet
has an exclusive right and license to manufacture, use, sell, lease and repair
in Canada certain products from patents owned by Maxtec. Agreement continues
from year to year, and either party may terminate by providing written notice
three months before desired termination date.. Agreement contains both
confidentiality and non-compete provisions binding on Berlet.

J.Warranties and Service Plans for Major Equipment

2.Lease for office equipment with Imagetec, LP, (Toshiba E-Studio 45 and Toshiba
6560) beginning on June 27, 2001, for a 48-month lease period (with a purchase
option at the end of term for fair market value), including a service plan.
Includes an additional agreement for maintenance of printers and fax machines
that has less than a year remaining and will not be renewed. Maintenance is
$1,440 annually for each printer, and has been paid through July 10, 2003.

3.Production equipment: GE Capital lease (formerly Orix Credit Alliance lease)
on a) HP Spectrum Analyzer Synthesized Tuning includes a 3-year return-to-HP
repair service option and b) HP ESG Series RF Signal Generator with a 5-year
return-to-HP repair service option. Said lease will be paid off at closing in
the amount of $20,470.89.

4.Lease agreement with Minolta for a CRS Pro 5000 copier and a Minolta Fax 2600,
dated July 9, 1999 for a term of 60 months. Monthly payment is $585,000.
Includes maintenance of the copier for term of the lease.

5.Agreement to provide scheduled inspections on equipment with Edwards
Engineering, Inc. Agreement renewed on an annual basis from November 20 to
November 19th of the following year, unless terminated by either party in
writing at least 30 days prior to the anniversary date. Annual cost is $7,620.

K.Bonds, Suretyship Agreements, Etc.: No exceptions.

L.Stockholders Agreement

1.Stockholders Agreement dated June 28, 1995 among Edson Partners II, LP,
Massachusetts Mutual Life Insurance Company, MassMutual Corporate Investors,
MassMututal Participation Investors and MassMutual Corporate Value Partners
Limited, Bob M. Tyler, and MXT Holdings, Inc.

M.[Termination Period > 6 Months or Annual Payment Obligation > $25,000 or Total
Payments > $100,000]

1.Consignment Agreement dated August 7, 2002, between Maxtec International Corp.
(Supplier) and Galaxy Circuits (Consignee). Agreement expires on August 7, 2003,
or until all components have been sold, which ever occurs first.

N.See Schedule 9(n)(viii)

--------------------------------------------------------------------------------


SCHEDULE 9(p)

PERMITS


1.See Schedule 9(c)

2.Retail License from the Illinois Department of Revenue for Maxtec
International Corp. Current license expired September 2002, renewed license
forthcoming by mail.

--------------------------------------------------------------------------------


SCHEDULE 9(q)

BENEFIT PLANS


(i)List of Benefit Plans

1.Maxtec International Corp. Retirement Savings Plan (401(k)) through Minnesota
Life. (No formal written policies concerning contributions. Past practice is for
Subsidiary to contribute $0.33 for every $1.00 employee contributes up to 6% of
employee's salary.)

2.Synergy, Inc. Commuter's Expense Reimbursement Plan including pre-tax salary
reduction commuter spending account and parking spending account.

3.Synergy, Inc. Flexible Benefits Plan including pre-tax salary reduction
dependent care reimbursement flexible spending account, health care
reimbursement flexible spending account, and insurance premium payment features.

4.Synergy, Inc. Group Life and Accidental Death and Dismemberment Plan providing
insured long term disability benefits and life insurance through AIG Life
Insurance Company.

5.Synergy, Inc. Group Health Plan providing insured medical benefits through
American Medical Security. Synergy, Inc. may adjust the rate charged for health
insurance if the average wage for the Subsidiary increases or decreases by 10%.

6.Synergy, Inc. Group Dental Plan providing insured dental benefits through
American Medical Security.

7.See Schedule 9(o), E.1-5.

8.Discretionary Bonus Program: Such plan is based on achieving overall Company
Performance Objectives and on individuals achieving Individual Objectives,
subject to the approval of the Board of Directors on an annual basis.
(Unwritten, but understood to exist.)

9.Overtime Policy: See "Telemotive Industrial Controls, Inc., Teammate Handbook"
date July 1, 2001, page 18.

10.Workers Compensation Policy: See Telemotive Industrial Controls, Inc.
Teammate Handbook" date July 1, 2001, page 31.

11.Time-Off Benefits (including holidays, vacation, sick/personal absences, jury
duty, military leave, bereavement pay, school visitation, and leaves of
absence): See Telemotive Industrial Controls Teammate Handbook, dated July 1,
2001, pages 21-25.

12.Tuition Assistance Program: See Telemotive Industrial Controls, Inc. Teammate
Handbook" date July 1, 2001, page 31.

        Some of the policies have been listed above in the interest of full
disclosure and may not actually constitute a Benefit Plan or may merely relate
to another listed Benefit Plan. No conclusions regarding the meaning of the term
Benefit Plan should be made from the items listed above.

(ii)No exceptions. Copies previously made available to the Purchaser.

(iii)No exceptions.

(iv)No exceptions.

(v)No exceptions.

(vi)No exceptions.

(vii)Obligations triggered by this Agreement

1.See Schedule 9(o), E.1-5

2.Letter dated April 30, 2002, from T.D. Decker to John Downey, outlining
payments and benefits in the event of a sale of the Subsidiary.

3.Letter dated April 30, 2002, from T.D. Decker to Bob Patterson, outlining
payments and benefits in the event of a sale of the Subsidiary.

4.Letter dated April 30, 2002, from T.D. Decker to Bob Beckmann, outlining
payments and benefits in the event of a sale of the Subsidiary.

5.Letter dated April 30, 2002, from T.D. Decker to Fernando Bello, outlining
payments and benefits in the event of a sale of the Subsidiary.

(viii)No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(r)

EMPLOYEES


(i)No exceptions.

(ii)No exceptions.

(iii)Employee list, as of December 2002, made available to Buyer.

(iv)See Schedule 9(o), E.1 and 2 and Schedule 9(q) (vii)

(v)No exceptions.

See Schedule 9(o)(E)(10)

--------------------------------------------------------------------------------


SCHEDULE 9(s)

LITIGATION AND CLAIMS


See Schedule 9(dd)

--------------------------------------------------------------------------------


SCHEDULE 9(t)

COMPLIANCE WITH LAW


No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(u)

ENVIRONMENTAL MATTERS


See matters disclosed in Buyer's Environmental Discovery Audit performed by
Brown and Caldwell.

--------------------------------------------------------------------------------


SCHEDULE 9(v)

REAL PROPERTY


1.175 West Wall Street, Glendale Heights, IL 60139 (commercial property)

        Legal Description:

Lot 9 in Highgrove Center of DuPage—West Campus resubdivision number 1, being a
resubdivision of all of Lots 3 and 4 in Highgrove Center of DuPage West Campus
Unit 1, in the Southeast quarter of Section 21, Township 40 North, Range 10 East
of the third principal meridian, in the village of Glendale Heights, DuPage
County, Illinois.

        Subject to Covenants, Conditions, Restrictions, and Easements of Record.

--------------------------------------------------------------------------------


SCHEDULE 9(w)

PERSONAL PROPERTY


No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(x)

INTELLECTUAL PROPERTY


(i)



1.The Company and its Subsidiary have the following United States and foreign
registered trademarks:


MARK

--------------------------------------------------------------------------------

  APPLICATION NO./FILING
DATE

--------------------------------------------------------------------------------

  REGISTRATION NO./DATE

--------------------------------------------------------------------------------

  STATUS

--------------------------------------------------------------------------------

  COUNTRY

--------------------------------------------------------------------------------

10-K   817762728
03/21/94   817762728
04/16/96   REGISTERED   Brazil 10-K   663786
08/08/90   TMA424878
03/11/94   REGISTERED   Canada 10-K   190045
02/04/94   465747
07/06/94   REGISTERED   Mexico 10-K   74/074749
07/02/90   1795622
09/28/93   REGISTERED   US BOOMMATE   74/142680
02/27/91   1704173
07/28/92   EXPIRED   US CONTROLMATE   75/003434
10/10/95       ABANDONED   US GATEMATE   789260
08/03 95   TMA466455
11/27/96   REGISTERED   Canada GATEMATE   74/658899
04/10/95   2042358
03/04/97   REGISTERED   US INSTACON   74/688835
06/15/95       ABANDONED   US LASER GUARD   75/077998
03/25/96   2092195
08/26/97   REGISTERED   US MAXTEC   2105555
03/27/95   2105555
05/16/97   REGISTERED   UK MAXTED   2056277
02/09/96   2056277
02/21/97   REGISTERED   UK MAXTEC   73/754245   1605327
07/10/90   EXPIRED   US MAXTEC 10-K   09/26/88       ABANDONED   UK MODULAR
SOLUTIONS   2016358
04/03/95       ABANDONED   US TELEC   729246
01/25/85   1297064
01/25/85   REGISTERED   France TELEDRIVE   75/259386
03/18/97   2281955
09/28/99   REGISTERED   US TELEMOTIVE   2065790
08/24/76   1765964
02/13/87   REGISTERED   Argentina TELEMOTIVE   01/24/75   A284672
06/23/76   EXPIRED   Australia TELEMOTIVE   01/23/75   330395
03/05/75   REGISTERED   Benelux TELEMOTIVE       6312594
05/10/76   REGISTERED   Brazil TELEMOTIVE   408330
03/15/77   TMA230731
10/20/78   REGISTERED   Canada TELEMOTIVE   70616
05/31/76   462061
06/14/76   REGISTERED   Chile                  

--------------------------------------------------------------------------------

TELEMOTIVE       1297065
01/25/75   REGISTERED   France TELEMOTIVE   01/22/75   940296
01/22/75   REGISTERED   Germany TELEMOTIVE   7516905
01/28/75   684924
04/03/79   REGISTERED   Italy TELEMOTIVE   59140
03/17/89   368167
10/09/92   REGISTERED   Mexico TELEMOTIVE   05/21/79   89/2351
10/16/91   REGISTERED   South Africa TELEMOTIVE   1315186
06/30/87   778035
05/21/79   EXPIRED   Spain TELEMOTIVE   72/393761
06/02/71   1315186
07/27/90   REGISTERED   UK TELEMOTIVE   73/041813   939664
08/01/72   REGISTERED   US TELEMOTIVE   01/15/75   1023673
10/28/1975   REGISTERED   US TELEMOTIVE       83589
12/03/76   REGISTERED   Venezuela TELEMOTIVE SERIES 10-K   1561484
02/07/94       ABANDONED   UK TELTEC       330394
01/23/75   REGISTERED   Benelux TELTEC   408331
03/15/77   228235
06/02/78   REGISTERED   Canada TELTEC   7516906
01/28/75   684918
04/03/79   CANCELLED   Italy

2.The Company and the Subsidiary have the following United States and foreign
patents:


TITLE

--------------------------------------------------------------------------------

  PATENT/APPLN.
#
ISSUE/FILING
DATE

--------------------------------------------------------------------------------

  COUNTRY

--------------------------------------------------------------------------------

  STATUS

--------------------------------------------------------------------------------

  OWNER

--------------------------------------------------------------------------------

Improved Optical Switch   6201905
03/13/01   US   GRANTED   Subsidiary Optical Switch   6157026
12/05/00   US   GRANTED   Subsidiary Laser Optical Path
Degradation Detecting Device   5852410
12/22/98   US   GRANTED   Subsidiary Fail Safe Vehicle Proximity Sensing and
Control System   1080334
06/24/80   Canada   EXPIRED   Subsidiary Hand Held Remote Control   64764
11/14/89   Canada   LAPSED   Subsidiary Unit

3.The Subsidiary uses the following software packages under license: JD Edwards,
miscellaneous Microsoft Products (shrink-wrap licenses), and miscellaneous
engineering tools.

a.JD Edwards: "Silver Service Package" with concurrent support (Maintenance
Agreement dated February 25, 1998, and runs concurrently with the period of use
of the program, renewed annually unless 30 day notice of termination.) which
started from March 1, 2002, and ends on February 28, 2003. (Agreement made
available to Buyer.)

•$10,500 annually for 30 Licensed Users

--------------------------------------------------------------------------------

•Customer Number: 5856941

•Batch: 75633

•Vendor: 140056

•G/L No.: 100.1630


        b Miscellaneous Engineering Tools: Subsidiary owns 5 licenses (seats)
for AutoCAD (various versions such as 12, 13, 2000), and EE and ME development
tools such as Electronic Workbench and Micrographx. No engineering software
tools are valued in excess of $1,000.

4.The Company and Subsidiary are parties to the following agreements regarding
grants of right to use or practice any rights under any of the Intellectual
Property:

        See Schedule 9(o), I

(ii)See Schedule 9(o), C.3

(iii)No exceptions

(iv)See Schedule 9(o), C.3

(v)No exceptions.

(vi)No exceptions.

(vii)No exceptions.

(viii)No exceptions.

--------------------------------------------------------------------------------




SCHEDULE 9 (y)

INVENTORIES


        The inventory of Wenglor laser heads is slow-moving.

--------------------------------------------------------------------------------


SCHEDULE 9(z)

ACCOUNTS RECEIVABLE


(i)See attached Accounts Receivable Aging List. (Previously made available to
the Purchaser.)

(ii)No exceptions.

(iii)No exceptions.

(iv)No exceptions.

--------------------------------------------------------------------------------




SCHEDULE 9(aa)

ACCOUNTS PAYABLE


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(bb)

SUFFICIENCY OF ASSETS


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(cc)

TRANSACTIONS WITH RELATED PARTIES


        See Schedule 9(o), E.9

        Transaction with Genrich Corp., where Fernando Bello's brother is an
employee, for brochure printings. (Mr. Bello is the Subsidiary's Vice President
of World Sales) No formal agreement exists between the parties and transactions
occur on an ad hoc basis.

        Transaction with Tom Decker and Associates, owned by father of T. D.
Decker, President and CEO of Subsidiary, for clothing supplies. No formal
agreement exists between the parties and transactions occur on an ad hoc basis.

--------------------------------------------------------------------------------


SCHEDULE 9(dd)

PRODUCT LIABILITY


        Pending Claims: (information as of 09/17/02)

1.Stonewall Lay v. Telemotive Industrial, Inc.: Accident claim filed on March 1,
2002. No further information since date. (COURT: Cook County, IL)

2.John A. Desieno v. Crane Manufacturing and Service Corp. and Telemotive
Industrial Controls, Inc.: Plaintiff is part of a "crane pool" at General
Electric and claims to suffer pain in his lower and upper arms due to the use of
crane controls over the years. Liability and exposure is questionable as the
case is still in discovery stages. Relationship must be formed between the time
of employment and length of time using the remote. The Plaintiff has not yet
roved the remote was manufactured by the Subsidiary. (COURT: Supreme Court,
Schenectady County, NY)


Pending Reserve:   $ 25,000 Expense Reserve:   $ 25,000 Exposure:     50% to 75%

3.Robert Redmand Sr. v. CPH Company, Telemotive Industrial Controls, et al.:
Motion for summary judgment has been filed and has yet to be ruled upon..
Plaintiff has presented no evidence indicating that the remote malfunctioned
therefore, no liability upon Telemotive can be had. (COURT: Circuit Court, Cook
County, IL)



ii.

1.Safety memo on 10K9, 10K12 and Telemotion 3.2 Transmitters equipped with
tactile, two-speed membrane switch. No personal injuries or property damages
associated with these products have been reported. (See attached Safety Memo
dated September 20, 2000.)

2.NBB, a German switch manufacturer, supplied defective switches for use in the
JLTX transmitter. The Subsidiary has replace substantially all of the defective
switch. (Internal memo made available to the Buyer.)

--------------------------------------------------------------------------------




SCHEDULE 9(ee)

COMPLIANCE WITH FOREIGN CORRUPT PRACTICES ACT AND EXPORT CONTROL AND
ANTI-BOYCOTT LAWS


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(ff)

BROKERS


        No exceptions.

--------------------------------------------------------------------------------


SCHEDULE 9(gg)

ACCURACY OF REPRESENTATIONS


        No exceptions.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.38



STOCK PURCHASE AGREEMENT
EXHIBIT A STOCKHOLDERS LIST OF MXT HOLDINGS, INC.
EXHIBIT B ALLOCATION OF PURCHASE PRICE
Exhibit C Working Capital Calculation—September 30, 2002 Dollars in Thousands
EXHIBIT D ESCROW AGREEMENT
SCHEDULE A ESCROW FEE SCHEDULE
SCHEDULE 9(a) CORPORATE
SCHEDULE 9(b) POWER AND AUTHORITY
SCHEDULE 9(c) CONSENTS
SCHEDULE 9(d) ABSENCE OF CONFLICTS
SCHEDULE 9(e) The Subsidiary
SCHEDULE 9(f) CORPORATE RECORDS
SCHEDULE 9(g) CAPITALIZATION
SCHEDULE 9(h) FINANCIAL STATEMENTS
SCHEDULE 9(i) LIABILITIES
SCHEDULE 9(j) TITLE TO ASSETS
SCHEDULE 9 (k) INSURANCE
SCHEDULE 9(l) BANKING
SCHEDULE 9(m) TAXES
SCHEDULE 9(n) CONDUCT OF BUSINESS
SCHEDULE 9(o) CONTRACTS
SCHEDULE 9(p) PERMITS
SCHEDULE 9(q) BENEFIT PLANS
SCHEDULE 9(r) EMPLOYEES
SCHEDULE 9(s) LITIGATION AND CLAIMS
SCHEDULE 9(t) COMPLIANCE WITH LAW
SCHEDULE 9(u) ENVIRONMENTAL MATTERS
SCHEDULE 9(v) REAL PROPERTY
SCHEDULE 9(w) PERSONAL PROPERTY
SCHEDULE 9(x) INTELLECTUAL PROPERTY
SCHEDULE 9 (y) INVENTORIES
SCHEDULE 9(z) ACCOUNTS RECEIVABLE
SCHEDULE 9(aa) ACCOUNTS PAYABLE
SCHEDULE 9(bb) SUFFICIENCY OF ASSETS
SCHEDULE 9(cc) TRANSACTIONS WITH RELATED PARTIES
SCHEDULE 9(dd) PRODUCT LIABILITY
SCHEDULE 9(ee) COMPLIANCE WITH FOREIGN CORRUPT PRACTICES ACT AND EXPORT CONTROL
AND ANTI-BOYCOTT LAWS
SCHEDULE 9(ff) BROKERS
SCHEDULE 9(gg) ACCURACY OF REPRESENTATIONS
